Exhibit 10.1

[gwrqu5px5hlj000001.jpg]

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 31, 2018

 

 

among

 

ORTHOFIX HOLDINGS, INC.

VICTORY MEDICAL LIMITED

and

ORTHOFIX INTERNATIONAL B.V.

as Borrowers

 

ORTHOFIX MEDICAL INC. (formerly known as Orthofix International N.V.)

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO

as Guarantors

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

BBVA COMPASS

SUNTRUST BANK

as Syndication Agents

 

BANK OF AMERICA, N.A.

BANK OF THE WEST

as Documentation Agents

 

DNB CAPITAL LLC

as Senior Managing Agent

________________________________________

 

JPMORGAN CHASE BANK, N.A.

BBVA COMPASS

SUNTRUST ROBINSON HUMPHREY, INC.

 

Joint Lead Arrangers and Joint Bookrunners

________________________________________

 



 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

 

 

SECTION 1.01.

 

Defined Terms

 

1

SECTION 1.02.

 

Classification of Loans and Borrowings

 

40

SECTION 1.03.

 

Terms Generally

 

40

SECTION 1.04.

 

Accounting Terms; GAAP

 

41

SECTION 1.05.

 

Pro Forma Adjustments for Acquisitions and Dispositions

 

41

SECTION 1.06.

 

Status of Obligations

 

41

 

 

 

 

 

ARTICLE II THE CREDITS

 

42

 

 

 

 

 

SECTION 2.01.

 

Commitments

 

42

SECTION 2.02.

 

Loans and Borrowings

 

42

SECTION 2.03.

 

Requests for Borrowings

 

43

SECTION 2.04.

 

Swingline Loans

 

44

SECTION 2.05.

 

Letters of Credit

 

45

SECTION 2.06.

 

Funding of Borrowings

 

50

SECTION 2.07.

 

Interest Elections

 

51

SECTION 2.08.

 

Termination and Reduction of Commitments; Increase in Commitments

 

52

SECTION 2.09.

 

Repayment of Loans; Evidence of Debt

 

55

SECTION 2.10.

 

Prepayment of Loans

 

55

SECTION 2.11.

 

Fees

 

57

SECTION 2.12.

 

Interest

 

58

SECTION 2.13.

 

Market Disruption and Alternate Rate of Interest

 

59

SECTION 2.14.

 

Increased Costs

 

60

SECTION 2.15.

 

Break Funding Payments

 

61

SECTION 2.16.

 

Taxes

 

62

SECTION 2.17.

 

Payments Generally; Allocation of Proceeds; Sharing of Set‑offs

 

67

SECTION 2.18.

 

Mitigation Obligations; Replacement of Lenders

 

70

SECTION 2.19.

 

Defaulting Lenders

 

71

SECTION 2.20.

 

Returned Payments

 

72

SECTION 2.21.

 

Banking Services and Swap Agreements

 

72

SECTION 2.22.

 

Determination of Dollar Amounts

 

73

SECTION 2.23.

 

Judgment Currency

 

73

SECTION 2.24.

 

Illegality

 

73

SECTION 2.25.

 

Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility

 

74

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

75

 

 

 

 

 

SECTION 3.01.

 

Organization; Powers

 

75

SECTION 3.02.

 

Authorization; Enforceability

 

75

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

75

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

 

76

SECTION 3.05.

 

Properties, etc

 

76

SECTION 3.06.

 

Litigation and Environmental Matters

 

77

SECTION 3.07.

 

Compliance with Laws and Agreements; No Default

 

77

SECTION 3.08.

 

Investment Company Status

 

79

SECTION 3.09.

 

Taxes

 

80

SECTION 3.10.

 

ERISA and Foreign Pension Plans

 

80

i



--------------------------------------------------------------------------------

 

SECTION 3.11.

 

Disclosure

 

81

SECTION 3.12.

 

Other Agreements; Material Agreements

 

81

SECTION 3.13.

 

Solvency

 

81

SECTION 3.14.

 

Insurance

 

82

SECTION 3.15.

 

Capitalization; Subsidiaries; Intercompany Loans

 

82

SECTION 3.16.

 

Security Interest in Collateral

 

82

SECTION 3.17.

 

Employment Matters

 

83

SECTION 3.18.

 

Federal Reserve Regulations

 

83

SECTION 3.19.

 

Use of Proceeds

 

83

SECTION 3.20.

 

No Burdensome Restrictions

 

83

SECTION 3.21.

 

Anti-Corruption Laws and Sanctions

 

83

SECTION 3.22.

 

Fraud and Abuse

 

84

SECTION 3.23.

 

Licensing and Accreditation

 

84

SECTION 3.24.

 

Other Regulatory Protection

 

84

SECTION 3.25.

 

Reimbursement From Third Party Payors

 

85

SECTION 3.26.

 

Material Agreements

 

85

SECTION 3.27.

 

Affiliate Transactions

 

85

SECTION 3.28.

 

Common Enterprise

 

85

SECTION 3.29.

 

Foreign Subsidiaries

 

86

SECTION 3.30.

 

Classification as Senior Indebtedness

 

86

SECTION 3.31.

 

Tax Shelter Regulations

 

87

SECTION 3.32.

 

EEA Financial Institution

 

87

SECTION 3.33.

 

Existing ABN AMRO Credit Documents

 

87

 

 

 

ARTICLE IV CONDITIONS

 

88

 

 

 

SECTION 4.01.

 

Effective Date

 

88

SECTION 4.02.

 

Each Credit Event

 

90

SECTION 4.03.

 

Conditions to Borrowing

 

91

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

91

 

 

 

SECTION 5.01.

 

Financial Statements and Other Information

 

91

SECTION 5.02.

 

Notices of Material Events

 

93

SECTION 5.03.

 

Existence; Conduct of Business

 

95

SECTION 5.04.

 

Payment of Obligations

 

95

SECTION 5.05.

 

Maintenance of Properties

 

95

SECTION 5.06.

 

Books and Records; Inspection Rights

 

95

SECTION 5.07.

 

Compliance with Laws and Material Contractual Obligations

 

96

SECTION 5.08.

 

Use of Proceeds

 

96

SECTION 5.09.

 

Accuracy of Information

 

97

SECTION 5.10.

 

Insurance

 

97

SECTION 5.11.

 

Appraisals

 

97

SECTION 5.12.

 

Casualty and Condemnation

 

97

SECTION 5.13.

 

Additional Collateral; Further Assurances

 

98

SECTION 5.14.

 

Environmental Covenant

 

99

SECTION 5.15.

 

Post-Closing Matters

 

99

SECTION 5.16.

 

Foreign Collateral

 

99

 

 

 

ARTICLE VI NEGATIVE COVENANTS

 

100

 

 

 

SECTION 6.01.

 

Indebtedness

 

100

SECTION 6.02.

 

Liens

 

102

ii



--------------------------------------------------------------------------------

 

SECTION 6.03.

 

Fundamental Changes

 

103

SECTION 6.04.

 

Investments, Loans, Advances, Guarantees and Acquisitions

 

105

SECTION 6.05.

 

Asset Sales

 

107

SECTION 6.06.

 

Sale and Leaseback Transactions

 

108

SECTION 6.07.

 

Swap Agreements

 

109

SECTION 6.08.

 

Restricted Payments; Certain Payments of Indebtedness

 

109

SECTION 6.09.

 

Transactions with Affiliates

 

110

SECTION 6.10.

 

Restrictive Agreements

 

110

SECTION 6.11.

 

Amendment of Material Documents

 

110

SECTION 6.12.

 

Financial Covenants

 

111

SECTION 6.13.

 

Accounts

 

111

SECTION 6.14.

 

Domestic Subsidiaries

 

111

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

111

 

 

 

ARTICLE VIII The ADMINISTRATIVE AGENT

 

115

 

 

 

 

 

SECTION 8.01.

 

Appointment

 

115

SECTION 8.02.

 

Rights as a Lender

 

116

SECTION 8.03.

 

Duties and Obligations

 

116

SECTION 8.04.

 

Reliance

 

116

SECTION 8.05.

 

Actions through Sub-Agents

 

116

SECTION 8.06.

 

Resignation

 

117

SECTION 8.07.

 

Non-Reliance

 

117

SECTION 8.08.

 

Other Agency Titles

 

118

SECTION 8.09.

 

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

 

118

SECTION 8.10.

 

ERISA

 

119

 

 

 

ARTICLE IX MISCELLANEOUS

 

121

 

 

 

 

 

SECTION 9.01.

 

Notices

 

121

SECTION 9.02.

 

Waivers; Amendments

 

123

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

127

SECTION 9.04.

 

Successors and Assigns

 

130

SECTION 9.05.

 

Survival

 

133

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

133

SECTION 9.07.

 

Severability

 

134

SECTION 9.08.

 

Right of Setoff

 

134

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

134

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

135

SECTION 9.11.

 

Headings

 

135

SECTION 9.12.

 

Confidentiality

 

135

SECTION 9.13.

 

Several Obligations; Nonreliance; Violation of Law

 

137

SECTION 9.14.

 

USA PATRIOT Act

 

137

SECTION 9.15.

 

Disclosure

 

137

SECTION 9.16.

 

Appointment for Perfection

 

137

SECTION 9.17.

 

Interest Rate Limitation

 

137

SECTION 9.18.

 

Marketing Consent

 

137

SECTION 9.19.

 

No Fiduciary Duty, etc

 

138

SECTION 9.20.

 

No Other Duties, Etc

 

138

SECTION 9.21.

 

Protected Health Information

 

138

SECTION 9.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

139

iii



--------------------------------------------------------------------------------

 

SECTION 9.23.

 

Amendment and Restatement

 

139

 

 

 

ARTICLE X LOAN GUARANTY

 

140

 

 

 

 

 

SECTION 10.01.

 

Guaranty

 

140

SECTION 10.02.

 

Guaranty of Payment

 

140

SECTION 10.03.

 

No Discharge or Diminishment of Loan Guaranty

 

140

SECTION 10.04.

 

Defenses Waived

 

141

SECTION 10.05.

 

Rights of Subrogation

 

141

SECTION 10.06.

 

Reinstatement; Stay of Acceleration

 

141

SECTION 10.07.

 

Information

 

142

SECTION 10.08.

 

Termination

 

142

SECTION 10.09.

 

Taxes

 

142

SECTION 10.10.

 

Maximum Liability

 

143

SECTION 10.11.

 

Contribution

 

143

SECTION 10.12.

 

Liability Cumulative

 

144

SECTION 10.13.

 

Keepwell

 

144

 

 

 

ARTICLE XI THE BORROWER REPRESENTATIVE

 

144

 

 

 

 

 

SECTION 11.01.

 

Appointment; Nature of Relationship

 

144

SECTION 11.02.

 

Powers

 

145

SECTION 11.03.

 

Employment of Agents

 

145

SECTION 11.04.

 

Notices

 

145

SECTION 11.05.

 

Successor Borrower Representative

 

145

SECTION 11.06.

 

Execution of Loan Documents

 

145

SECTION 11.07.

 

Reporting

 

145

 




iv



--------------------------------------------------------------------------------

 

 

SCHEDULES:

Commitment Schedule

Schedule 3.05 – Properties etc.

Schedule 3.06 – Disclosed Matters

Schedule 3.07 – Compliance with Health Care Laws

Schedule 3.12 – Material Agreements

Schedule 3.14 – Insurance

Schedule 3.15 – Capitalization and Subsidiaries

Schedule 3.21 – Anti-Corruption Laws and Sanctions

Schedule 3.27 – Affiliate Transactions

Schedule 5.15 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.01(a) – Intercompany Loans

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.10 – Existing Restrictions

Schedule 6.13 - Accounts

EXHIBITS:

Exhibit A – Assignment and Assumption

Exhibit B – Compliance Certificate

Exhibit C – Joinder Agreement

Exhibit D-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

 

v



--------------------------------------------------------------------------------

 

FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2018 (as it may
be amended or modified from time to time, this "Agreement"), among ORTHOFIX
HOLDINGS, INC., a Delaware corporation ("U.S. Borrower"), VICTORY MEDICAL
LIMITED, a company formed under the laws of England and Wales ("Victory"),
ORTHOFIX INTERNATIONAL B.V., a company incorporated under the laws of the
Netherlands ("Orthofix B.V.") as Borrowers, the other Loan Parties party hereto,
the Lenders party hereto from time to time, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swingline Lender and Issuing Bank and JPMorgan Chase Bank,
N.A. and Compass Bank d/b/a BBVA Compass ("BBVA Compass") as Joint Lead
Arrangers and Joint Bookrunners.

The Borrowers, the other loan parties party thereto, the lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent, entered into a Credit
Agreement dated as of August 31, 2015 (as amended or modified, the "Existing
Agreement").

The Borrowers and the other parties hereto wish to amend and restate the
Existing Agreement, to, among other things, reflect and accommodate the
conversation of Orthofix Medical Inc., a Delaware corporation and formerly
Orthofix International N.V., a corporation formed under the laws of Curacao, to
a Delaware corporation and the transactions entered into in connection
therewith, subject to the terms and conditions set forth herein.

The Borrowers, the other Loan Parties, the Administrative Agent and the Required
Lenders agree to amend and restate the Existing Agreement in its entirety as
follows:

ARTICLE I

Definitions

SECTION 1.01.Defined Terms .  As used in this Agreement, the following terms
have the meanings specified below:

"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

"Acceptable Communication" has the meaning assigned to such term in
Section 2.03.

"Account" has the meaning assigned to such term in the Security Agreement.

"Account Debtor" means any Person obligated on an Account.

"Acquisition" means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Orthofix Entity
(a) acquires any division, line of business or other business unit of any Person
or all or substantially all of the assets of any Person, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person (such Person or such
division, line of business or other business unit of a Person the subject of the
Acquisition referred to herein as the "Target").

 

First Amended and Restated Credit Agreement (Orthofix), Page 1



--------------------------------------------------------------------------------

 

"Adjusted LIBO Rate" means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing that accrues interest based upon the
Adjusted LIBO Rate, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

"Administrative Agent" means JPMorgan Chase Bank, N.A. (and its subsidiaries and
Affiliates), in its capacity as administrative agent for the Lenders hereunder
and any successor thereto appointed pursuant to Section 8.06.

"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Representative and the Lenders.

"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

"Aggregate Revolving Exposure" means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure and the LC
Exposure of each Lender calculated assuming that that all of the Lenders have
funded their participations in all Swingline Loans and Letters of Credit
outstanding at such time).

"Agreed Currencies" means (a) Dollars and (b) so long as such currency is freely
transferable and convertible into Dollars (i) Euro and (ii) Pounds Sterling.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period for Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate for Dollars shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate
is being used as an alternate rate of interest pursuant to Section 2.13 hereof,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.  For the
avoidance of doubt, if the Alternate Base Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Orthofix Entity or any of their Affiliates from
time to time concerning or relating to bribery or corruption.

"Applicable Foreign Loan Party Documents" has the meaning assigned to such term
in Section 3.29.

 

First Amended and Restated Credit Agreement (Orthofix), Page 2



--------------------------------------------------------------------------------

 

"Applicable Percentage" means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender's
Commitment at such time and the denominator of which is the aggregate
Commitments at such time (provided that, if the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender's
share of the Aggregate Revolving Exposure at such time); provided that, in
accordance with Section 2.19, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender's Commitment shall be disregarded in the
calculations above.

"Applicable Rate" means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption "ABR Spread", " Eurocurrency
Spread" or "Commitment Fee Rate", as the case may be, based upon the Company's
Total Leverage Ratio as of the most recent determination date, provided that
until the first fiscal quarter ending after the Effective Date, the "Applicable
Rate" shall be the applicable rates per annum set forth below in Category 4:

Total Leverage

Ratio

 

ABR Spread

Eurocurrency

Spread

Commitment Fee Rate

Category 1

≥ 2.50 to 1.00

1.50%

2.50%

0.40%

Category 2

< 2.50 to 1.00 but

≥ 1.75 to 1.00

1.25%

2.25%

0.35%

Category 3

< 1.75 to 1.00 but

≥ 1.00 to 1.00

1.00%

2.00%

0.30%

Category 4

< 1.00 to 1.00

0.75%

1.75%

0.25%

Notwithstanding the foregoing, if the Company or the Borrowers fail to deliver
the annual or quarterly consolidated financial statements required to be
delivered by them pursuant to Section 5.01, then the Total Leverage Ratio shall
be deemed to be in Category 1 during the period from the expiration of the time
for delivery thereof until such consolidated financial statements are delivered.

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

"Approved Fund" has the meaning assigned to the term in Section 9.04(b).

"Arrangers" means JPMorgan Chase Bank, N.A. and BBVA Compass.

"Assignment and Assumption" means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

"Availability" means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the Aggregate Revolving Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

 

First Amended and Restated Credit Agreement (Orthofix), Page 3



--------------------------------------------------------------------------------

 

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Banking Services" means each and any of the following bank services provided to
any of the Orthofix Entities by JPMorgan Chase Bank and/or any Lender and/or any
of their Affiliates and/or any Person that at the time of entering into any
agreement in respect of such bank services was a Lender or an Affiliate of a
Lender: (a) credit cards for commercial customers (including, without
limitation, "commercial credit cards" and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services and cash pooling services).

"Banking Services Obligations" means any and all obligations of the Orthofix
Entities, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

"Bank Levy" means (a) the UK Bank Levy or (b) any bank levy of any jurisdiction
other than the UK which does not differ materially from the proposals for the
design of levies on financial institutions as set out by the International
Monetary Fund in the paper "A fair and substantial contribution by the financial
sector" published in June 2010 and which is charged wholly or mainly by
reference to the balance sheet (including any consolidated balance sheet of any
group of which the Administrative Agent or a Lender forms part) of the
Administrative Agent or a Lender and/or any member of a group of which the
Administrative Agent or a Lender forms part.

"Bankruptcy Event" means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver
(including in respect of the Netherlands a curator), conservator, trustee,
administrator  (including in respect of the Netherlands a bewindvoerder or a
stille bewindvoerder), custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment or in
respect of the Netherlands, bankruptcy (faillissement), dissolution (ontbinding)
moratorium (surseance van betaling) and emergency regulation (noodregeling),
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person

"Beneficial Owner" means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

 

First Amended and Restated Credit Agreement (Orthofix), Page 4



--------------------------------------------------------------------------------

 

"Beneficial Ownership Certification" means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.

"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such "employee benefit plan" or "plan".

"Board" means the Board of Governors of the Federal Reserve System of the U.S.

"Borrower" or "Borrowers" means, individually or collectively, the U.S.
Borrower, the UK Borrower and the Dutch Borrower.

"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to such Borrower and the Administrative Agent.

"Borrower Representative" has the meaning assigned to such term in
Section 11.01.

"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, and (b) a Swingline Loan.

"Borrowing Request" means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

"Burdensome Restrictions" means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York; provided that (a) if such day relates to any
Eurocurrency Loan or a Letter of Credit denominated in a Foreign Currency, the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in the applicable Agreed Currency in the London interbank market or
(other than in respect of Borrowings denominated in Dollars or Euro) the
principal financial center of such Agreed Currency, and (b) when used in
connection with a Eurocurrency Loan or a Letter of Credit denominated in Euro,
the term "Business Day" shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

"BVIII" means Orthofix III B.V., a company incorporated under the laws of the
Netherlands.

"Capital Expenditures" means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

 

First Amended and Restated Credit Agreement (Orthofix), Page 5



--------------------------------------------------------------------------------

 

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"CFC" means a Subsidiary that is a "controlled foreign corporation" under
Section 957 of the Code.

"CF Rate" has the meaning assigned to such term in Section 2.13(a).

"CHAMPVA" means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated or approved by the board of directors
of the Company nor (ii) appointed by directors so nominated or approved; or
(c) the acquisition of direct or indirect Control of the Company by any Person
or group; or (d) the Company shall cease to own, directly or indirectly, free
and clear of all Liens or other encumbrances (other than Liens and encumbrances
(x) arising under the Loan Documents or (y) described under clause (a) of the
definition of Permitted Encumbrances), 100% of the outstanding voting Equity
Interests of the Borrowers on a fully diluted basis; or (e) except as permitted
by Section 6.03, the Company shall cease to own, directly or indirectly, free
and clear of all Liens or other encumbrances (other than Liens and encumbrances
(x) arising under the Loan Documents or (y) described under clause (a) of the
definition of Permitted Encumbrances), 100% of the outstanding voting Equity
Interests of any of the Subsidiary Guarantors (other than the Borrowers); or
(f) the acquisition of direct or indirect Control of the Company, any Borrower
or any other Loan Party, or (g) except as specifically permitted by the terms of
this Agreement, the acquisition of direct or indirect Control of any of the
other direct or indirect Subsidiaries of the Company that are not Subsidiary
Guarantors.

"Change in Law" means the occurrence after the date of this Agreement (or, with
respect to any Issuing Bank or Lender, such later date on which such Issuing
Bank or Lender becomes a party to this Agreement) of any of the following:
(a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender's or the
Issuing Bank's holding company, if any) with any request, guideline, requirement
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a "Change in Law",
regardless of the date enacted, adopted, issued or implemented.

 

First Amended and Restated Credit Agreement (Orthofix), Page 6



--------------------------------------------------------------------------------

 

"Charges" has the meaning assigned to such term in Section 9.17.

"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

"CMS" means The Centers for Medicare and Medicaid Services of the U.S.
Department of Health and Human Services, and any Governmental Authority
successor thereto.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Colgate" means Colgate Medical Limited, a company formed under the laws of
England and Wales.

"Collateral" means (a) any and all property owned, leased or operated by a
Person subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders and other Secured Parties, pursuant
to the Collateral Documents and (b) any and all other property of any Orthofix
Entity, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations but which in no event described in
clause (a) or (b) above will include any Excluded Asset.

"Collateral Access Agreement" has the meaning assigned to such term in the
Security Agreement.

"Collateral Documents" means, collectively, the Security Agreements and any
other agreements, instruments and documents executed in connection with this
Agreement that are intended to either create, perfect or evidence Liens to
secure all or any portion of the Secured Obligations or intended to create or
evidence Guarantees of all or any portion of the Secured Obligations, including,
without limitation, all other security agreements, pledge agreements, collateral
assignments, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party or any Subsidiary and
delivered to the Administrative Agent.

"Commitment" means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans in the Agreed Currencies and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted Dollar Amount of such
Lender's Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.08 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial Dollar Amount of each
Lender's Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Lenders'
Commitments is $125,000,000.

"Commitment Increase" has the meaning assigned to the term in Section 2.08(e).

"Commitment Schedule" means the Schedule attached hereto identified as such.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Communications" has the meaning assigned to such term in Section 9.01(d).

 

First Amended and Restated Credit Agreement (Orthofix), Page 7



--------------------------------------------------------------------------------

 

"Company" means Orthofix Medical Inc., a Delaware corporation, the parent
company of the Borrowers (f/k/a Orthofix International N.V., a Curacao
corporation).

"Compliance Certificate" means a compliance certificate prepared in accordance
with Section 5.01(c) in substantially the form of Exhibit B or any other form
approved of by the Administrative Agent.

"Compliance Period" has the meaning assigned to such term in Section 5.16.

"Compliant Dividends" means dividends made by the direct and indirect
Subsidiaries of the Company to their direct equity holders that are also
Subsidiaries of the Company so long as (i) the intent and result of the payment
of all such dividends by the Subsidiaries of the Company is to reach the
Company, and (ii) any direct or indirect Subsidiary of the Company that is not a
Guarantor and that receives any such dividend must immediately distribute the
full amount of such dividend received by it as a dividend or distribution to its
direct equity holders, within one (1) Business Day after, in the case of each
transfer, its receipt of such dividend (or such longer period as the
Administrative Agent may agree in writing in its discretion).

"Computation Date" has the meaning specified in Section 2.22.

"Confidential Healthcare Information" has the meaning specified in Section 9.21.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.

"Credit Party" means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender; and "Credit Parties" means all or any combination of
the foregoing as appropriate in the context used.

"CRR" means regulation (EU) No 575/2013 of the European Parliament and of the
Council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No 648/2012.

"Debtor Relief Laws" means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, debtor assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the U.S. or other applicable jurisdiction from
time to time in effect.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified any
Borrower or any Credit

 

First Amended and Restated Credit Agreement (Orthofix), Page 8



--------------------------------------------------------------------------------

 

Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender's good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party or the Borrower
Representative, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(d)) upon delivery of written
notice of such determination to the Borrower Representative, each Issuing Bank,
the Swingline Lender and each Lender.

"Disclosed Matters" means the actions, suits, proceedings and environmental
matters disclosed on Schedule 3.06.

"Disqualified Equity Interests" means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity that occurs as the result of an
optional redemption or repurchase by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Secured Obligations under the Loan
Documents that are accrued and payable and the termination of the aggregate
Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part (except as a result of a change of control or asset sale, so
long as in each case any and all rights of the holders thereof upon the
occurrence of any such change of control or asset sale event shall be subject to
the Payment in Full of all Obligations), (c) provides for the scheduled payments
of dividends in cash (other than to the extent such dividends are equal to the
amount of Taxes payable that are directly attributable to the operations of the
business of such Person), or (d) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the Maturity Date.

"Document" has the meaning assigned to such term in the Security Agreement.

"Dollar Amount", of any amount, means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
the Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the "ask price", or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.

"Dollars", "USD" or "$" means the lawful money of the U.S.

 

First Amended and Restated Credit Agreement (Orthofix), Page 9



--------------------------------------------------------------------------------

 

"Domestic Non-Loan Party" means any Non-Loan Party that is organized under the
laws of the U.S., or any state or commonwealth thereof or under the laws of the
District of Columbia (other than any Subsidiary domiciled in Puerto Rico).

"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
the U.S., or any state or commonwealth thereof or under the laws of the District
of Columbia (other than any Subsidiary domiciled in Puerto Rico).

"Dutch Borrower" means Orthofix B.V.

"Dutch Borrower Sublimit" means a Dollar Amount equal to $75,000,000.  The Dutch
Borrower Sublimit is a part of, and not in addition to, the Revolving
Commitment.

"Dutch Treaty Lender" means a Lender which is entitled under a double taxation
agreement with The Netherlands to claim a reduction of Dutch withholding tax.

"EBITDA" means, for any period, Net Income for such period

plus

(a)     without duplication and to the extent deducted in determining Net Income
for such period, the sum of, in each case, for such period:

(i)     Interest Expense,

(ii)     the aggregate amount of all income tax expense on the consolidated
statements of income of the Company and its Subsidiaries,

(iii)     all amounts attributable to depreciation and amortization expense,

(iv)     any extraordinary, unusual or non-recurring non-cash charges, expenses
or losses,

(v)     non-cash stock option and other equity-based compensation expenses,

(vi)     charges, losses, expenses or lost profits to the extent indemnified,
insured or reimbursed by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, in an amount not to exceed such amount actually
reimbursed for such period,

(vii)     letter of credit fees (except to the extent such amount is included in
clause (i) above),

(viii)     transaction expenses and other costs, fees and charges relating to
(x) the loan transactions consummated under this Agreement and the Loan
Documents on the Effective Date, so long as such amounts are incurred prior to
September 30, 2018 and (y) the loan transactions consummated under the Second
Amendment and Limited Consent to Credit Agreement, dated as of December 8, 2017,
by and among the Borrowers, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent on the
Second Amendment and Limited Consent Effective Date (as defined therein), so
long as such amounts are incurred prior to December 31, 2017,

 

First Amended and Restated Credit Agreement (Orthofix), Page 10



--------------------------------------------------------------------------------

 

(ix)     any non-cash non-recurring costs or charges associated with any
modification or termination of pension and post-retirement employee benefit
plans,

(x)     goodwill and other intangible impairment charges,

(xi)     any other non-cash charges, including any non-cash expense relating to
the vesting of warrants, the granting of stock appreciation rights, stock
options or restricted stock, or resulting from the application of purchase
accounting associated with any future acquisitions or dispositions, non-cash
losses under hedging agreements, and non-cash losses in such period due solely
to fluctuations in currency values and any related tax effects (excluding any
such non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period),

(xii)     cash charges for Settlement Amounts and non-cash reserve or accrual
charges for expected future Settlement Amounts not to exceed $7,500,000 in the
aggregate,

(xiii)     amortization or write-off of deferred financing costs,

(xiv)     (A) non-recurring transaction fees, costs and expenses incurred, or
amortization thereof, in connection with, to the extent permitted hereunder, any
acquisition or other investment, any disposition, any casualty or condemnation
event or any issuance of Equity Interests, in each case, whether or not
consummated, including non-recurring non-capitalized cash expenses incurred in
connection with the consummation of any Acquisition or any proposed Acquisition
that ultimately fails to close or is abandoned,

(B)     restructuring costs, integration costs, retention, recruiting,
relocation and signing bonuses and expenses, severance costs, systems
establishment costs, costs associated with the establishment of new information
technology systems, costs associated with office and facility openings, closings
and consolidations, and

(C)      costs and expenses of outside legal counsel, accounting advisors and
consultants and other professionals in each case related to (x) the Company's
remediation of internal control weaknesses and deficiencies, (y) the
investigation of the Division of Enforcement of the Securities and Exchange
Commission into certain Company accounting matters (including the Company's
prior restatement of prior period financial results and a related independent
review by the Audit Committee of the Company's Board of Directors), and (z) the
securities class action litigation currently pending in the United States
District Court for the Southern District of New York arising out of the
foregoing matters,

provided that the aggregate amount of all addbacks pursuant to this clause (xiv)
shall not exceed 5.0% of EBITDA in any four fiscal quarter period before giving
effect to such addbacks, and

(xv)     any cash reimbursement payments received during such period in respect
of items described in clause (b)(iii) taken in a prior period, provided that,
each of the forgoing clauses shall in each case exclude any non-cash charge in
respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of Inventory,

 

First Amended and Restated Credit Agreement (Orthofix), Page 11



--------------------------------------------------------------------------------

 

minus

(b)     without duplication and to the extent included in Net Income, in each
case for such period:

(i)      the aggregate amount of all income tax benefit on the consolidated
statements of income of the Company and its Subsidiaries,

(ii)      any cash payments made during such period in respect of non-cash
charges described in clause (a)(xi) taken in a prior period, and

(iii)     any extraordinary, unusual or non-recurring gains and any non-cash
items of income (excluding any such non-cash item to the extent it represents
the reversal of an accrual or reserve for potential cash item in any prior
period), all calculated for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP.

"ECP" means an "eligible contract participant" as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

"EEA Financial Institution" means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

"Electronic System" means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

"Environmental Laws" means all foreign and domestic laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, Release or threatened Release of any Hazardous
Material or to health and safety matters.

 

First Amended and Restated Credit Agreement (Orthofix), Page 12



--------------------------------------------------------------------------------

 

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Orthofix Entity directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

"Equipment" has the meaning assigned to such term in the Security Agreement.

"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Company or any of its direct or indirect Subsidiaries,
is treated as a single employer under Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the "minimum funding standard" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Orthofix Entity or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Orthofix Entity or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Orthofix Entity or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Orthofix Entity or any ERISA Affiliate
from any Plan or Multiemployer Plan; or (g) the receipt by any Orthofix Entity
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Orthofix Entity or any ERISA Affiliate of any notice, concerning the
imposition upon any Orthofix Entity or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status, or in reorganization, within the meaning of
Title IV of ERISA.

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

"Euro", "euro" or "€" means the single currency of the participating member
states of the European Union.

"Eurocurrency", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Eurocurrency Rate.

 

First Amended and Restated Credit Agreement (Orthofix), Page 13



--------------------------------------------------------------------------------

 

"Eurocurrency Rate" means, with respect to any Eurocurrency Borrowing in any
Agreed Currency for any applicable Interest Period, the LIBOR Screen Rate as of
the Specified Time on the Quotation Day for such Agreed Currency and such
Interest Period; provided that, if the applicable Screen Rate shall not be
available at such time for such Interest Period (an "Impacted Interest Period")
with respect to the applicable Agreed Currency, then the Eurocurrency Rate shall
be the Interpolated Rate, subject to Section 2.13 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error).  Notwithstanding the above, to the extent that "Eurocurrency
Rate" or "Adjusted LIBO Rate" is used in connection with an ABR Borrowing, such
rate shall be determined as modified by the definition of Alternate Base Rate.

"Event of Default" has the meaning assigned to such term in Article VII.

"Excluded Assets" means, collectively:

(a)     assets as to which the Administrative Agent and the Borrower
Representative agree in writing that the cost of creating or perfecting a pledge
of, or a security interest in, such assets is excessive in relation to the value
of the security to be afforded thereby;

(b)      any fee owned real property and any leasehold rights and interests in
real property (other than interests resulting from Collateral Access
Agreements);

(c)      any motor vehicles and other assets subject to certificates of title to
the extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement or equivalent;

(d)     any rights or interest in any lease, contract, license or license
agreement covering personal property or real property and/or such assets subject
thereto, so long as under the terms of such lease, contract, license or license
agreement, or requirement of law with respect thereto, the grant of a security
interest or Lien therein for the benefit of the Secured Parties (1) is
prohibited, (2) would give any other party to such lease, contract, license or
license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or any other requirement of law (including any Debtor Relief Law) or so as to
limit, impair or otherwise affect the unconditional continuing security
interests in and Liens for the benefit of the Secured Parties upon any rights or
interests in or to monies due or to become due under any such lease, contract,
license or license agreement (including any receivables) and provided further
that, with respect to any lease, contract, license or license agreement entered
into after the Effective Date, the Loan Parties shall use commercially
reasonable efforts to permit Liens for the benefit of the Secured Parties on
each such lease, contract, license or license agreement and avoid prohibitions
of the types described in clauses (1) through (3) above;

(e)     any application for registration of a trademark filed in the United
States Patent and Trademark Office on an intent to use basis to the extent that
the grant of a security interest in any such trademark application would
adversely affect the validity or enforceability or result in cancellation or
voiding of such trademark application, provided, however, that such trademark
applications shall no longer be considered Excluded Assets upon the filing of a
Statement of Use or an Amendment to Allege Use has been filed and accepted in
the United States Patent and Trademark Office;

 

First Amended and Restated Credit Agreement (Orthofix), Page 14



--------------------------------------------------------------------------------

 

(f)     Excluded Deposit Accounts;

(g)      any assets that are subject to a Lien permitted under Section 6.02(d)
if the contract or other agreement in which the Lien is granted (or the
documentation providing for the Indebtedness secured thereby) prohibits the
creation of any other Lien on such assets; provided, that immediately upon the
ineffectiveness, lapse or termination of any such Lien permitted under Section
6.02(d), such assets shall no longer be considered Excluded Assets and the
Collateral shall include all such rights and interest in such assets as if such
Lien permitted under Section 6.02(d) had never been in effect;

(h)      voting Equity Interests in excess of 65% of the total voting Equity
Interests in any Orthofix Entity that is also (i) a Foreign Subsidiary of a U.S.
Loan Party, (ii) a CFC, (iii) a Domestic Subsidiary whose immediate parent is a
CFC or (iv) any Subsidiary where all or substantially all of the assets of that
Subsidiary (directly or through Subsidiaries) consists of Equity Interests of
one or more Foreign Subsidiaries that are CFCs; provided, that the foregoing
exclusions shall, with respect to any Foreign Subsidiary (or Domestic Subsidiary
of a CFC) that is a CFC at the time of grant of such pledge or hypothecation,
automatically cease to apply at any time such Foreign Subsidiary is not a CFC;

(i)      any treasury stock of the Company or other margin stock (within the
meaning of Regulation U of the Board), in each case, unless the Lenders have
made any necessary filings with the Board in connection therewith; and

(j)      Equity Interests in partnerships, joint ventures and non-Wholly-Owned
Subsidiaries if and for so long as the terms of any applicable organizational
document, joint venture agreement, partnership or shareholders' agreement of
such Person existing on the Effective Date prohibit the creation of any other
Lien on such Equity Interests (or with respect to any partnership, joint venture
or non-Wholly-Owned Subsidiary acquired after the Effective Date, as of the date
of such acquisition; provided the terms of any such organizational document,
joint venture agreement, partnership or shareholders' agreement was not entered
into in connection with or anticipation of such acquisition).

"Excluded Deposit Accounts" means any deposit account (a) held at any banking
institution in a jurisdiction other than the U.S., England or Wales, (b)
established solely as a payroll account and other zero-balance disbursement
account, (c)  held in a fiduciary capacity and established in connection with
employee benefit plans in the ordinary course of business or pursuant to
applicable legal requirements or (d) escrow accounts established in connection
with Permitted Acquisitions or Investments.

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on, or calculated by reference to, or measured by
net income (however denominated) received or receivable, franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized  under the laws of, or having its principal office or, if
different, being treated as resident for tax purposes,

 

First Amended and Restated Credit Agreement (Orthofix), Page 15



--------------------------------------------------------------------------------

 

or in the case of any Lender, its applicable lending office located in, or
having a permanent establishment and/or permanent representative to which income
under this Agreement is attributed in respect of amounts received or receivable
that are effectively attributable to such permanent establishment and/or
permanent representative (within the meaning of the OECD Model Tax Convention),
or under the laws of the Netherlands to the extent such Taxes becomes payable as
a result of such Recipient having a substantial interest (aanmerkelijk belang)
in the Dutch Borrower as laid down in the Netherlands Income Tax Act 2001 (Wet
inkomstenbelasting 2001) or, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal, Dutch and United Kingdom withholding Taxes
(excluding (x) the portion of United Kingdom withholding Taxes with respect to
which the applicable Lender is a UK Treaty Lender, (y) the portion of Dutch
withholding Taxes with respect to which the applicable Lender is a Dutch Treaty
Lender and (z) United Kingdom withholding Taxes on payments made by any
guarantor under any guarantee of the obligations)  imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with
Section 2.16(f) or (g)(i), (d) any U.S. federal withholding Taxes imposed under
FATCA and (e) any Bank Levy.

"Existing Agreement" has the meaning given to it in the preamble of this
Agreement.

"FATCA" means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official government
agreement with respect to the foregoing.

"FDA" means the Food and Drug Administration.

"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day's federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

"Fee Letter" means, collectively, (a) the fee letter, dated August 6, 2015, by
and among the U.S Borrower, Victory, JPMorgan Chase Bank, N.A. and J.P. Morgan
Securities LLC, (b) the fee letter, dated August 6, 2015, by and among the U.S.
Borrower, Victory and BBVA Compass and (c) any other fee letter executed by any
one or more of the Orthofix Entities from time to time providing for the payment
of fees in connection with the Transactions.

"Financial Officer" means the chief financial officer, principal accounting
officer, vice president of tax and treasury, or treasurer, in each case of the
Company or the U.S. Borrower, or any other natural person designated and
authorized by the Board of Directors of the U.S. Borrower to act as the
representative of the Borrower Representative, so long as in each case evidence
of such appointment together with a duly completed and executed incumbency
certificate with respect to such person, acceptable to the Administrative Agent
in its reasonable discretion, is delivered to the Administrative Agent prior to
such person's inclusion in this definition of "Financial Officer".

 

First Amended and Restated Credit Agreement (Orthofix), Page 16



--------------------------------------------------------------------------------

 

"Financial Statements" has the meaning assigned to such term in Section 5.01.

"Foreign Collateral Trigger Event" means, the last day of any fiscal quarter on
which (i) the Total Leverage Ratio exceeds 2.00:1.00, (ii) the Total Leverage
Ratio exceeded 2.00:1.00 on the immediately preceding fiscal quarter end and
(iii) the percentage of EBITDA that is attributable to the results of the
aggregate Foreign Unperfected Subsidiaries exceeds 30% of EBITDA.

"Foreign Currencies" means Agreed Currencies other than Dollars.

"Foreign Currency Payment Office" of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by it, in
the case of the Administrative Agent by notice to the Borrower Representative
and each Lender.

"Foreign Lender" means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

"Foreign Pension Plan" means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the U.S. by any Orthofix Entity primarily for the benefit of
employees of such Orthofix Entity residing outside the U.S., which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

"Foreign Perfected Subsidiary" means a Foreign Subsidiary which respect to which
each component of both clauses (a) and (b) is true: (a) such Foreign Subsidiary
is a Loan Party that has (i) become a Loan Guarantor, (ii) granted perfected
Liens to the Administrative Agent on substantially all of its assets (other than
Excluded Assets) in the jurisdiction of its incorporation or formation, which
such Liens must be first priority Liens except as permitted by Section 6.02,
(iii) executed all Loan Documents and made such other filings, registrations,
certifications and taken such other commercially reasonable actions (as
determined by the Administrative Agent) to grant and/or perfect such Liens, or
in connection with becoming a Loan Guarantor, including, but not limited to,
Collateral Documents and other documents and instruments governed by the laws of
its jurisdiction of incorporation or formation, or governed by the laws of the
location of any of its assets and properties, in each case as deemed reasonably
necessary or advisable by the Administrative Agent in order for such Foreign
Subsidiary to grant and/or perfect such Liens, or in connection with becoming a
Loan Guarantor, and other items as the Administrative Agent may reasonably
request in connection therewith and taken all other commercially reasonable
actions (as determined by the Administrative Agent) of the type contemplated by
Section 5.13 (including opinions of counsel), and (b) the immediate parent of
such Foreign Subsidiary has (i) pledged the Equity Interests of such Foreign
Subsidiaries pursuant to Collateral Documents and other documents and
instruments governed by, and perfected under the laws of both the U.S. and the
jurisdiction of organization of such Foreign Subsidiary, (ii) executed all Loan
Documents and made such other filings, registrations, certifications and taken
such other commercially reasonable actions (as determined by the Administrative
Agent) to grant/or perfect such Liens, including, but not limited to, Collateral
Documents and other documents and instruments governed by the laws of both the
U.S. and such Foreign Subsidiary’s jurisdiction of incorporation or formation,
and other items as the Administrative Agent may reasonably request in connection
therewith and (iii) taken all other commercially reasonable actions (as
determined by the Administrative Agent) of the type contemplated by Section 5.13
(including opinions of counsel).

 

First Amended and Restated Credit Agreement (Orthofix), Page 17



--------------------------------------------------------------------------------

 

"Foreign Subsidiary" means each Subsidiary other than a Domestic Subsidiary.

"Foreign Unperfected Subsidiary" means each Foreign Subsidiary that is not a
Foreign Perfected Subsidiary.

"FTC" means the Federal Trade Commission .

"Funding Account" has the meaning assigned to such term in Section 4.01(h).

"GAAP" means generally accepted accounting principles in the U.S.

"Governmental Authority" means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision) or any successor or
similar authority to any of the foregoing.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation  of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

"Guaranteed Obligations" has the meaning assigned to such term in Section 10.01.

"Guarantors" means all Loan Guarantors and all other entities and Persons,
including, without limitation, any Orthofix Entity not already a Loan Party, who
have delivered an Obligation Guaranty, and the term "Guarantor" means each or
any one of them individually.

"Hazardous Materials" means:  (a) any substance, material, or waste that is
included within the definitions of "hazardous substances," "hazardous
materials," "hazardous waste," "toxic substances," "toxic materials," "toxic
waste," or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos‑containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

 

First Amended and Restated Credit Agreement (Orthofix), Page 18



--------------------------------------------------------------------------------

 

"Health Care Laws" means, collectively, any and all domestic and foreign,
federal, state or local laws, rules, regulations, orders, administrative
manuals, guidelines and requirements relating to any of the following: (a) fraud
and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and
§1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the federal
health care program exclusion provisions (42 U.S.C. § 1320a-7), the Civil
Monetary Penalties Act (42 U.S.C. § 1320a-7a), the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the Patient
Protection and Affordable Care Act (P.L. 111-148), as amended by the Heath Care
and Education Reconciliation Act of 2010 (P.L. 111-152)); (b) any Medical
Reimbursement Program; (c) the licensure or regulation of healthcare providers,
suppliers, professionals, facilities or payors (including the DMEPOS Supplier
Standards established by the Health Care Financing Administration and all
statutes and regulations administered by the FDA); (d) the provision of, or
payment for, health care services, items or supplies; (e) quality, safety
certification and accreditation standards and requirements administered by a
Governmental Authority; (f) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments; (g) HIPAA; (h) the
practice of medicine and other health care professions or the organization of
medical or professional entities; (i) fee-splitting prohibitions;
(j) requirements for maintaining domestic or foreign, federal, state and local
tax-exempt status of any Orthofix Entity; (k) charitable trusts or charitable
solicitation laws; (l) health planning or rate-setting laws, including laws
regarding certificates of need and certificates of exemption; and (m) any and
all other applicable domestic or foreign, federal, state or local health care
laws, rules, codes, regulations, manuals, orders, ordinances, professional or
ethical rules, administrative guidance and requirements, as the same may be
amended, modified or supplemented from time to time.

"Health Care Permits" means any and all permits, licenses, authorizations,
certificates, consents, registrations, certificates of need, accreditations and
plans of third-party accreditation agencies (such as the Community Health
Accreditation Program and The Joint Commission) that are (a) necessary to enable
any Orthofix Entity to provide services, participate in and receive payment
under any Medical Reimbursement Program or other Third Party Payor Arrangement,
as applicable, or otherwise continue to conduct its business as it is conducted
on the Effective Date, or (b) required under any Health Care Law.

"HIPAA" means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); (c) the
Omnibus Final Rule, and (d) any foreign or domestic, federal, state and local
laws regulating the privacy and/or security of individually identifiable
information, in each case as the same may be amended, modified or supplemented
from time to time, any successor statutes thereto, and any and all rules or
regulations promulgated from time to time thereunder.

"HHS" means the U.S. Department of Health and Human Services and any successor
thereof.

"HMRC DT Treaty Passport scheme" means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

"Immaterial Subsidiary" means each Subsidiary of the Company that has assets
with a book value of less than the Dollar Amount of $500,000.  

"Impacted Interest Period" has the meaning assigned to such term in the
definition of "Eurocurrency Rate".

"Incremental Amendment" has the meaning assigned to the term in Section 2.08(f).

 

First Amended and Restated Credit Agreement (Orthofix), Page 19



--------------------------------------------------------------------------------

 

"Incremental Commitments" has the meaning assigned to the term in Section
2.08(e).

"Incremental Lender" has the meaning assigned to the term in Section 2.08(f).

"Incremental Term A Loan" has the meaning assigned to the term in Section
2.08(e).

"Incremental Term A Loan Commitment" has the meaning assigned to the term in
Section 2.08(e).

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, including without limitation, intercompany advances, (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (e) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding (i) current accounts payable incurred in the ordinary course of
business, (ii) deferred compensation funded into applicable trust arrangements
and (iii) earnouts), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (the amount of such
Indebtedness being the lesser of (i) the principal amount of such Indebtedness
and (ii) the book value of all assets subject to such Lien), (g) all Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances, (k) obligations under any earn‑out in connection with any
Acquisition or other Investment permitted hereunder, provided such earnout has
been earned and is due to be paid as of the date of determination, (l) any other
Off‑Balance Sheet Liability, and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement
transaction.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  For the avoidance of doubt, "Indebtedness" of an Orthofix Entity will
include, without duplication, all Intercompany Loans of such Orthofix Entity.

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

"Indemnitee" has the meaning assigned to such term in Section 9.03(b).

"Ineligible Institution" has the meaning assigned to such term in Section
9.04(b).

"Information" has the meaning assigned to such term in Section 9.12.

"Intercompany Loans" means those intercompany loans between any Orthofix
Entities and listed on Schedule 6.01(a) existing on the Effective Date  and each
subsequent intercompany loan between any Orthofix Entities permitted to be
incurred under the terms of Section 6.01.

 

First Amended and Restated Credit Agreement (Orthofix), Page 20



--------------------------------------------------------------------------------

 

"Interest Coverage Ratio" means, for any period, the ratio of (a) EBITDA for
such period minus Unfinanced Capital Expenditures (excluding Capital
Expenditures representing the purchase price for any Permitted Acquisition or
similar Investment permitted by Section 6.04) for such period to (b) cash
Interest Expense for such period.

"Interest Election Request" means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

"Interest Expense" means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers' acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for the Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP, but excluding (a) deferred financing fees and (b)
amendment fees.

"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each calendar quarter and the Maturity
Date, (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period
and the Maturity Date, and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.

"Interest Period" means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve (12) months) thereafter, as the
Borrowers may elect; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

"Interpolated Rate" means, at any time, for any Interest Period and any Agreed
Currency, the rate per annum (rounded to the same number of decimal places as
the LIBOR Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBOR Screen Rate for the longest period (for which the LIBOR Screen Rate is
available for the applicable Agreed Currency) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable Agreed Currency) that
exceeds the Impacted Interest Period, in each case, at of the Specified Time on
the Quotation Day for such Interest Period; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

"Inventory" has the meaning assigned to such term in the Security Agreement.

 

First Amended and Restated Credit Agreement (Orthofix), Page 21



--------------------------------------------------------------------------------

 

"Investments" has the meaning assigned to such term in Section 6.04.

"IRS" means the U.S. Internal Revenue Service.

"Issuing Bank" means, individually and collectively, each of JPMorgan Chase
Bank, in its capacity as the issuer of Letters of Credit hereunder, and any
other Revolving Lender from time to time designated by the Borrower
Representative as an Issuing Bank, with the consent of such Revolving Lender and
the Administrative Agent, and their respective successors in such capacity as
provided in Section 2.05(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term "Issuing Bank" shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.05 with respect to such Letters of Credit).  At any time there is more than
one Issuing Bank, all singular references to the Issuing Bank shall mean any
Issuing Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has
issued the applicable Letter of Credit, or both (or all) Issuing Banks, as the
context may require.

"Issuing Bank Sublimit" means, as of the Effective Date, the Dollar Amount of
$25,000,000 in the case of JPMorgan Chase Bank; provided that any Issuing Bank
shall be permitted at any time to increase or reduce its Issuing Bank Sublimit,
subject to the consent of the Borrower Representative, upon providing five (5)
days' prior written notice thereof to the Administrative Agent and the
Borrowers.

"Italy Sub-Facility Amendment Documentation" has the meaning assigned to such
term in Section 2.25(c).

"Italy Sub-Facility Commitment" means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Italy Sub-Facility Loans in
Euros to Orthofix-Italy, expressed as an amount representing the maximum
aggregate permitted Dollar Amount of such Lender's Revolving Italy Sub-Facility
Loans, as such commitment may be reduced or increased from time to time in
accordance herewith and with the Italy Sub-Facility Amendment Documentation.

"Italy Sub-Facility Lenders" means Lenders with an Italy Sub-Facility
Commitment.

"Italy Uncommitted Sub-Facility" has the meaning assigned to such term in
Section 2.25(a).

"Joinder Agreement" means a Joinder Agreement in substantially the form of
Exhibit C or any other form approved by the Administrative Agent.

"JPMorgan Chase Bank" means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

"LC Collateral Account" has the meaning assigned to such term in
Section 2.05(j).

"LC Disbursement" means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

"LC Exposure" means, at any time, the Dollar Amount of the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of any Borrower.  The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate LC
Exposure at such time.

 

First Amended and Restated Credit Agreement (Orthofix), Page 22



--------------------------------------------------------------------------------

 

"Lenders" means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.08 or an
Assignment and Assumption, or an amendment to this Agreement, other than any
such Person that ceases to be a Lender hereunder pursuant to an Assignment and
Assumption or an amendment to this Agreement.  Unless the context otherwise
requires, the term "Lenders" includes the Swingline Lender and the Issuing Bank.

"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.

"Letters of Credit" means standby letters of credit issued pursuant to this
Agreement, and the term "Letter of Credit" means any one of them or each of them
singularly, as the context may require.  Letters of Credit may be issued in any
Agreed Currency, subject to the Maximum Foreign Currency Amount.

"LIBOR Screen Rate" means, for any day and time, with respect to any
Eurocurrency Borrowing for any Interest Period or for any ABR Borrowing, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that, if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, retention of title arrangement,
right of retention, right to reclaim goods, and, in general, any right in rem,
created for the purpose of granting security or any security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

"Loan Documents" means, collectively, (i) this Agreement, each amendment,
consent, waiver and/or other modification to, consent to or waiver of, any of
the terms of this Agreement, (ii) each promissory note issued pursuant to this
Agreement, (iii) each Letter of Credit application and any agreements between
any Borrower and the Issuing Bank regarding the Issuing Bank's Issuing Bank
Sublimit or the respective rights and obligations between such Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit, (iv) each
Collateral Document, (v) the Loan Guaranty and each Obligation Guaranty,
(vi) that certain Indemnity in respect of Pledged Shares, to JPMorgan Chase
Bank, N.A as Administrative Agent, Swingline Lender and Issuing Bank and the
Lenders, from Orthofix Limited, Colgate and Swiftsure Medical Limited, dated
August 31, 2015, (vii) each other agreement, instrument, document and
certificate identified in Section 4.01 executed by or on behalf of any Loan
Party or any other Guarantor or any employee of a Loan Party or any employee of
any Guarantor in favor of, the Administrative Agent or any Lender and including
each other pledge, issued in connection with the other Loan Documents,
(viii) any UCC filing, power of attorney, consent, assignment, contract, notice,
letter of credit agreement and (ix) each other agreement, instrument, document,
certificate and other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party and/or any Guarantor (or any employee
of any Loan Party and/or any other Guarantor), and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby (other than any Swap Agreement and any
agreement entered into

 

First Amended and Restated Credit Agreement (Orthofix), Page 23



--------------------------------------------------------------------------------

 

in respect of Banking Services).  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

"Loan Guarantor" means each Loan Party.

"Loan Guaranty" means Article X of this Agreement.

"Loan Parties" means, collectively, the Company, the Borrowers, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their respective successors and assigns, and the term
"Loan Party" shall mean any one of them or all of them individually, as the
context may require.

"Loans" means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

"Local Time" means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Orthofix
Entities taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents, (c) any material
portion of the Collateral, or the Administrative Agent's Liens (on behalf of
itself and the other Secured Parties) on any material portion of the Collateral
or the priority of such Liens, or (d) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent, the
Issuing Bank or the Lenders under any of the Loan Documents (except with respect
to Liens on Collateral perfected by possession, but only to the extent that the
Administrative Agent has not obtained, or does not maintain, possession of such
collateral).

"Material Agreement" means any contract or other arrangement, whether written or
oral, to which any Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

"Material Domestic Subsidiary" means a Domestic Subsidiary of the Company that
is not an Immaterial Subsidiary.  Upon consummation of any Permitted
Acquisition, the Company shall determine whether any Domestic Subsidiaries of
the Company formed or acquired in connection with such Permitted Acquisition or
the Subsidiary consummating such Permitted Acquisition (if not already a
Material Domestic Subsidiary) would qualify as a Material Domestic Subsidiary
pursuant to the criteria set forth above.  If any of such Subsidiaries so
qualifies as a Material Domestic Subsidiary, it shall be deemed to be a Material
Domestic Subsidiary as of the date of consummation of such Permitted
Acquisition.

"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $3,000,000 (or the Dollar Amount thereof in any Foreign
Currency).  For purposes of determining Material Indebtedness, the "principal
amount" of the obligations of the Company or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

First Amended and Restated Credit Agreement (Orthofix), Page 24



--------------------------------------------------------------------------------

 

"Material Intellectual Property" means any trademarks, tradenames, copyrights,
patents and other intellectual property with a book value of $100,000 or more.

"Maturity Date" means August 31, 2020 (if the same is a Business Day, or if not
then the immediately next succeeding Business Day), or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

"Maximum Foreign Currency Amount" means $50,000,000.

"Maximum Rate" has the meaning assigned to such term in Section 9.17.

"Medicaid" means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides Federal grants to States for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

"Medicaid Certification" means recognition by a state agency or other such
entity administering a particular state's Medicaid program that a health care
provider or supplier is in compliance with all the conditions of participation
set forth in the appropriate state and federal Medicaid Regulations.

"Medicaid Provider Agreement" means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

"Medicaid Regulations" means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other guidelines of all
Governmental Authorities having the force of law promulgated pursuant to or in
connection with the statues described in clause (a) above, (c) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (a) and (b) above, and (d) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

"Medical Reimbursement Programs" means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, (f) any other federal, state or foreign program that
provides reimbursement for Medical Services or (g) if applicable within the
context of this Agreement, any agent, administrator, administrative contractor,
intermediary or carrier for any of the foregoing.

"Medical Services" means medical and health care items, services or supplies
provided to a patient, including medical equipment, physician services, nurse
and therapist services, dental services, hospital services, skilled nursing
facility services, comprehensive outpatient rehabilitation services, home health
care services, residential and out-patient behavioral healthcare services, and
other medicine or health care equipment or items provided by an Orthofix Entity
to a patient, hospital or other medical entity or Person for a valid and proper
medical or health purpose.

 

First Amended and Restated Credit Agreement (Orthofix), Page 25



--------------------------------------------------------------------------------

 

"Medicare Certification" means recognition by CMS or an entity under contract
with CMS that the health care provider or supplier is in compliance with all of
the conditions of participation set forth in the Medicare Regulations.

"Medicare Provider Agreement" means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

"Medicare" means that government-sponsored entitlement program under
Title XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

"Medicare Regulations"  means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, HHS, CMS, the OIG,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Net Income" means, for any period, the consolidated net income (or loss) from
continuing operations determined for the Company and its Subsidiaries, on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) except as provided in Section 1.05, the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any of its Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of a Non‑Loan Party,
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) in the case of a casualty, insurance
proceeds and (ii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer of the Borrower Representative).

 

First Amended and Restated Credit Agreement (Orthofix), Page 26



--------------------------------------------------------------------------------

 

"Non-Consenting Lender" has the meaning assigned to such term in
Section 9.02(h).

"Non-Loan Party" means an Orthofix Entity that is not a Loan Party.

"Non-Loan Party Available Funds" means, on any date of determination,
$30,000,000 minus the sum of (a) the aggregate Dollar Amount of all Investments
by Loan Parties constituting investments in Equity Interests of Non-Loan Parties
made under Section 6.04(c), plus (b) without duplication, the aggregate
principal Dollar Amount of all Investments by Loan Parties constituting loans
and advances made by one or more Loan Parties to one or more Non-Loan Parties
under Section 6.04(d) outstanding on such date of determination, plus (c)
without duplication, the aggregate Dollar Amount of all Investments by one or
more Loan Parties constituting Guarantees made by one or more Loan Parties of
Indebtedness of one or more Non-Loan Parties under Section 6.04(e) outstanding
on such date of determination, plus (d) the aggregate Dollar Amount of all
sales, transfers and dispositions of assets (i) where a Loan Party is the
transferor and the transferee is a Non-Loan Party and/or (ii) where a U.S. Loan
Party is the transferor and the transferee is a Loan Party that is a Foreign
Subsidiary, in each case made under Section 6.05(b) from the Effective Date
through and including such date of determination, plus (e) without duplication,
the aggregate Dollar Amount of all Restricted Payments made under Section
6.08(f) by one or more Loan Parties to one or more Non-Loan Parties from the
Effective Date through and including such date of determination, plus (f) the
aggregate amount of all LC Exposure outstanding on such date of determination as
a result of Letters of Credit issued to support the obligations of Non-Loan
Parties under Section 2.05, plus (g) without duplication, the aggregate Dollar
Amount of Indebtedness constituting Swap Agreement Obligations owed by one or
more Loan Parties to one or more Non-Loan Parties incurred under Section 6.01(k)
and outstanding on such date of determination.

"NYFRB" means the Federal Reserve Bank of New York.

"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term "NYFRB Rate" means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

"Obligated Party" has the meaning assigned to such term in Section 10.02.

"Obligation Guaranty" means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties, or any of the other Orthofix Entities to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, in connection with this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred thereunder or any of the Letters of Credit or other
instruments at any time evidencing any thereof.

 

First Amended and Restated Credit Agreement (Orthofix), Page 27



--------------------------------------------------------------------------------

 

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Off-Balance Sheet Liability" of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
"synthetic lease" transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

"OIG" means the Office of Inspector General of HHS and any successor thereof.

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document), or sold or assigned an interest in any Loan, Letter of Credit,
Commitment or any Loan Document.

"Orthofix B.V." has the meaning assigned to such term in the preamble.

"Orthofix Entity" means on any date of determination, the Company and each of
its direct and indirect domestic and foreign Subsidiaries, including, without
limitation, each of the Borrowers and the other Loan Parties.

"Orthofix-Italy" means Orthofix S.r.l., a company formed under the laws of
Italy.

"Orthofix II B.V." means Orthofix II B.V., a company incorporated under the laws
of the Netherlands.

"Orthofix Limited" means Orthofix Limited, a company formed under the laws of
the United Kingdom.

"OSHA" means the Occupational Safety and Health Administration.

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings denominated in
Dollars by U.S. managed banking offices of depository institutions (as such
composite rate shall be determined by the NYFRB as set forth on its public
website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate).

"Parent" means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

"Participant" has the meaning assigned to such term in Section 9.04(c).

 

First Amended and Restated Credit Agreement (Orthofix), Page 28



--------------------------------------------------------------------------------

 

"Participant Register" has the meaning assigned to such term in Section 9.04(c).

"Payment in Full of all Obligations" means all Commitments shall have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document shall have been paid
in full (other than contingent obligations with respect to which no claim has
been asserted) and all Letters of Credit shall have expired or terminated (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and the applicable Issuing Bank in their
sole discretion shall have been made), in each case without any pending draw,
and all LC Disbursements shall have been reimbursed.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Acquisition" means any Acquisition or any series of related
Acquisitions by the Company, the U.S. Borrower or any Domestic Subsidiary that
is a Loan Party, or any Wholly Owned Domestic Subsidiary that will become a Loan
Party, in a transaction that satisfies each of the following requirements:

(a)     there shall exist no Default both immediately before, and after giving
effect to, such Acquisition;

(b)     such Acquisition is not a hostile or contested acquisition;

(c)     the Target is (i) in the case of any Acquisition of Equity Interests,
organized under applicable U.S. and state laws, or applicable laws of England
and Wales or the Netherlands, and (ii) not engaged, directly or indirectly, in
any line of business other than the businesses in which the Company and its
Subsidiaries are engaged on the Effective Date and any business activities that
are substantially similar, related, or incidental thereto;

(d)     both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
any such representation or warranty which relates to a specified prior date);

(e)     to the extent the total consideration of any Permitted Acquisition is in
excess of $10,000,000 or the proceeds of a Revolving Loan will be used to fund
such Acquisition, as soon as available, but not less than ten (10) Business Days
prior to such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent in its discretion), the Borrower Representative has
provided the Administrative Agent (i) notice of such Acquisition together with a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Target, (ii) to the extent available,
financial statements of the Target for the previous two years and year-to-date
financial statements of the Target and (iii) a copy of all other business and
financial information reasonably requested by the Administrative Agent including
pro forma financial statements, statements of cash flow, and Availability
projections;

(f)     if such Acquisition is an acquisition of the Equity Interests of a
Person, such Acquisition is structured so that such Target shall become a direct
or indirect Wholly Owned Domestic Subsidiary of the U.S. Borrower and a Loan
Party;

 

First Amended and Restated Credit Agreement (Orthofix), Page 29



--------------------------------------------------------------------------------

 

(g)     if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Borrower or another U.S. Loan Party or a Wholly Owned
Domestic Subsidiary that will become a Loan Party upon consummation of the
Acquisition shall acquire such assets;

(h)     if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U of the Board;

(i)     if such Acquisition involves a merger or a consolidation involving (i) a
Borrower or the Company, such Borrower or the Company, as applicable, shall be
the surviving Person, (ii) a Subsidiary Guarantor, a Wholly Owned Subsidiary
that is a Loan Party domiciled in the same country as such Subsidiary Guarantor
shall be the surviving Person, or (iii) any other Loan Party (other than a
Borrower, the Company or a Subsidiary Guarantor), the surviving Person shall be
a Loan Party or become a Loan Party upon consummation of the Acquisition;

(j)     the total consideration (including without limitation, cash, assumed
Indebtedness, earnout payments and any other deferred payment but excluding any
consideration in the form of Equity Interests of the Company) paid for portions
of Acquisitions of a Target involving assets situated outside the U.S.,
including but not limited to foreign subsidiaries of such Target, together with
all outstanding investments made under Section 6.04(m), shall not exceed the
Dollar Amount of $15,000,000 in the aggregate over the term of this Agreement.

(k)     in connection with an Acquisition of the Equity Interests of any Person,
all Liens on property of such Person shall be terminated unless the
Administrative Agent and the Required Lenders in their sole discretion consent
otherwise, and in connection with an Acquisition of the assets of any Person,
all Liens on such assets shall be terminated, except in each case to the extent
permitted to exist under Section 6.02;

(l)     the Borrowers shall certify to the Administrative Agent (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) that, after giving
pro-forma effect to the completion of such Acquisition the Total Leverage Ratio
shall be less than 2.5 to 1.00 for the most recently completed four fiscal
quarter period prior to such Acquisition;

(m)     all actions required to be taken with respect to any newly acquired or
formed Wholly Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.13 shall have been taken; and

(n)     the Borrower Representative shall have delivered to the Administrative
Agent an executed copy of the acquisition agreement (including all schedules and
exhibits thereto) and all other material agreements (together with a list,
prepared in good faith by the Borrower Representative, of all other executed
agreements among an Orthofix Entity, the sellers of a Target, the Target, or an
Affiliate of the Target) and material instruments executed by any Orthofix
Entity relating to such Acquisition, no later than five (5) Business Days after
such Acquisition is consummated.

"Permitted Encumbrances" means:

(a)     Liens imposed by law for Taxes that are not yet due or as to which the
period of grace, if any, related thereto has not expired or are being contested
in compliance with Section 5.04;

 

First Amended and Restated Credit Agreement (Orthofix), Page 30



--------------------------------------------------------------------------------

 

(b)      carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or which
are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
Company or any of its Subsidiaries, as the case may be, in conformity with GAAP;

(c)     pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)     judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII or Liens securing appeal or other
surety bonds related to such judgments; and

(f)     easements, zoning restrictions, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of any
Orthofix Entity; provided that the term "Permitted Encumbrances" shall not
include any Lien securing Indebtedness, except with respect to clause (e) above.

"Permitted Investments" means:

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the U.S.), in each case maturing within one year from the
date of acquisition thereof;

(b)     readily marketable direct obligations issued by any state of the U.S. or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year from the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
P-1 from Moody's or at least A-1 from S&P;

(c)     investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least "Prime-1" (or the then equivalent grade) by Moody's or at least "A-1" (or
the then equivalent grade) by S&P;

(d)     investments in certificates of deposit, bankers' acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, a Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(e)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;

 

First Amended and Restated Credit Agreement (Orthofix), Page 31



--------------------------------------------------------------------------------

 

(f)     money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000; and

(g)     with respect to investments made by any Foreign Subsidiary, foreign
investments substantially comparable to any of the foregoing in connection with
the managing of cash of any such Foreign Subsidiary.

"Permitted Lender" means: (i) until an interpretation of the term "public" as
referred to in the CRR is published by the relevant Governmental Authority, an
entity that qualifies as a professional market party as defined in Section 1:1
of the Dutch Act on Financial Supervision (Wet op het financieel toezicht); and
(ii) following the publication of the interpretation of the term "public" as
referred to in the CRR by the relevant Governmental Authority, an entity that
does not qualify as forming part of the "public" as referred to in the CRR and
the rules promulgated thereunder.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Pounds Sterling", "GBP" or "£" means the lawful money of the United Kingdom.

"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

"Platform" means Debt Domain, Intralinks®, Syndtrak or a substantially similar
electronic transmission system.

"Prepayment Event" means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Loan Party or Orthofix-Italy with a fair value
immediately prior to such event equal to or greater than the Dollar Amount of
$2,000,000.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

"Projections" has the meaning assigned to such term in Section 5.01(e).

"Protected Health Information" means "protected health information" as defined
under 45 C.F.R. 160.103, as amended from time to time.

"Public-Sider" means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

First Amended and Restated Credit Agreement (Orthofix), Page 32



--------------------------------------------------------------------------------

 

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an "eligible contract participant" under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.

"Quotation Day" means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET2 Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period the Business Day, unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

"RCP" has the meaning assigned to such term in Section 5.07.

"Real Property" means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Orthofix Entity pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Orthofix Entity.

"Recipient" means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

"Reference Banks" means, in relation to Loans denominated in any Agreed Currency
such banks that have consented to act as a reference bank as may be appointed by
the Administrative Agent in consultation with the Borrower Representative.

"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a)     in relation to Loans denominated in Euros, as the rate which the
relevant Reference Bank in relation to Euros, as the rate which the relevant
Reference Bank assesses to be the rate at which Euro interbank term deposits in
euros and for the relevant period are offered for spot value (T+2) by one prime
bank to another prime bank within the EMU zone; and

(b)     in relation to Loans in any currency other than Euros, as the rate at
which the relevant Reference Bank could borrow funds in the London interbank
market in the relevant currency and for the relevant period, were it to do so by
asking for and then accepting interbank offers in reasonable market size in that
currency and for that period.

"Refinance Indebtedness" has the meaning assigned to such term in Section
6.01(f).

"Register" has the meaning assigned to such term in Section 9.04.

 

First Amended and Restated Credit Agreement (Orthofix), Page 33



--------------------------------------------------------------------------------

 

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person's Affiliates.

"Release" means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company and its Subsidiaries from information furnished by or
on behalf of the Borrowers and the Company, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.

"Required Lenders" means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Revolving Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.

"Requirement of Law" means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any domestic or foreign statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and Health Care
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

"Responsible Officer" means any executive officer or director of any Loan Party,
including without limitation, any Financial Officer.

"Restricted Payment" means any of the following:  (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in any of the Orthofix Entities, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of any of the Orthofix
Entities, (iii) any option, warrant or other right to acquire any Equity
Interests in any of the Orthofix Entities, (iv) any payment with respect to any
earnout obligations or (v) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Indebtedness,
including without limitation, Intercompany Loans owed by any Loan Party.

"Revolving Exposure" means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal Dollar Amount of the sum of such Lender's
Revolving Loans, its LC Exposure and Swingline Exposure at such time.

"Revolving Italy Sub-Facility Loans" means revolving loans made to
Orthofix-Italy pursuant to the Italy Sub-Facility Amendment Documentation.

 

First Amended and Restated Credit Agreement (Orthofix), Page 34



--------------------------------------------------------------------------------

 

"Revolving Lender" means, as of any date of determination, a Lender with a
Commitment or, if the aggregate Commitments have terminated or expired, a Lender
with Revolving Exposure.

"Revolving Loan" means a Loan made pursuant to Section 2.01.

"S&P" means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.

"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, Her Majesty's Treasury of the United
Kingdom, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty's Treasury of the United Kingdom, or other relevant
sanctions authority.

"SEC" means the Securities and Exchange Commission of the U.S.

"Secured Obligations" means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations; provided, however, that
the definition of "Secured Obligations" shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

"Secured Parties" means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party or any other Person under any Loan
Document, and (g) the successors and assigns of each of the foregoing.

"Security Agreement" means (a) that certain First Amended and Restated Pledge
and Security Agreement (including any and all supplements thereto), dated as of
the date hereof, among certain of the Loan Parties and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
(b) that certain Debenture (including any and all supplements, amendments or
amendments and restatements thereto), dated as of December 8, 2017 among
Orthofix Limited and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, (c) that certain Debenture
(including any and all supplements, amendments or amendments and restatements
thereto), dated as of August 31, 2015 among the UK Borrower and the UK
Subsidiaries party thereto and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, (d) that certain Omnibus
Pledge Agreement, dated as of December 8, 2017, among the Dutch Borrower and
Orthofix II B.V. and the Administrative Agent, for the benefit of the
Administrative Agent and the

 

First Amended and Restated Credit Agreement (Orthofix), Page 35



--------------------------------------------------------------------------------

 

other Secured Parties, and (e) any other charge, mortgage, security assignment,
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Administrative Agent and the other
Secured Parties, in each case as may be amended, restated, supplemented or
otherwise modified from time to time.

"Settlement Amounts" shall mean the amount of any civil or criminal fines,
penalties, judgments, damages, forfeitures or other amounts payable (including
attorney fees and expenses) in connection with the resolution and settlement of
the any legal or regulatory matters by the Borrowers or Guarantors; provided
that the resolution of the such matters shall not cause or result in a Material
Adverse Effect.

"Specified Time" means as of 11:00 a.m., London time.

"Statement" has the meaning assigned to such term in Section 2.17(g).

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
without limitation those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including without limitation
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset, fee or similar requirement.

"Subordinated Indebtedness" of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written reasonable satisfaction of the Administrative Agent.

"Subordination Provisions" has the meaning assigned to such term in clause (t)
of Article VII.

"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent, including in respect of any
company or corporation incorporated in the Netherlands a 'dochtermaatschappij'
within the meaning of Section 2:24a of the Dutch Civil Code (regardless of
whether the shares or voting rights in the shares in such company are held
directly or indirectly through another 'dochtermaatschappij').

 

First Amended and Restated Credit Agreement (Orthofix), Page 36



--------------------------------------------------------------------------------

 

"Subsidiary" means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable.  In this Agreement and in each Loan Document,
each reference to a Subsidiary that does not specify the applicable parent
company is a reference to a Subsidiary of the Company.

"Subsidiary Guarantors" means each Subsidiary that from time to time provides a
Loan Guaranty.  As of the Effective Date, the Subsidiary Guarantors are the
Borrowers, Orthofix II B.V., Orthofix Limited, BVIII, Colgate, Orthofix Inc.,
Osteogenics Inc., AMEI Technologies Inc., Neomedics, Inc., Blackstone Medical,
Inc. and Spinal Kinetics LLC.

"Swap Agreement" means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.

"Swap Agreement Obligations" means any and all obligations of the Orthofix
Entities, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any Swap Agreement
permitted hereunder with JPMorgan Chase Bank, any Lender or any Affiliate of
JPMorgan Chase Bank or a Lender or any Person that was a Lender or an Affiliate
of a Lender at the time such Swap Agreement was entered into, and (b) any
cancellations, buy backs, reversals, terminations or assignments of any Swap
Agreement transaction permitted hereunder with JPMorgan Chase Bank, any Lender
or any Affiliate of JPMorgan Chase Bank or a Lender or any Person that was a
Lender or an Affiliate of a Lender at the time such Swap Agreement was entered
into.

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

"Swingline Commitment" means the obligation of the Swingline Lender to make
Swingline Loans in an aggregate principal amount not to exceed $25,000,000.

"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

"Swingline Lender" means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.  Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by JPMorgan Chase Bank in its capacity as Administrative Agent or
Issuing Bank shall be deemed given by JPMorgan Chase Bank in its capacity as
Swingline Lender as well.

"Swingline Loan" means a Loan made pursuant to Section 2.04.

"Target" has the meaning assigned to such term in the definition of
"Acquisition".

 

First Amended and Restated Credit Agreement (Orthofix), Page 37



--------------------------------------------------------------------------------

 

 

"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

"TARGET2 Day" means a day that TARGET2 is open for the settlement of payments in
euro.

"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes
(including value added tax as provided for in the Dutch Value Added Tax Act 1968
(Wet op de Omzetbelasting 1968)), or any other goods and services, use or sales
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

"the Netherlands" means the European part of the Kingdom of The Netherlands.

"Third Party Payor" means (a) a commercial medical insurance company, health
maintenance organization, employer, professional provider organization or other
third party payor that reimburses providers for Medical Services provided to
individual patients, (b) a nonprofit medical insurance company (such as the Blue
Cross, Blue Shield entities), (c) the U.S. government or a political subdivision
thereof (including, without limitation, CMS), or any state, county or
municipality or department, agency or instrumentality thereof, that is
responsible for payment of an Account, chattel paper or general intangible under
any Medical Reimbursement Program, or any agent, administrator, intermediary or
carrier for the foregoing, making payments under a Medical Reimbursement Program
and (d) any other domestic or foreign government or Governmental Authority, a
political subdivision thereof or any municipality or department, agency or
instrumentality thereof, that is responsible for payment of an Account, chattel
paper or general intangible under any Medical Reimbursement Program, or any
agent, administrator, intermediary or carrier for the foregoing, making payments
under a Medical Reimbursement Program.

"Third Party Payor Arrangement" shall mean a written agreement or arrangement
with a Third Party Payor pursuant to which the Third Party Payor pays all or a
portion of the charges of any Orthofix Entity for providing Medical Services.

"Total Indebtedness" means, at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness described in clauses (k) and (m) of the
definition thereof unless (i) in the case of Indebtedness described in clause
(k) thereof, the amount of such earnout has been earned, is due to be paid as of
the date of determination and remains due and payable after the applicable date
of payment or (ii) in the case of Indebtedness described in clause (m) thereof,
such Indebtedness is reflected on the balance sheet of the Company as a
liability in accordance with GAAP) determined for the Company and its
Subsidiaries on a consolidated basis at such date, in accordance with GAAP.

"Total Leverage Ratio" means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.

"Transactions" means the execution, delivery and performance by the Borrowers
and the other Loan Parties of this Agreement and the other Loan Documents, as
applicable, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

First Amended and Restated Credit Agreement (Orthofix), Page 38



--------------------------------------------------------------------------------

 

"TRICARE" means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents
(including TRICARE Prime, TRICARE Extra and TRICARE Standard), financed and
administered by the HHS, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

"UK" and "United Kingdom" mean the United Kingdom of Great Britain and Northern
Ireland.

"UK Bank Levy" means the bank levy provided for in Section 73 and Schedule 19 of
the English law Finance Act 2011.

"UK Borrower" means (a) Victory and (b) any other Borrower (i) that is organized
or formed under the laws of the United Kingdom or (ii) payments from which under
this Agreement or any other Loan Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

"UK Subsidiary" means any Subsidiary that is organized under the laws of the
United Kingdom; provided, that, in this Agreement and in each Loan Document,
each reference to a UK Subsidiary that does not specify the applicable parent
company is a reference to a UK Subsidiary of Orthofix Limited.

"UK Treaty Lender" means a Lender which is entitled under a double taxation
agreement with the United Kingdom to claim a reduction in United Kingdom
withholding tax.

"Unfinanced Capital Expenditures" means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures) or
issuance of Equity Interests; provided that "Unfinanced Capital Expenditures"
shall not include (a) expenditures in respect of normal replacements and
maintenance which are properly charged to current operations, (b) expenditures
made in connection with the replacement, substitution or restoration of assets
to the extent financed (i) from insurance proceeds paid on account of the loss
of or damage to the assets being replaced or restored, (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (iii) from the net cash proceeds of dispositions
permitted hereunder, or (c) expenditures made as a tenant as leasehold
improvements during such period to the extent reimbursed by the landlord during
such period.

"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

"U.S." means the United States of America.

 

First Amended and Restated Credit Agreement (Orthofix), Page 39



--------------------------------------------------------------------------------

 

"U.S. Borrower" has the meaning assigned to such term in the preamble.

"U.S. Loan Parties" means the Company, the U.S. Borrower and each other Loan
Party that is a Domestic Subsidiary.

"U.S. Person" means a "United States person" within the meaning of Section
7701(a)(30) of the Code.

"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

"Victory" has the meaning assigned to such term in the preamble.

"Wholly Owned" means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which are owned by such
Person and/or by one or more wholly owned Subsidiaries of such Person.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Classification of Loans and Borrowings .  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type (e.g., a
"Eurocurrency Revolving Loan").  Borrowings also may be classified and referred
to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurocurrency
Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving Borrowing").

SECTION 1.03.Terms Generally .  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"law" shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word "will"
shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person's successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any

 

First Amended and Restated Credit Agreement (Orthofix), Page 40



--------------------------------------------------------------------------------

 

other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase "at any time" or "for any period" shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

SECTION 1.04.Accounting Terms; GAAP .  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at "fair value", as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

SECTION 1.05.Pro Forma Adjustments for Acquisitions and Dispositions .  To the
extent a Borrower or any Subsidiary makes any Acquisition permitted pursuant to
Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Company most recently ended, the Total Leverage Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments arising out of
events which are directly attributable to the Acquisition or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of such Borrower), as if such Acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

SECTION 1.06.Status of Obligations .  In the event that any Borrower, any other
Loan Party or any other Orthofix Entity shall at any time issue or have
outstanding any Subordinated Indebtedness, such Borrower shall take or cause
such other Loan Party or Orthofix Entity to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.  Without

 

First Amended and Restated Credit Agreement (Orthofix), Page 41



--------------------------------------------------------------------------------

 

limiting the foregoing, the Secured Obligations are hereby designated as "senior
indebtedness" and as "designated senior indebtedness" and words of similar
import under and in respect of any indenture or other agreement or instrument
under which any Subordinated Indebtedness of an Orthofix Entity is outstanding
and are further given all such other designations as shall be required under the
terms of any such Subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01.Commitments .  Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in Agreed Currencies to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to
Section 2.09(a)) in (a) such Lender's Revolving Exposure exceeding such Lender's
Commitment, (b) the amount of the Aggregate Revolving Exposure denominated in
Foreign Currencies exceeding the Maximum Foreign Currency Amount or (c) the
Aggregate Revolving Exposure exceeding the aggregate Commitments; provided, that
the aggregate outstanding principal Dollar Amount of all Revolving Loans made to
the Dutch Borrower shall not at any time exceed the Dutch Borrower
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving
Loans.  

SECTION 2.02.Loans and Borrowings .

(a)Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments of the applicable Class.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender's failure to make Loans as required. ABR Loans may only be
borrowed by the U.S. Borrower and must be in Dollars.  Swingline Loans (i) may
only be borrowed by the U.S. Borrower, (ii) must be ABR Loans made in Dollars,
and (iii) shall be made in accordance with the procedures set forth in Section
2.04.

(b)Subject to Section 2.13, each Revolving Borrowing shall be comprised entirely
of ABR Loans denominated in Dollars or Eurocurrency Loans in the designated
Agreed Currency as the Borrower Representative may request in accordance
herewith, provided that all Revolving Borrowings made on the Effective Date must
be made as ABR Borrowings but may be converted into Eurocurrency Borrowings in
accordance with Section 2.07.  Each Lender at its option may make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.13, 2.14,
2.15 and 2.16 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.

(c)At the commencement of each Interest Period for any Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 and not less than $1,000,000.  At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in Euros, such Borrowing shall be in an aggregate amount that is an integral
multiple of €500,000 and not less than €1,000,000.  At the commencement of each
Interest Period for any Eurocurrency Borrowing denominated in Pounds Sterling,
such Borrowing shall be in an

 

First Amended and Restated Credit Agreement (Orthofix), Page 42



--------------------------------------------------------------------------------

 

aggregate amount that is an integral multiple of £500,000 and not less than
£1,000,000.  At the time that each ABR Borrowing is made, such Borrowing shall
be in an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $100,000, provided that a
Swingline Loan may be in the aggregate amount that is required to finance the
reimbursement of an LC Disbursement denominated in Dollars as contemplated by
Section 2.05(e).   Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurocurrency Borrowings outstanding.

(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.Requests for Borrowings .  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request at the
appropriate office set forth in Section 9.01, either in writing (delivered by
hand, fax or other electronic communication to which the Administrative Agent
has agreed to in writing (an "Acceptable Communication")) in any form approved
by the Administrative Agent and signed by the Borrower Representative or, in the
case of Borrowings by the U.S. Borrower in Dollars, by telephone (a) in the case
of a Eurocurrency Borrowing denominated in Dollars, not later than 12:00 noon
Local Time, three Business Days before the date of the proposed Borrowing, (b)
in the case of a Eurocurrency Borrowing denominated in a Foreign Currency, not
later than 12:00 noon Local Time, four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than noon,
Local Time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request for a Borrowing by the U.S. Borrower in Dollars shall be irrevocable and
shall be confirmed promptly by hand delivery, fax or Acceptable Communication to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower Representative.  No
telephonic request may be made with respect to (x) any Borrowing in a Foreign
Currency or (y) the U.K. Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:

(i)the Class of Borrowing, the aggregate amount of the requested Borrowing, and
a breakdown of the separate wires comprising such Borrowing;

(ii)name of the applicable Borrower(s);

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)in the case of a Eurocurrency Borrowing, the Agreed Currency applicable
thereto;

(vi)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period."

 

First Amended and Restated Credit Agreement (Orthofix), Page 43



--------------------------------------------------------------------------------

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing by the U.S. Borrower in Dollars.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower(s) shall be deemed to have selected an
Interest Period of one month's duration.  If no Borrower is specified, then the
requested Borrowing shall be deemed to be requested by the U.S.
Borrower.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

SECTION 2.04.Swingline Loans .

(a)Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the U.S. Borrower, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline Lender's
Swingline Commitment, (ii) the Swingline Lender's Revolving Exposure exceeding
its Commitment, or (iii) the Aggregate Revolving Exposures exceeding the
aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrower may borrow, prepay and reborrow Swingline Loans.  To request a
Swingline Loan, the Borrower Representative shall notify the Administrative
Agent of such request by telephone (confirmed by fax or Acceptable
Communication), not later than 2:00 p.m., Local Time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Representative.  The
Swingline Lender shall make each Swingline Loan available to the U.S. Borrower
by means of (i) a credit to the Funding Account(s), (ii) a wire transfer of
funds upon the written instruction of the Borrower Representative and including
specific wiring information required by the Swingline Lender with respect to
making any such wire, (iii) in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the Issuing Bank, and (iv) in the case of repayment of another
Loan or fees or expenses as provided by Section 2.17(c), by remittance to the
Administrative Agent to be distributed to the Lenders, on the requested date of
such Swingline Loan.

(b)The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.  Such notice shall specify
the aggregate amount of Swingline Loans in which the Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender's Applicable Percentage of such Swingline Loan or Loans.  Each
Revolving Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 11:00 a.m., Local Time, on a Business Day no later than
4:00 p.m., Local Time on such Business Day and if received after 11:00 a.m.,
Local Time, "on a Business Day" shall mean no later than 9:00 a.m. Local Time on
the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of the Swingline Lender, such Lender's Applicable Percentage of
such Swingline Loan or Loans.  Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent

 

First Amended and Restated Credit Agreement (Orthofix), Page 44



--------------------------------------------------------------------------------

 

shall promptly pay to the Swingline Lender the amounts so received by it from
the Revolving Lenders.  The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrowers (or other party on
behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the U.S. Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

(c)Any Swingline Lender may be replaced at any time by written agreement among
the Borrower Representative, the Administrative Agent, the replaced Swingline
Lender and the successor Swingline Lender.  The Administrative Agent shall
notify the Lenders of any such replacement of a Swingline Lender.  At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
interest accrued for the account of the replaced Swingline Lender pursuant to
Section 2.12(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term "Swingline Lender"
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.

SECTION 2.05.Letters of Credit .

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
Representative, on behalf of a Borrower, may request the issuance of standby
Letters of Credit denominated in an Agreed Currency as the applicant thereof for
the support of the obligations of the Company or any Subsidiary thereof, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period; provided that
Letters of Credit issued to support the obligations of Non-Loan Parties may only
be issued to the extent of Non-Loan Party Available Funds on the date of
issuance.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Each Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of any Subsidiary's obligations as provided in the first sentence of
this paragraph, such Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.11(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (each
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of
Credit).  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, or (B) in any manner that would result in a violation of any
Sanctions by any party to this

 

First Amended and Restated Credit Agreement (Orthofix), Page 45



--------------------------------------------------------------------------------

 

Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or fax (or transmit by other electronic communication to which the
Issuing Bank has agreed to in writing) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which such
amount shall not be less than the Dollar Amount of $50,000.00), the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof,
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank's
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the sum of (x) the Dollar Amount
of the aggregate undrawn amount of all outstanding Letters of Credit issued by
the Issuing Bank at such time plus (y) the Dollar Amount of the aggregate amount
of all LC Disbursements made by the Issuing Bank that have not yet been
reimbursed by or on behalf of the applicable Borrower shall not exceed its
Issuing Bank Sublimit, (ii) no Revolving Lender's Revolving Exposure shall
exceed its Commitment; (iii) the Aggregate Revolving Exposure shall not exceed
the aggregate Commitments and (iv) the aggregate outstanding principal Dollar
Amount of the sum of all Eurocurrency Loans in Foreign Currencies plus LC
Exposures in Foreign Currencies shall not exceed the Maximum Foreign Currency
Amount.  The Borrowers may, at any time and from time to time, reduce the
Issuing Bank Sublimit of any Issuing Bank with the consent of such Issuing Bank;
provided that the Borrowers shall not reduce the Issuing Bank Sublimit of any
Issuing Bank if, after giving effect to such reduction, the conditions set forth
in clauses (i) through (iv) above shall not be satisfied.  Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank's
Issuing Bank Sublimit.  

 

First Amended and Restated Credit Agreement (Orthofix), Page 46



--------------------------------------------------------------------------------

 

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (unless the Borrowers have
entered into arrangements satisfactory to the Issuing Bank to cash collateralize
any such Letter of Credit).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender's Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender's Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, (i) the U.S. Borrower shall reimburse such LC
Disbursement and (ii) each Borrower other than the U.S. Borrower shall reimburse
such LC Disbursement, but only to the extent that such LC Disbursement is
attributable to a Foreign Subsidiary of the Company, in each case by paying to
the Administrative Agent an amount equal to such LC Disbursement in the
applicable Agreed Currency not later than 11:00 a.m., Local Time, on (i) the
Business Day that the Borrower Representative receives notice of such LC
Disbursement, if such notice is received prior to 9:00 a.m., Local time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is received after
9:00 a.m., Local time, on the day of receipt; provided that, if such LC
Disbursement denominated in U.S. Dollars and is greater than or equal to
$100,000, the U.S. Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in the amount of
such LC Disbursement and, to the extent so financed, the Borrowers' obligation
to make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan.  If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof, and such Lender's Applicable Percentage thereof.  Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage in the applicable Agreed Currency
of the payment then due from the Borrowers, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank, as their interests may appear.  Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement

 

First Amended and Restated Credit Agreement (Orthofix), Page 47



--------------------------------------------------------------------------------

 

(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.  If the
Borrowers' reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject a Credit Party to any stamp duty, ad valorem
charge or similar tax that would not be payable if such reimbursement were made
or required to be made in Dollars, the Borrowers shall, at their option, either
(x) pay the amount of any such tax requested by such Credit Party or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Dollar Amount of such LC Disbursement on the date such LC
Disbursement is made.

(f)Obligations Absolute.  The Borrowers' obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers' obligations hereunder.  None
of the Administrative Agent, the Revolving Lenders or the Issuing Bank, or any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit, or
any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.  For the avoidance of doubt, no Foreign Subsidiary of the
Company shall have any obligation to reimburse LC Disbursements attributable to
the Company or any Domestic Subsidiary thereof.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
fax or other electronic communication to which the Issuing Bank has agreed to in
writing) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve

 

First Amended and Restated Credit Agreement (Orthofix), Page 48



--------------------------------------------------------------------------------

 

the Borrowers of their obligation to reimburse the Issuing Bank and the
Revolving Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or if such LC
Disbursement is denominated in a Foreign Currency, the rate determined by the
Administrative Agent in accordance with banking industry rules and conventions
on interbank compensation for such Foreign Currency plus the then effective
Applicable Rate with respect to Eurocurrency Loans) and such interest shall be
due and payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank.  At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (x) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (y) references herein to the term "Issuing
Bank" shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the "LC Collateral Account"), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  The Borrowers also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.10(c) or Section 2.19.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers' risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such

 

First Amended and Restated Credit Agreement (Orthofix), Page 49



--------------------------------------------------------------------------------

 

investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations.  If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all such Events
of Default have been cured or waived as confirmed in writing by the
Administrative Agent.

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06.Funding of Borrowings .

(a)Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
requested Agreed Currency by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender's Applicable Percentage;
provided that and Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the amounts so received, in like
funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the

 

First Amended and Restated Credit Agreement (Orthofix), Page 50



--------------------------------------------------------------------------------

 

Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Revolving Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.

SECTION 2.07.Interest Elections .

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate
Borrowing.  Notwithstanding anything herein to the contrary, Eurocurrency Loans
in an Agreed Currency may be converted and/or continued only as Eurocurrency
Loans in the same Agreed Currency.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or Acceptable Communication to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing, and if a Eurocurrency Borrowing, the applicable Agreed Currency; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term "Interest Period".

 

First Amended and Restated Credit Agreement (Orthofix), Page 51



--------------------------------------------------------------------------------

 

(v)If any such Interest Election Request requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month's duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender's portion of each resulting Borrowing.

(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period any such Borrowing
(i) denominated in Dollars shall be converted to an ABR Borrowing, and
(ii) denominated in a Foreign Currency shall be made as a Eurocurrency Loan in
the same Agreed Currency with an interest period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing in Dollars may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

(f)Notwithstanding anything herein to the contrary, Eurocurrency Loans in an
Agreed Currency may be converted and/or continued only as Eurocurrency Loans in
the same Agreed Currency.

SECTION 2.08.Termination and Reduction of Commitments; Increase in Commitments .

(a)Unless previously terminated, the Commitments shall terminate on the Maturity
Date.

(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Revolving Loans and LC Disbursements, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 105% of the LC Exposure as of such date), (iii) the payment in
full of the accrued and unpaid fees, and (iv) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon (other than contingent obligations that have not yet been
asserted); provided, that the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Aggregate Revolving Exposure would exceed the aggregate
Commitments.

(c)The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $100,000 and not less than $5,000,000 and (ii) the Borrowers shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the aggregate Commitments.

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall

 

First Amended and Restated Credit Agreement (Orthofix), Page 52



--------------------------------------------------------------------------------

 

advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e)The Borrowers shall have the right to request (i) one or more increases in
the Commitments (each a "Commitment Increase") and/or (ii) one or more
incremental term a loan commitments (each an "Incremental Term A Loan
Commitment" and together with any Commitment Increase, the "Incremental
Commitments") to make incremental term a loans (each an "Incremental Term A
Loan") by obtaining (x) additional Commitments or (y) Incremental Term A Loan
Commitments, either from one or more of the Lenders or another lending
institution, provided that (A) any such request for an Incremental Commitment
shall be in a minimum Dollar Amount of $5,000,000, (B) after giving effect
thereto, the sum of the total of all such Commitment Increases and Incremental
Term A Loan Commitments does not exceed the Dollar Amount of $50,000,000,
(C) (x) the Administrative Agent and (y) in the case of any Commitment Increase,
each Swingline Lender and each Issuing Bank have approved the identity of any
such new Lender and consented to its becoming a Lender, (D) any such new Lender
that will be a (x) Revolving Lender has agreed to, and is capable of, funding in
each of the Agreed Currencies in accordance with the terms hereof and (y) Lender
with an Incremental Term A Loan Commitment has agreed to, and is capable of,
funding in the Agreed Currency of such Incremental Term A Loan in accordance
with the terms of such Incremental Term A Loan, (E) any such new Lender assumes
all of the rights and obligations of a Revolving Lender or a Lender with an
Incremental Term A Loan Commitment, as applicable, hereunder and (F) the
procedures described in Section 2.08(f) have been satisfied.  Each Incremental
Commitment shall constitute Obligations of the Borrowers and shall be guaranteed
and treated the same in all other respects as the other extensions of credit on
a pari passu basis.  Nothing contained in this Section 2.08 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment or make an Incremental Term A Loan Commitment hereunder at any
time.

(f)Any amendment hereto in connection with or to effectuate such Incremental
Commitments (an "Incremental Amendment") shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and each Lender with an
Incremental Commitment (each, an "Incremental Lender"), subject only to the
approval of Required Lenders if any Commitment Increase or addition of an
Incremental Term A Loan Commitment would cause the aggregate Commitments and
Incremental Term A Loan Commitments to exceed $175,000,000 in the aggregate.  As
a condition precedent to the effectiveness of each such Incremental Amendment,
the Borrowers shall deliver to the Administrative Agent (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Amendment, and (B) in the case of
the Borrowers, certifying that, before and after giving effect to such
Incremental Amendment (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided, that any representation or warranty which is subject to any
materiality qualifier shall be required to be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, (2) no Default exists, and (3) the Borrowers are in compliance (assuming
such Incremental Commitment is drawn in full and after giving effect to other
pro forma adjustments events) with the covenants contained in Section 6.12 on a
pro forma basis as of the end of the most recent four consecutive fiscal quarter
period ended on or prior to such date (as if the incurrence of such Incremental
Commitment had occurred on the first day of such four fiscal quarter period),
(ii) legal opinions and documents and instruments consistent with those
delivered on the

 

First Amended and Restated Credit Agreement (Orthofix), Page 53



--------------------------------------------------------------------------------

 

Effective Date, to the extent requested by the Administrative Agent, and
(iii) such other items as reasonably requested by the Administrative Agent and
its counsel (including counsel in foreign jurisdictions) in connection with any
UK Borrower, Dutch Borrower, any Foreign Currency or otherwise as reasonably
deemed necessary or advisable by the Administrative Agent.

(g)In the case of each Incremental Term A Loan (the terms of which shall be set
forth in the relevant Incremental Amendment):

(i)such Incremental Term A Loan will (x) mature in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term A Loans and
the Borrowers, but will not in any event have a maturity date that is earlier
than the Maturity Date and (y) amortize in a manner reasonably acceptable to the
Incremental Lenders making such Incremental Term A Loans and the Borrowers,
provided that the resultant weighted average life of such Incremental Term A
Loan shall be not be less than half of the remaining tenor of the revolving
facility;

(ii)the Applicable Rate and pricing grid, if applicable, for such Incremental
Term A Loan shall be determined by the applicable Incremental Lenders and the
Borrowers and shall be consistent with then current market conditions; provided
that in the event that the total all in interest rate margins for any
Incremental Term A Loans that are incurred on or prior to the date that is 18
months after the Effective Date are higher than the interest rate margins for
the Revolving Loans by more than (in any case) 50 basis points, then the
interest rate margins for the Revolving Loans shall be increased to the extent
necessary so that such interest rate margins are equal to the interest rate
margins for such Incremental Term A Loans;

(iii)the proceeds of such Incremental Term A Loan shall be used for general
corporate purposes (including Permitted Acquisitions and Restricted Payments
permitted pursuant to Section 6.08); and

(iv)except as provided above, all other terms and conditions applicable to any
Incremental Term A Loan, to the extent not substantially consistent (taken as a
whole) with the terms and conditions of this Agreement prior to giving effect
thereto, shall be reasonably satisfactory to the Administrative Agent and the
Borrowers (but in no event, except as provided above, shall such terms and
conditions be more restrictive, taken as a whole, than those set forth in this
Agreement and any other Loan Document);

(h)On the effective date of any such Incremental Amendment, (i) any Incremental
Lender increasing or  (or, in the case of any newly added Incremental Lender,
extending) its Commitment shall make available to the Administrative Agent such
amounts in immediately available funds in such Agreed Currencies as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase or
addition and the use of such amounts to make payments to such other Lenders,
each Lender's portion of the outstanding Revolving Loans in the various Agreed
Currencies of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans in the various Agreed Currencies, and the
Administrative Agent shall make such other adjustments among the Lenders with
respect to the Revolving Loans then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the date of any increase
(or addition) in the Commitments (with such reborrowing to consist of the Types
of Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each

 

First Amended and Restated Credit Agreement (Orthofix), Page 54



--------------------------------------------------------------------------------

 

Eurocurrency Loan, shall be subject to indemnification by the Borrowers pursuant
to the provisions of Section 2.15 if the deemed payment occurs other than on the
last day of the related Interest Periods.  Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

SECTION 2.09.Repayment of Loans; Evidence of Debt .

(a)The Borrowers hereby unconditionally promise to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Maturity Date, and (ii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the fifth Business Day after such Swingline Loan is made;
provided that on each date that a Revolving Loan is made in Dollars, the
Borrowers shall repay all Swingline Loans then outstanding and the proceeds of
any such Revolving Loan shall be applied by the Administrative Agent to repay
any Swingline Loans outstanding.  All Borrowings shall be repaid and prepaid in
the Agreed Currency in which they were originally denominated.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be conclusive absent manifest error of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10.Prepayment of Loans .

(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section and, if applicable, payment of any break
funding expenses under Section 2.15.  All Borrowings shall be repaid and prepaid
in the Agreed Currency in which they were originally denominated.

 

First Amended and Restated Credit Agreement (Orthofix), Page 55



--------------------------------------------------------------------------------

 

(b)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party or Orthofix-Italy in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by such
Person, prepay the Obligations and cash collateralize the LC Exposure as set
forth in Section 2.10(c) below in an aggregate amount equal to 100% of such Net
Proceeds, provided that, in the case of any event described in the definition of
the term "Prepayment Event", if the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
such Orthofix Entity intends to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 270 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) real property, equipment
or other tangible assets (excluding inventory) to be used in the business of
such Orthofix Entities, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds specified in such certificate, provided that to the
extent of any such Net Proceeds that have not been so applied by the end of such
270-day period, a prepayment shall be required at such time in an amount equal
to such Net Proceeds that have not been so applied; provided further that the
Borrowers shall not be permitted to make elections to use Net Proceeds to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) with respect to Net Proceeds in any fiscal year in
an aggregate amount in excess of the Dollar Amount of $25,000,000.

(c)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal amount of the Aggregate
Revolving Exposure exceeds the aggregate Commitments, (ii) other than as a
result of fluctuations in currency exchange rates, the aggregate Dollar Amount
of all Eurocurrency Loans and LC Exposures denominated in Foreign Currencies
exceeds the Maximum Foreign Currency Amount, (iii) solely as a result of
fluctuations in currency exchange rates, the aggregate principal amount of the
Aggregate Revolving Exposure, as of the most recent Computation Date, exceeds
one hundred five percent (105%) of the aggregate Commitments, or (iv) solely as
a result of fluctuations in currency exchange rates, the aggregate Dollar Amount
of all Eurocurrency Loans denominated in Foreign Currencies and LC Exposures
denominated in Foreign Currencies exceeds 105% of the Maximum Foreign Currency
Amount, the Borrowers shall immediately repay Borrowings or cash collateralize
LC Exposure in accordance with the procedures set forth in Section 2.05(j) in an
aggregate principal amount sufficient to cause (x) the amount of the Aggregate
Revolving Exposure to be less than or equal to the aggregate Commitments and
(y) the aggregate Dollar Amount of all Eurocurrency Loans denominated in Foreign
Currencies and LC Exposure in Foreign Currencies to be less than or equal to the
Maximum Foreign Currency Amount.   In each case proceeding in this clause (c),
the Dollar Amount of each such calculation shall be calculated, with respect to
Loans and LC Exposure denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Loans and LC Exposure.

(d)All prepayments required to be made pursuant to Section 2.10(b) shall be
applied, first to prepay the Swingline Loans if such prepayment is made in
Dollars, second to repay Revolving Loans in the applicable Agreed Currency with
a corresponding Dollar Amount reduction in the aggregate Commitments in
connection with the required prepayment of Net Proceeds in any fiscal year in an
aggregate amount in excess of the Dollar Amount of $25,000,000 and third to cash
collateralize outstanding LC Exposure.

(e)The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) of any prepayment under this Section:  (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., Local Time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., Local Time, on the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 11:00 a.m., Local Time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that if a
notice of

 

First Amended and Restated Credit Agreement (Orthofix), Page 56



--------------------------------------------------------------------------------

 

prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type and Agreed Currency as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the applicable Loans in the Agreed Currency included in the prepaid
Borrowing, or the Dollar Amount thereof shall be applied or converted to a
different Agreed Currency and applied ratably among Loans as determined by the
Administrative Agent.  Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.12 and (ii) break funding payments to the
extent required by Section 2.15.

SECTION 2.11.Fees .

(a)The Borrowers agree to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders' Commitments terminate; provided that, if such Lender
continues to have any Revolving Exposure (excluding Revolving Loans) after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender's Revolving Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Exposure; it being understood that the LC Exposure
of a Lender shall be included and the Swingline Exposure of a Lender shall be
excluded in the drawn portion of the Commitment of such Lender for purposes of
calculating the commitment fee.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)The Borrowers agree to pay (i) to the Administrative Agent for the account of
each Revolving Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender's Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Banks a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the aggregate Commitments and the date on
which there ceases to be any LC Exposure, as well as each Issuing Bank's
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the aggregate Commitments terminate and any such fees accruing after the
date on which the aggregate Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within ten (10) days after written demand
therefor.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

First Amended and Restated Credit Agreement (Orthofix), Page 57



--------------------------------------------------------------------------------

 

(c)The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.12.Interest .

(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing for such
Agreed Currency plus the Applicable Rate.

(c)Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of "each Lender affected thereby" for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder, in each case, from and after the date of such
declaration until such Event of Default is timely cured or waived in writing by
the requisite Lenders hereunder in accordance with Section 9.02.

(d)Accrued interest on each Loan (for ABR Loans, accrued through the last day of
the prior calendar month) shall be payable in arrears on each Interest Payment
Date for such Loan and, in the case of Revolving Loans, upon termination of the
aggregate Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate and (ii)
computations of interest for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

First Amended and Restated Credit Agreement (Orthofix), Page 58



--------------------------------------------------------------------------------

 

SECTION 2.13.Market Disruption and Alternate Rate of Interest .  

(a)If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable Agreed Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurocurrency Rate for such Eurocurrency Borrowing, (i) if such
Borrowing shall be requested in Dollars, then such Borrowing shall be made as an
ABR Borrowing and (ii) if such Borrowing shall be requested in any Foreign
Currency, the Eurocurrency Rate shall be equal to an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower
Representative and the applicable Lenders, to compensate the applicable Lenders
for such Loan in such currency for the applicable period (from whatever source
and using whatever methodologies the Administrative Agent and such Lenders may
select in their reasonable discretion) (such rate, the "CF Rate").

(b)If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate, as
applicable (including, without limitation, because the LIBOR Screen Rate is not
available or published on a current basis), for a Loan in the applicable Agreed
Currency or for the applicable Interest Period; or

(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in the
applicable Agreed Currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period, then the Administrative Agent shall give notice thereof to the
Borrower Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Eurocurrency Borrowing to, or continuation of any Eurocurrency Borrowing in
the applicable Agreed Currency or for the applicable Interest Period, as the
case may be, shall be ineffective, (B) if such Borrowing is requested in
Dollars, such Borrowing shall be made as an ABR Borrowing and (C) if such
Borrowing is requested in any Foreign Currency, then the Eurocurrency Rate for
such Eurocurrency Borrowing shall be at the CF Rate; provided, further that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (b)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (b)(i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Screen Rate shall no
longer be used for determining interest rates for loans, then

 

First Amended and Restated Credit Agreement (Orthofix), Page 59



--------------------------------------------------------------------------------

 

the Administrative Agent and the Borrower Representative shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and the
Administrative Agent, the Borrowers and the other Loan Parties shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (c) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.13(c), only to the extent
the LIBOR Screen Rate the Agreed Currency such Interest Period is not available
or published at such time on a current basis), (x) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective, and
(y) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

(d)Notwithstanding the satisfaction of all conditions referred to in Article II
with respect to any Loan in any Foreign Currency, if there shall occur on or
prior to the date of such Loan any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the applicable
Borrower, the Administrative Agent or the Required Lenders make it impracticable
for the Eurocurrency Loans comprising such Loan to be denominated in such
Foreign Currency specified by the applicable Borrower, then the Administrative
Agent shall forthwith give notice thereof to such Borrower and the Revolving
Lenders or such Borrower shall give notice thereof to the Revolving Lenders, as
the case may be, and such Eurocurrency Loans shall not be denominated in such
Foreign Currency but shall be made on such date in Dollars, in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount of
the Foreign Currency specified in the related Borrowing Request, as ABR Loans,
unless the applicable Borrower notifies the Administrative Agent at least one
Business Day before such date that (a) it elects not to borrow on such date or
(b) it elects to borrow on such date in a different Agreed Currency, as the case
may be, in which the denomination of such Eurocurrency Loans would in the
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount off the Foreign Currency specified in the related Borrowing
Request.

SECTION 2.14.Increased Costs .  (a) If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)impose on any Lender or the Issuing Bank or the London interbank market or
any other applicable market, any other condition, cost or expense (other than
Taxes) affecting this Agreement or any of the Loans made by such Lender or any
Letter of Credit or participation therein; or

 

First Amended and Restated Credit Agreement (Orthofix), Page 60



--------------------------------------------------------------------------------

 

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; and the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, upon the request
of such Lender, Issuing Bank or other Recipient, the Borrowers will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender's or the Issuing Bank's capital or on the capital
of such Lender's or the Issuing Bank's holding company, if any, as a consequence
of this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender's or the Issuing Bank's holding company could
have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Bank's policies and the policies of such Lender's or the
Issuing Bank's holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender's or the Issuing Bank's holding
company for any such reduction suffered.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error; provided, however, notwithstanding anything to
the contrary in this Section 2.14, in the case of any Change in Law, it shall be
a condition to a Lender's or Issuing Bank's exercise of its rights, if any,
under this Section 2.14, that such Lender or Issuing Bank shall generally be
exercising similar rights with respect to other similarly situated borrowers
under similar agreements to the extent contractually permitted to do so and
allowed to do so under applicable law.  The Borrowers shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or the Issuing
Bank's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15.Break Funding Payments .  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10),

 

First Amended and Restated Credit Agreement (Orthofix), Page 61



--------------------------------------------------------------------------------

 

(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(d) and is revoked in accordance therewith) and in the applicable
Agreed Currency, or (d) the assignment of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower Representative pursuant to Section 2.19 or Section 9.02(i),
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense (other than lost profits) attributable to such event.  In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurocurrency Loan had such event not occurred, at the Adjusted
LIBO Rate that would have been applicable to such Eurocurrency Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Eurocurrency
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such certificate within
ten (10) days after receipt thereof.

SECTION 2.16.Taxes .

(a)Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  (i) The U.S. Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto,

 

First Amended and Restated Credit Agreement (Orthofix), Page 62



--------------------------------------------------------------------------------

 

whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority and (ii) the non-U.S. Loan
Parties shall jointly and severally indemnify each Recipient, within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) attributable to the Foreign Subsidiaries of the
Company payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower Representative or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

First Amended and Restated Credit Agreement (Orthofix), Page 63



--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
an executed IRS Form W‑9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the U.S. is a party (x) with respect to payments of interest under any
Loan Document, an executed IRS Form W-8BEN-E or IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the "business profits" or "other income" article of such tax
treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W‑8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 or any other form approved by the
Administrative Agent to the effect that such Foreign Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code (a "U.S. Tax Compliance Certificate") and (y) an executed IRS
Form W‑8BEN-E or IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W‑8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D‑2 or
any other form approved by the Administrative Agent or Exhibit D‑3 or any other
form approved by the Administrative Agent, IRS Form W-9, and/or other
certification documents from each Beneficial Owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit D-4 or any other form approved by the Administrative
Agent on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

First Amended and Restated Credit Agreement (Orthofix), Page 64



--------------------------------------------------------------------------------

 

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement.  For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a "grandfathered obligation" within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g)Additional United Kingdom Withholding Tax Matters.

(i)Subject to clause (ii) below, each Lender and each UK Borrower which makes a
payment to such Lender shall cooperate in completing any procedural formalities
necessary for such UK Borrower to obtain authorization to make such payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(ii)(A) A Lender on the Effective Date that (x) holds a passport under the HMRC
DT Treaty Passport scheme and (y) wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to each UK Borrower and the Administrative Agent; (B) a Lender which becomes a
Lender hereunder after the Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent, and (C) upon
satisfying either clause (A) or (B) above, such Lender shall have satisfied its
obligation under paragraph (g)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the UK Borrower
shall make a Borrower DTTP filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:

(A)the UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B)the UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

First Amended and Restated Credit Agreement (Orthofix), Page 65



--------------------------------------------------------------------------------

 

(2)HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing; and in each case, such UK Borrower has notified
that Lender in writing of either (1) or (2) above, then such Lender and such UK
Borrower shall co-operate in completing any additional procedural formalities
necessary for such UK Borrower to obtain authorization to make that payment
without withholding or deduction for Taxes imposed under the laws of the United
Kingdom.

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender's Commitment or its
participation in any Loan or other Revolving Exposure unless the Lender
otherwise agrees.

(v)Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(vi)Each Lender shall notify each UK Borrower and the Administrative Agent
whether it is (a) a UK Treaty Lender, (b) a Lender which is entitled to be paid
without United Kingdom withholding tax for other reasons or (c) a lender which
must be paid subject to United Kingdom withholding tax and will promptly notify
each UK Borrower and the Administrative Agent if there is any change in such
status (for example  if it determines in its sole discretion that it has ceased
to be entitled to claim the benefits of an income tax treaty to which the United
Kingdom is a party with respect to payments made by any UK Borrower hereunder).

(h)Additional Dutch Withholding Tax Matters. Each Lender and each Dutch Borrower
which makes a payment to such Lender shall cooperate in completing any
procedural formalities necessary for such Dutch Borrower to obtain authorization
to make such payment without withholding or deduction for Taxes imposed under
the laws of The Netherlands.

(i)Obtaining Certain Refunds.  If a Loan Party makes a deduction or withholds
sums in relation to Taxes imposed under the laws of the United Kingdom or the
Netherlands and Section 2.16(a) applies to increase the amount of the payment to
a UK Treaty Lender or a Dutch Treaty Lender from that Loan Party, that Loan
Party shall promptly provide that UK Treaty Lender or Dutch Treaty Lender, as
applicable, with an executed original H.M. Revenue & Customs or Dutch tax
authorities tax deduction certificates (if applicable) evidencing the relevant
deduction or withholding of such Taxes. The UK Treaty Lender or Dutch Treaty
Lender, as applicable, shall, within a reasonable period following receipt of
such certificate, apply to H.M. Revenue & Customs or the Dutch tax authorities
for a refund of the amount of that tax deduction and, upon receipt by the UK
Treaty Lender or Dutch Treaty Lender, as applicable, of such amount from H.M.
Revenue & Customs or the Dutch tax authorities, Section 2.16(j) below shall
apply in relation thereto to the extent that such refund is attributable to the
increase in the amount paid by the relevant Loan Party pursuant to Section
2.16(a) above.

(j)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified

 

First Amended and Restated Credit Agreement (Orthofix), Page 66



--------------------------------------------------------------------------------

 

party the amount paid over pursuant to this paragraph (j) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (j), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph (j) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)Survival.  Each party's obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(l)Defined Terms.  For purposes of this Section 2.16, the term "Lender" includes
any Issuing Bank and the term "applicable law" includes FATCA.

SECTION 2.17.Payments Generally; Allocation of Proceeds; Sharing of Set‑offs .

(a)The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) (x) in the
case of payments denominated in Dollars, at the Administrative Agent's Office
and in immediately available funds, without set-off or counterclaim, not later
than 2:00 p.m. Local Time on the date specified herein and (y) in the case of
payments denominated in a Foreign Currency, at its Foreign Currency Payment
Office for such Foreign Currency, at the Administrative Agent's Office and in
immediately available funds, without set-off or counterclaim, not later than
2:00 p.m. Local Time on the date specified herein; provided, that payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan or LC Disbursement, and all other
payments hereunder and under each other Loan Document shall be made in
Dollars.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the result that such Foreign Currency no longer exists or
the Borrowers are not able to make payment to the Administrative Agent for the
account of the Lenders in such Foreign Currency, then all payments to be made by
the Borrowers hereunder in such Foreign Currency shall instead be made when due
in an equivalent amount of the currency that replaced such Foreign Currency or,
if no such replacement currency exists, in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

 

First Amended and Restated Credit Agreement (Orthofix), Page 67



--------------------------------------------------------------------------------

 

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties (in the Dollar Amount of such funds
received, if necessary).  Any proceeds of Collateral or payments from any of the
Guarantors received by the Administrative Agent (i) not constituting a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrowers) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Swingline Lender and the Issuing Bank from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrowers (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest then
due and payable on the Loans and unreimbursed LC Disbursements ratably, fourth,
to pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, fifth to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.21, ratably, sixth to the payment of
any amounts owing in respect of Banking Services Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.21, and seventh, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender from the Borrowers or any other Orthofix
Entity in connection with the Transactions. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any
Eurocurrency Loan of a Class, except (i) on the expiration date of the Interest
Period applicable thereto, or (ii) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.15.  Further, notwithstanding anything to the contrary contained in
this Agreement or any other Loan Document, (A) each Security Agreement executed
by a non-U.S. Loan Party shall only secure the Secured Obligations of each other
Foreign Subsidiary of the Company, (B) no payments from or proceeds of
Collateral pledged by the non-U.S. Loan Parties or any Foreign Subsidiaries
shall be applied to pay any Secured Obligations of any U.S. Loan Party and (C)
the payments from and proceeds of Collateral pledged by the U.S. Loan Parties
shall be applied, first, to the Secured Obligations owing by the U.S. Loan
Parties in accordance with this paragraph (b) until paid in full, and then the
remainder of such proceeds shall be applied to the Secured Obligations owing by
the non-U.S. Loan Parties in accordance with this paragraph (b) until paid in
full.  The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Secured Obligations.

Notwithstanding the foregoing, (i) Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements and (ii) no
amounts received by the Administrative Agent or any Lender from any Loan Party
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

 

First Amended and Restated Credit Agreement (Orthofix), Page 68



--------------------------------------------------------------------------------

 

(c)At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower Representative pursuant to Section 2.03 or 2.04 or a deemed request
as provided in this Section.  The Borrowers hereby irrevocably authorize the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agree that all such amounts charged shall
constitute Loans (including Swingline Loans), and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.04, as
applicable.  The Borrowers, Lenders, Issuing Banks and Swingline Lenders hereby
irrevocably authorize the Administrative Agent, in its sole discretion as of any
date from time to time, to convert as of such date any payment received by it in
any Agreed Currency or to be made by it in any Agreed Currency into the
equivalent amount (using the methodology of the Dollar Amount) of any another
Agreed Currency, in each case to effectuate any one or more of the provisions of
this Agreement.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

First Amended and Restated Credit Agreement (Orthofix), Page 69



--------------------------------------------------------------------------------

 

(f)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender's obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder.  Application of amounts pursuant to clauses (i) and (ii) above
shall be made in such order as may be determined by the Administrative Agent in
its discretion.

(g)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the "Statements").  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers'
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent's or the Lenders' right to
receive payment in full at another time.

SECTION 2.18.Mitigation Obligations; Replacement of Lenders .

(a)If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b)If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.24, or if
any Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.14 or
2.16) and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
in circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be

 

First Amended and Restated Credit Agreement (Orthofix), Page 70



--------------------------------------------------------------------------------

 

made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

SECTION 2.19.Defaulting Lenders .

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in
clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender's Revolving Exposure to
exceed its Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers' obligations corresponding to such Defaulting Lender's LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;

(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender's
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure during the period such
Defaulting Lender's LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders' Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender's LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

First Amended and Restated Credit Agreement (Orthofix), Page 71



--------------------------------------------------------------------------------

 

(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender's then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.19(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non‑Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.20.Returned Payments .  If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.20 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21.Banking Services and Swap Agreements .  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any
Orthofix Entity, shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Orthofix Entity or Affiliate thereof to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent).  In
furtherance of that requirement, each such Lender or Affiliate thereof shall
furnish the Administrative Agent, from time to time after a significant change
therein or upon a request therefor, a summary of the amounts due or to become
due in respect of such Banking Services Obligations and Swap Agreement
Obligations.  The most recent information provided to the Administrative Agent
shall be used in determining which tier of the waterfall, contained in
Section 2.17(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

 

First Amended and Restated Credit Agreement (Orthofix), Page 72



--------------------------------------------------------------------------------

 

SECTION 2.22.              Determination of Dollar Amounts .  The Administrative
Agent will determine the Dollar Amount of:

(a)each Eurocurrency Loan in a Foreign Currency as of the date two Business Days
prior to the date of such Borrowing or, if applicable, the date of conversion to
or any continuation of any Borrowing as a Eurocurrency Loan in a Foreign
Currency;

(b)the LC Exposure as of the date of each request for the issuance of any Letter
of Credit in a Foreign Currency;

(c)all outstanding Loans in a Foreign Currency and the LC Exposure in a Foreign
Currency on and as of the last Business Day of each calendar quarter and on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders; and

(d)each LC Disbursement made in a Foreign Currency on the date such LC
Disbursement is made by the Issuing Bank.

Each day upon or as of which the Administrative Agent determines the Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a "Computation Date" with respect to each Borrowing, Letter of
Credit or LC Exposure for which a Dollar Amount is determined on or as of such
day.

 

SECTION 2.23.Judgment Currency .  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the "specified currency ") into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which the
Administrative Agent could, in accordance with normal banking procedures
applicable to arm's length transactions, purchase the specified currency with
such other currency at the Administrative Agent's main New York City office on
the Business Day immediately preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrowers in respect of any sum due
to any Credit Party hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Credit Party of any sum adjudged to be so
due in such other currency such Credit Party may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Credit Party in the specified currency, the Borrowers
agree, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Credit Party
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Credit Party in the specified currency
and (b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.17, such
Credit Party agrees to remit such excess to the Borrowers.

SECTION 2.24.Illegality .  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to (a) perform any of
its obligations hereunder or under any other Loan Document, (b) issue, make,
maintain or fund Loans or its participation in any Loan (whether denominated in
Dollars or a Foreign Currency), or (c) issue, make, maintain, fund, determine
interest rates or charge interest with respect to any extension of credit under
this Agreement or any of the Loan Documents, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, the applicable Agreed Currency in the London
interbank market, then, on notice thereof by such Lender to the Borrower
Representative through the Administrative Agent,

 

First Amended and Restated Credit Agreement (Orthofix), Page 73



--------------------------------------------------------------------------------

 

any obligation of such Lender to make or continue such Loans or to convert to
such Type of Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all affected Eurocurrency Loans denominated in
Dollars of such Lender to it to ABR Loans, and to repay all affected Loans in
any Agreed Currency, either on the last day of the Interest Period, therefor, if
such Lender may lawfully continue to maintain such Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.  The Borrowers shall
have the rights in respect of any such Lender specified in Section 2.18.

SECTION 2.25.Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility .  

(a)The Borrowers may at any time, upon not less than 10 Business Days' notice
from the Borrower Representative to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
request that one or more of the Lenders or another lending institution provide
Italy Sub-Facility Commitments to Orthofix-Italy in an maximum aggregate amount
of up to the Dollar Amount of $10,000,000 (the "Italy Uncommitted
Sub-Facility"); provided that (i) the Commitments will be reduced by the Dollar
Amount of the Italy Uncommitted Sub‑Facility and (ii) the Maximum Foreign
Currency Amount shall be reduced by the amount of the Italy Sub-Facility
Commitments.

(b)Subject to the approval of the Administrative Agent, the Swingline Lender and
the Issuing Bank, the Borrowers may invite additional lending institutions to
become Lenders under the Italy Uncommitted Sub-Facility, provided that (i) any
such new lender has agreed to, and is capable of, funding to Orthofix-Italy in
Euros in accordance with the terms hereof and (ii) any such new lender assumes
all of the rights and obligations of a "Lender" hereunder with respect to the
Italy Uncommitted Sub-Facility.  Nothing contained in this Section 2.25 shall
(x) constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to provide an Italy Sub-Facility Commitment hereunder at any time or
(y) require any Lender to purchase a participation in the Italy Uncommitted
Sub-Facility at any time.

(c)To effectuate the Italy Uncommitted Sub-Facility, the Borrower
Representative, Orthofix-Italy, the Administrative Agent and the Italy
Sub-Facility Lenders shall execute and deliver an amendment to this Agreement,
and/or an intercreditor agreement, or equivalent documentation in form and
substance reasonably satisfactory to the Administrative Agent (the "Italy
Sub-Facility Amendment Documentation").  Notwithstanding anything set forth in
Section 9.02 to the contrary, the Italy Sub‑Facility Amendment Documentation and
any amendment to any other Loan Documents in connection with or to effectuate
the Italy Uncommitted Sub-Facility shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrower Representative,
Orthofix-Italy and each Italy Sub-Facility Lender.  The Italy Sub-Facility
Amendment Documentation shall provide that the obligations under the Italy
Uncommitted Sub-Facility will be included in the Obligations and the Secured
Obligations, and Guarantors will guaranty, and the Collateral will secure, all
Secured Obligations (including all amounts under the Italy Uncommitted
Sub-Facility) on a pari passu basis (including equivalent treatment in any
proceeds waterfall).  Each of the Lenders hereby authorize and direct the
Administrative Agent to enter into, if deemed necessary or desirable by the
Administrative Agent, in its discretion, an intercreditor agreement on behalf of
all Lenders and the other holders of the Secured Obligations, and bind such
Lenders and such holders to such intercreditor agreement providing for the pari
passu treatment of the Italy Uncommitted Sub-Facility under the Guarantors'
guaranties and the Collateral Documents. Except for the terms set forth in this
Section 2.25 and mechanics and pricing applicable to the Italy Uncommitted
Sub-Facility, provisions of the Revolving Italy Sub-Facility Loans will be
substantially the same as the Revolving Loans.

 

First Amended and Restated Credit Agreement (Orthofix), Page 74



--------------------------------------------------------------------------------

 

(d)The parties hereto acknowledge and agree that prior to Orthofix-Italy
becoming entitled to utilize the Italy Uncommitted Sub-Facility (i)(A) the
Administrative Agent shall have received on behalf of the Italy Sub-Facility
Lenders such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent and the Italy Sub-Facility Lenders in their sole
discretion, (B) documentation and information required by regulatory authorities
under applicable "know your customer" and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, to the extent
such documentation or information is requested by the Administrative Agent on
behalf of such Lenders and (C) notes signed by Orthofix-Italy to the extent any
such Lenders so require, and (ii) each such Lender shall have met all necessary
regulatory and licensing requirements and internal policy requirements and shall
be legally permitted to make Revolving Italy Sub-Facility Loans in the
jurisdiction in which Orthofix-Italy is organized.

ARTICLE III

Representations and Warranties

Each Borrower and each other Loan Party represents and warrants to the Lenders
that (and where applicable, agrees):

SECTION 3.01.Organization; Powers .  Each Orthofix Entity (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, except in the case of any Non-Loan Party, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, (b) has all requisite power and authority to carry
on its business as now conducted and (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except, with respect to the Orthofix Entities that are not Borrowers, where the
failure to be qualified to do business in, and be in good standing in, every
jurisdiction where such qualification is required, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02.Authorization; Enforceability .  The Transactions are within each
Loan Party's organizational powers and (a) have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders and
(b) will not result in a suspension or revocation of, or limitation on, any
material certificate of authority, license, permit, authorization or other
approval applicable to the business, operations or properties of any Borrower or
any other Loan Party or Orthofix Entity to the extent such suspension,
revocation or limitation materially adversely affects the business of the
Orthofix Entities, taken as a whole, or the ability of the Orthofix Entities,
taken as a whole, to participate in, or contract with, any material Medical
Reimbursement Program.  Each Loan Document to which each Loan Party is a party
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors' rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03.Governmental Approvals; No Conflicts .  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any other Orthofix Entity,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or any other
Orthofix Entity or the assets of any Loan Party or other Orthofix Entity, or
give

 

First Amended and Restated Credit Agreement (Orthofix), Page 75



--------------------------------------------------------------------------------

 

rise to a right thereunder to require any payment to be made by any Loan Party
or any other Orthofix Entity, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any other Orthofix
Entity, except Liens created pursuant to the Loan Documents.

SECTION 3.04.Financial Condition; No Material Adverse Change .

(a)The Company has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2017, reported on by Ernst & Young
LLP, independent public accountants, and (ii) its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2018,
certified by its Financial Officer.  Such financial statements (including the
footnotes thereto) present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year-end audit adjustments, if applicable, and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.  

(b)No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2017.

SECTION 3.05.Properties, etc .

(a)As of the date of this Agreement, Schedule 3.05 sets forth (i) the address of
each parcel of real property that is owned or leased by the Loan Parties and
(ii) the location of any tangible personal property of the Loan Parties located
in the U.S., England or Wales with a fair market value in excess of the Dollar
Amount of $250,000 (other than trade show booths and related assets, tangible
personal property in transit or out for repair, held by sales representatives or
customers or on consignment with third parties).  On the Effective Date, each of
such leases and subleases that is material to the business of such Loan Party is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists.  On
each date after the Effective Date, each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no default by any party to any such lease or sublease exists, except where
the failure to be valid and enforceable or the existence of such default,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Each Orthofix Entity has good and indefeasible title
to, or valid leasehold interests in, all of its material real and personal
property.  The real and personal property of each Orthofix Entity is free of all
Liens other than those permitted by Section 6.02.

(b)NeoMedics, Inc. owns no tangible or intangible personal or real
property.  The Dutch Borrower, Orthofix II B.V., the UK Borrower and each UK
Subsidiary (unless such UK Subsidiary is a Loan Party and its assets are pledged
as Collateral) is a holding company, owning no tangible or intangible personal
or real property except the Equity Interests described on Schedule 3.15 and cash
and assets incidental to conducting and facilitating intercompany lending and
investments and activities related to the ownership of its Subsidiaries.

(c)Each Orthofix Entity owns, or is licensed to use, all material trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted.  A correct and complete list of all
registrations and applications of Material Intellectual Property owned by a Loan
Party (including the title, counterparty and licensed Material Intellectual
Property for any exclusive inbound written licenses to which any Loan Party is a
party), as of the date of this Agreement, is set forth on Schedule 3.05.  The
use of any Material Intellectual Property by each such

 

First Amended and Restated Credit Agreement (Orthofix), Page 76



--------------------------------------------------------------------------------

 

Loan Party does not infringe in any material respect upon the rights of any
other Person in a manner that could reasonably be expected to materially and
adversely affect a material portion of the operations of such Loan Party.  Each
Loan Party's rights to any Material Intellectual Property that is necessary to
its business as currently conducted are not subject to any licensing agreement
or similar arrangement, except as disclosed on Schedule 3.05.

SECTION 3.06.Litigation, Health Care and Environmental Matters .

(a)As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority (including, but not limited to
those regulatory agencies responsible for licensing, accrediting or issuing
Medicare or Medicaid certifications) pending against or, to the knowledge of any
Loan Party, threatened in writing against or adversely affecting any Orthofix
Entity, (x) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(y) that purports to affect the legality, validity or enforceability of any Loan
Document, any material provision thereof or the consummation of the
Transactions, other than the Disclosed Matters set forth on Schedule 3.06.  On
each date after the Effective Date, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority (including, but not
limited to those regulatory agencies responsible for licensing, accrediting or
issuing Medicare or Medicaid certifications) pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Orthofix Entity
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that purports
to affect the legality, validity or enforceability of any Loan Document, any
material provision thereof or the consummation of the Transactions.  

(b)

(i)as of the Effective Date, no Orthofix Entity has received notice of any claim
with respect to any material Environmental Liability or knows of any basis for
any material Environmental Liability, except for the Disclosed Matters, and

(ii)except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no
Orthofix Entity (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law or (B) has become subject to any Environmental
Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07.Compliance with Laws and Agreements; No Default .  Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Orthofix Entity is in
compliance with (i) all Requirements of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property.  No Default has occurred and is continuing.  Without limiting the
generality of the foregoing, each of the Loan Parties represents that:

(a)Each Orthofix Entity is in compliance in all material respects with all
Health Care Laws and requirements of Third Party Payor Arrangements applicable
to it and its assets, business or operations.

 

First Amended and Restated Credit Agreement (Orthofix), Page 77



--------------------------------------------------------------------------------

 

(b)Each Orthofix Entity holds in full force and effect (without default,
violation or noncompliance) all material Health Care Permits necessary for it to
own, lease, sublease or operate its assets and facilities and to conduct its
business and operations as presently conducted (including to obtain
reimbursement under all Third Party Payor Arrangements in which it
participates). No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any material Health Care
Permit.

(c)Each Orthofix Entity has timely filed or caused to be timely filed all
material cost reports and other material reports of every kind whatsoever
required by any Medical Reimbursement Program or Third Party Payor Arrangement
to have been filed or made with respect to the operations of the Loan Parties.
There are no material claims, actions or appeals pending before any Third Party
Payor, CMS, any administrative contractor, intermediary or carrier or any other
Governmental Authority with respect to any Medical Reimbursement Programs,
material cost reports or material claims filed by any Loan Party, or any
material disallowance by any Third Party Payor or Governmental Authority in
connection with any audit of such cost reports. No Orthofix Entity (i) has
retained an overpayment received from, or failed to refund any amount due to any
Medical Reimbursement Program or other Third Party Payor in violation, in any
material respect, of any Health Care Law or Third Party Payor Arrangement, or
(ii) has received written notice of, or has knowledge of, any material
overpayment or material refunds due to any Third Party Payor or Medical
Reimbursement Program.

(d)Each Orthofix Entity is in compliance in all material respects with
HIPAA.  Further, in each arrangement that is a business associate arrangement
under HIPAA, each Orthofix Entity has: (i) entered into a written business
associate agreement (as such term is defined under the HIPAA regulations) that
meets the requirements of HIPAA in all material respects, (ii) at all times
complied in all material respects with such business associate agreements in
respect of the HIPAA privacy or security standards, and (iii) at no time
experienced, had or received a report of a material unauthorized use or
disclosure of Protected Health Information (as defined in the HIPAA regulations)
or material privacy or security breach or other material privacy or security
incident within the meaning of HIPAA.

(e)Except as set forth on Schedule 3.07, no Orthofix Entity, nor any owner,
officer, director, partner, agent or managing employee of any Orthofix Entity,
is a party to or bound by any individual integrity agreement, corporate
integrity agreement, corporate compliance agreement, deferred prosecution
agreement, or other formal or informal agreement with any Governmental Authority
concerning compliance with any Health Care Laws, any Medical Reimbursement
Programs or the requirements of any Health Care Permit.

(f)(i) To the knowledge of any Responsible Officer, there is no Orthofix Entity
or individual employed by any such Orthofix Entity who may reasonably be
expected to have criminal culpability or to be excluded or suspended from
participation in any Medical Reimbursement Program for their corporate or
individual actions or failures to act where such culpability, exclusion and/or
suspension has or could be reasonably expected to result in a Material Adverse
Effect; and (ii) there is no member of management continuing to be employed by
any Orthofix Entity who may reasonably be expected to have individual
culpability for matters under investigation by any Governmental Authority where
such culpability has or could reasonably be expected to result in a Material
Adverse Effect unless such member of management has been, within a reasonable
period of time after discovery of such actual or potential culpability, either
suspended or removed from positions of responsibility related to those
activities under challenge by the Governmental Authority;

(g)current billing policies, arrangements, protocols and instructions comply
with expressly stated requirements of Medical Reimbursement Programs and are
administered by properly trained personnel except where any such failure to
comply could not reasonably be expected to result in a Material Adverse Effect;

 

First Amended and Restated Credit Agreement (Orthofix), Page 78



--------------------------------------------------------------------------------

 

(h)current medical director compensation arrangements and other arrangements
with referring physicians comply with domestic and foreign, federal and state
self-referral and anti-kickback laws, including without limitation the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.),
except where any such failure to comply could not reasonably be expected to
result in a Material Adverse Effect;

(i)none of the Orthofix Entities is currently, nor has in the past been subject
to any domestic or foreign, federal, state, local governmental or private payor
civil or criminal inspections, investigations, inquiries or audits involving
and/or related to its activities, except for routine inspections,
investigations, inquiries or audits in the ordinary course not anticipated to
result in a Material Adverse Effect and other inspections, investigations,
inquiries or audits that could not reasonably be expected to result in a
Material Adverse Effect;

(j)except as set forth on Schedule 3.07 or in materials previously provided to
the Administrative Agent's counsel, no Orthofix Entity nor any owner, officer,
director, partner, agent or managing employee or Person with a "direct or
indirect ownership interest" (as that phrase is defined in 42 C.F.R. § 420.201)
in any Orthofix Entity, (i) has been excluded from any Medical Reimbursement
Program or from participation in a Federal Health Care Program (as that term is
defined in 42 U.S.C. §1320a-7b) or had a civil monetary penalty assessed
pursuant to 42 U.S.C. § 1320a-7; (ii) has been convicted (as that term is
defined in 42 C.F.R. §1001.2) of any of those offenses described in 42 U.S.C.
§1320a-7b or 18 U.S.C. §§669, 1035, 1347 or 1518, including, without limitation
any of the following categories of offenses: (A) criminal offenses relating to
the delivery of an item or service under any state or federal health care
program (as that term is defined in 42 U.S.C. §1320a-7b) or healthcare benefit
program (as that term is defined in 18 U.S.C. §24b) or any foreign health care
program or foreign health care benefit program, (B) criminal offenses under
domestic or foreign, federal or state law relating to patient neglect or abuse
in connection with the delivery of a healthcare item or service, (C) criminal
offenses under laws relating to fraud and abuse, theft, embezzlement, false
statements to third parties, money laundering, kickbacks, breach of fiduciary
responsibility or other financial misconduct in connection with the delivery of
a healthcare item or service or with respect to any act or omission in a program
operated by or financed in whole or in part by any domestic or foreign, federal,
state or local governmental agency, (D) laws relating to the interference with
or obstruction of any investigations into any criminal offenses described in
this clause (e), or (E) criminal offenses under laws relating to the unlawful
manufacturing, distribution, prescription or dispensing of a controlled
substance; or (iii) is, to the knowledge of any Responsible Officer, involved or
named in a Governmental Authority or U.S. Attorney complaint made or any other
action taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731 or qui
tam action brought pursuant to 31 U.S.C. §3729 et seq; and

(k)each Orthofix Entity is in compliance in all material respects with any
applicable laws or regulations of the U.S., the UK, the European Union and, to
the extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; the USA Patriot Act; Laundering of Monetary Instruments,
18 U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. Part 103; and any similar laws or regulations of such Governmental
Authorities currently in force or hereafter enacted.

SECTION 3.08.Investment Company Status .  No Orthofix Entity is an "investment
company" as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

First Amended and Restated Credit Agreement (Orthofix), Page 79



--------------------------------------------------------------------------------

 

SECTION 3.09.Taxes .  Each Orthofix Entity, as applicable, has timely filed or
caused to be filed all federal, state, material foreign and other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all federal, state, material foreign and other material Taxes required to
have been paid by it, except such Taxes (i) that are not yet delinquent or (ii)
that are being contested in good faith by appropriate proceedings and for which
such Orthofix Entity, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes against a material portion of the Collateral, except
such tax liens that constitute Permitted Encumbrances.

SECTION 3.10.              ERISA and Foreign Pension Plans .  

(a)On the Effective Date, no ERISA Event has occurred or is reasonably expected
to occur.  On each date after the Effective Date, no ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  As of the
Effective Date, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan.

(b)On the Effective Date, each Foreign Pension Plan is in compliance with all
Requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan.  On each date after the Effective Date, each
Foreign Pension Plan is in compliance with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such plan
except to the extent such non-compliance could not reasonably be expected to
result in a Material Adverse Effect.  With respect to each Foreign Pension Plan,
(i) on the Effective Date, no Orthofix Entity, its Affiliates or any of its
directors, officers, employees or agents has engaged in a transaction, or other
act or omission (including entering into this Agreement or any Loan Document and
any act done or to be done in connection with this Agreement or any Loan
Document), that has subjected, or could reasonably be expected to subject, such
Orthofix Entity, directly or indirectly, to any penalty (including any tax or
civil penalty), fine, claim or other liability (including any liability under a
contribution notice or financial support direction (as those terms are defined
in the United Kingdom Pensions Act 2004), or any liability or amount payable
under section 75 or 75A of the United Kingdom Pensions Act 1995) and there are
no facts or circumstances which may give rise to any such penalty, fine, claim,
or other liability, and (ii) on each date after the Effective Date, no Orthofix
Entity, its Affiliates or any of its directors, officers, employees or agents
has engaged in a transaction, or other act or omission (including entering into
this Agreement or any Loan Document and any act done or to be done in connection
with this Agreement or any Loan Document), that has subjected, or could
reasonably be expected to subject, such Orthofix Entity, directly or indirectly,
to any penalty (including any tax or civil penalty), fine, claim or other
liability (including any liability under a contribution notice or financial
support direction (as those terms are defined in the United Kingdom Pensions Act
2004), or any liability or amount payable under section 75 or 75A of the United
Kingdom Pensions Act 1995) that could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect and there are no facts or
circumstances which may give rise to any such penalty, fine, claim, or other
liability.  With respect to each Foreign Pension Plan, reserves have been
established in the financial statements furnished to the Administrative Agent in
respect of any unfunded liabilities in accordance with applicable law or, where
required, in accordance with ordinary accounting practices in the jurisdiction
in which such Foreign Pension Plan is maintained.  The aggregate unfunded
liabilities, with respect to such Foreign Pension Plans could not reasonably be
expected to result in a Material Adverse Effect and as of the Effective Date,
there are no unfunded liabilities with respect to all such Foreign Pension
Plans.  On the Effective Date, there are no actions, suits or claims (other than
routine claims for benefits) pending or threatened against any Orthofix Entity
or any of its Affiliates with respect to any Foreign Pension Plan.  

 

First Amended and Restated Credit Agreement (Orthofix), Page 80



--------------------------------------------------------------------------------

 

On the Effective Date, there are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against any Orthofix Entity or any of
its Affiliates with respect to any Foreign Pension Plan which could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c)As of the Effective Date, that such Loan Party is not and will not be using
"plan assets" (within the meaning of 29 CFR § 2510.3-101, as modified by Section
3(42) of ERISA) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.

SECTION 3.11.Disclosure .  

(a)The Loan Parties have disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which any Orthofix Entity is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other written information (other
than the projections, other forward looking information and information of a
general economic or general industry nature) furnished by or on behalf of any
Orthofix Entity to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (taken as a whole and
as modified or supplemented by other information so furnished) contains when
furnished any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date (it being recognized by the Lenders
that any projections as to future events are not to be viewed as facts or
factual information and that actual results during the period or periods covered
by any such projections may differ from the projected results, and such
differences may be material).

(b)As of the Effective Date, to the best knowledge of each Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all respects.

SECTION 3.12.Other Agreements; Material Agreements .  

(a)No Orthofix Entity is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Medicaid Provider Agreement, Medicare Provider Agreement or other agreement or
instrument to which such Person is a party, which default has resulted in, or if
not remedied within any applicable grace period could result in, the revocation,
termination, cancellation or material suspension of Medicaid Certification or
Medicare Certification of any such Person.

(b)All Material Agreements as of the date of this Agreement are listed on
Schedule 3.12.  No Orthofix Entity is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any Material Agreement or (ii) any agreement or instrument evidencing or
governing Material Indebtedness.  

SECTION 3.13.Solvency .  (a) Immediately after giving effect to the consummation
of the Transactions to occur on the Effective Date, (i) the fair value of the
assets of the Loan Parties, taken as a whole, at a fair valuation, will exceed
their consolidated debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become

 

First Amended and Restated Credit Agreement (Orthofix), Page 81



--------------------------------------------------------------------------------

 

absolute and matured; (iii) the Loan Parties, taken as a whole, will be able to
pay their consolidated debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b)The Loan Parties, taken as a whole, do not intend to, nor will they permit
any other Orthofix Entity, taken as a whole with all other Orthofix Entities to,
and the Loan Parties, taken as a whole, do not believe that they or any other
Orthofix Entity, taken as a whole with all other Orthofix Entities, will, incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by the Loan Parties or any such
Orthofix Entity and the timing of the amounts of cash to be payable on or in
respect of their consolidated Indebtedness or the Indebtedness of any such
Orthofix Entity.

SECTION 3.14.Insurance .  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of each of the Loan Parties as of the
Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  The insurance maintained by or on behalf of the each
of the Orthofix Entities is adequate and is customary for companies engaged in
the same or similar businesses operating in the same or similar locations.

SECTION 3.15.Capitalization; Subsidiaries; Intercompany Loans .  

(a)Schedule 3.15 sets forth as of the Effective Date (i) the type of entity of
the Company, (ii) a true and complete listing of each class of the Company's
issued and outstanding Equity Interests, of which all of such Equity Interests
are validly issued, fully paid and non-assessable, (iii) a correct and complete
list of the name of each Subsidiary, (iv) a true and complete listing of each
class of each of the Subsidiaries' issued and outstanding Equity Interests, of
which all of such Equity Interests are owned beneficially and of record by the
Persons identified on Schedule 3.15, and (v) the type of entity of each
Subsidiary.  All of the issued and outstanding Equity Interests owned by any
Orthofix Entity have been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and validly issued and are fully
paid and non-assessable.  

(b)All Intercompany Loans as of the Effective Date (i) are described on
Schedule 6.01(a), (ii) in the case of any such Intercompany Loans owed by any
Loan Party to a Non-Loan Party, constitute Subordinated Indebtedness and (iii)
in the case of any such Intercompany Loan owed to any such Loan Party (x) are
evidenced by duly completed and executed promissory notes in form reasonably
satisfactory to the Administrative Agent, and (y) as of the Effective Date will
be delivered to the Administrative Agent together with an executed allonge in
form reasonably satisfactory to the Administrative Agent.

SECTION 3.16.Security Interest in Collateral .  The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the Secured Parties, and such Liens
constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted under Section 6.02 and (b) Liens perfected only
by possession (including possession of any certificate of title), to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

 

First Amended and Restated Credit Agreement (Orthofix), Page 82



--------------------------------------------------------------------------------

 

SECTION 3.17.               Employment Matters .  

(a)As of the Effective Date, (i) there are no strikes, lockouts or slowdowns
against any Orthofix Entity pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened, (ii) the hours worked by and payments
made to employees of the Orthofix Entities have not been in violation, in any
material respect, of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters and (iii) all
payments due from any Orthofix Entity, or for which any claim may be made
against any Orthofix Entity, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books, in all material respects, of such Orthofix Entity.

(b)After the Effective Date, except as could not reasonably be expected to have
a Material Adverse Effect, (i) there are no strikes, lockouts or slowdowns
against any Orthofix Entity pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened, (ii) the hours worked by and payments
made to employees of the Orthofix Entities have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters and (iii) all payments due from any
Orthofix Entity, or for which any claim may be made against any Orthofix Entity,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Orthofix
Entity.

SECTION 3.18.Federal Reserve Regulations .  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, to purchase or carry any margin stock (within the meaning of
Regulation U of the Board), to extend credit to others for purposes of
purchasing or carrying any margin stock or for any other purpose that entails a
violation of any of Regulations T, U and X of the Board.  No Orthofix Entity is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock, or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrowers only or of the
Company and its Subsidiaries on a consolidated basis) will be margin stock.

SECTION 3.19.Use of Proceeds .  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20.No Burdensome Restrictions .  No Orthofix Entity is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21.Anti-Corruption Laws and Sanctions .  Each Orthofix Entity has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each such Orthofix Entity and its respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and,
except as set forth on Schedule 3.21, each such Orthofix Entity and its
respective officers and employees and, to the knowledge of the Loan Parties,
each such Orthofix Entity's directors and agents, are in compliance with
Anti‑Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would reasonably be expected to result in any Orthofix Entity
being designated as a Sanctioned Person.  None of (a) any Orthofix Entity or any
of their respective directors, officers or employees, or (b) to the knowledge of
any Loan Party or its Subsidiaries, any agent of any Orthofix Entity that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds, Transaction or other transaction contemplated by this Agreement
or the other Loan Documents will violate any Anti-Corruption Law or applicable
Sanctions.

 

First Amended and Restated Credit Agreement (Orthofix), Page 83



--------------------------------------------------------------------------------

 

SECTION 3.22.               Fraud and Abuse .  To the knowledge of any
Responsible Officer, no Orthofix Entity has, nor has any of their officers or
directors, engaged in any activities which are prohibited under federal Medicare
and Medicaid statutes, 42 U.S.C. § 1320a‑7b, or 42 U.S.C. § 1395nn, any other
foreign or domestic statute related to any Medical Reimbursement Program or the
regulations promulgated pursuant to such statutes or related domestic or
foreign, federal, state or local statutes or regulations, or which are
prohibited by binding rules of professional conduct, including but not limited
to the following:  (a) knowingly and willfully making or causing to be made a
false statement or representation of a material fact in any applications for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (c) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another with the
intent to secure such benefit or payment fraudulently; (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable Third Party Payors, or (ii) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service, or item for which payment
may be made in whole or in part by Medicare, Medicaid or other applicable Third
Party Payors, except in each case for any such prohibited activity that could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.23.Licensing and Accreditation .  

(a)On the Effective Date, each of the Orthofix Entities has, to the extent
applicable or required in connection with the business of such Orthofix
Entity:  (i) obtained and maintains in good standing all material required
licenses; (ii) to the extent reasonably determined to be material to the
business of such Orthofix Entity in the industry in which it is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; (iii) obtained and maintains Medicaid Certification and Medicare
Certification; and (iv) entered into and maintains in good standing its Medicare
Provider Agreement and its Medicaid Provider Agreement, and all such required
licenses are in full force and effect on the date hereof and have not been
revoked or suspended or otherwise limited, and

(b)On each date after the Effective Date, each of the Orthofix Entities has, to
the extent applicable:  (i) obtained and maintains in good standing all required
licenses; (ii) to the extent prudent and customary in the industry in which it
is engaged, obtained and maintains accreditation from all generally recognized
accrediting agencies; (iii) obtained and maintains Medicaid Certification and
Medicare Certification; and (iv) entered into and maintains in good standing its
Medicare Provider Agreement and its Medicaid Provider Agreement, except in each
case to the extent the absence of such license, accreditation, certification or
good standing could not reasonably be expected to have a Material Adverse
Effect.  All such required licenses are in full force and effect on the date
hereof and have not been revoked or suspended or otherwise limited, except in
each case to the extent such revocation, suspension or other limitation could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.24.Other Regulatory Protection .  

(a)As of the Effective Date,

(i)none of the Orthofix Entities manufactures pharmaceutical products and each
Orthofix Entity is in compliance in all material respects with all applicable
rules, regulations and other requirements of the FDA, the FTC, OSHA the Consumer
Product Safety Commission, the U.S. Customs Service and the U.S. Postal Service
and all other state, federal or foreign regulatory authorities, or jurisdictions
in which any of the Orthofix Entities do business or distribute and market
products, and

 

First Amended and Restated Credit Agreement (Orthofix), Page 84



--------------------------------------------------------------------------------

 

(ii)neither the FDA, the FTC, OSHA, the Consumer Product Safety Commission, nor
any other such regulatory authority has requested (or, to the knowledge of any
Responsible Officer, are considering requesting) any product recalls or other
enforcement actions.

(b)On each date after the Effective Date,

(i)none of the Orthofix Entities manufactures pharmaceutical products and each
Orthofix Entity is in compliance with all applicable rules, regulations and
other requirements of the FDA, the FTC, OSHA the Consumer Product Safety
Commission, the U.S. Customs Service and the U.S. Postal Service and all other
state, federal or foreign regulatory authorities, or jurisdictions in which any
of the Orthofix Entities do business or distribute and market products, except
to the extent that any such noncompliance, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, and

(ii)neither the FDA, the FTC, OSHA, the Consumer Product Safety Commission, nor
any other such regulatory authority has requested (or, to the knowledge of any
Responsible Officer, are considering requesting) any product recalls or other
enforcement actions that (a) if not complied with, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (b) with which the Orthofix Entities have not complied within the time
period allowed.

SECTION 3.25.Reimbursement From Third Party Payors .  The accounts receivable of
the Orthofix Entities have been and will continue to be adjusted to reflect the
reimbursement policies (both those most recently published in writing as well as
those not in writing which have been verbally communicated) of Third Party
Payors in all material respects.  In particular, accounts receivable relating to
Third Party Payors do not and shall not exceed amounts any obligee is entered to
receive under any capitation arrangement, fee schedule, discount formula,
cost‑based reimbursement or other adjustment or limitation to its usual charges
in all material respects.

SECTION 3.26.Material Agreements .  No Orthofix Entity is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) except as set forth in clause (b) below, any
agreement or instrument to which any such Person is a party, which default,
individually or in the aggregate, has, or if not remedied within any applicable
grace period could reasonably be expected to have, a Material Adverse Effect or
(b) any Medicaid Provider Agreement, Medicare Provider Agreement or other
agreement or instrument to which such Person is a party, which default has
resulted in, or if not remedied within any applicable grace period could result
in, the revocation, termination, cancellation or material suspension of Medicaid
Certification or Medicare Certification of any such Person.

SECTION 3.27.Affiliate Transactions .  Except as set forth on Schedule 3.27, as
of the Effective Date, there are no (a) Intercompany Loans or (b) supply
agreements or arrangements that involve an obligation of any Loan Party owing
to any Non-Loan Party or any other Affiliate of any Orthofix Entity.

SECTION 3.28.Common Enterprise .  Each Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

 

First Amended and Restated Credit Agreement (Orthofix), Page 85



--------------------------------------------------------------------------------

 

SECTION 3.29.Foreign Subsidiaries .  

(a)Each Foreign Subsidiary of the Company is subject to civil and commercial
laws, rules and regulations, including without limitation, with respect to its
obligations under the Loan Documents to which it is a party (collectively, the
"Applicable Foreign Loan Party Documents"), and the execution, delivery and
performance by such Foreign Subsidiary of the Company of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts.  No Foreign Subsidiary of the Company nor
any of its property has any immunity from suit, execution, attachment or
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary of the Company is organized and existing, including but without
limitation, with respect to its obligations under the Applicable Foreign Loan
Party Documents.

(b)On the Effective Date, the Applicable Foreign Loan Party Documents are in
proper legal form under the laws, rules and regulations of the jurisdiction in
which such Foreign Subsidiary of the Company is organized and existing for the
enforcement thereof against such Foreign Subsidiary of the Company under the
laws, rules and regulations of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  On the Effective Date, it is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party Documents that
the Applicable Foreign Loan Party Documents be filed, registered or recorded
with, or executed or notarized before, any court or other authority in the
jurisdiction in which any Foreign Subsidiary of the Company is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made, will be made by the Administrative Agent or
counsel acting for the Administrative Agent, or is not required to be made until
the Applicable Foreign Loan Party Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)On the Effective Date, there is no Tax imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Subsidiary of the Company is
organized and existing either (i) on or by virtue of the execution or delivery
of the Applicable Foreign Loan Party Documents or (ii) on any payment to be made
by such Foreign Subsidiary of the Company pursuant to the Applicable Foreign
Loan Party Documents, except as has been disclosed to the Administrative Agent
in writing.

(d)On the Effective Date, the execution, delivery and performance of the
Applicable Foreign Loan Party Documents executed by such Foreign Subsidiary of
the Company are, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Subsidiary of the Company is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in
clause (ii) shall be made or obtained as soon as is reasonably practicable).  

SECTION 3.30.Classification as Senior Indebtedness .  The Secured Obligations
constitute "Senior Indebtedness" under and as may be defined in any agreement
governing any outstanding Subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

 

First Amended and Restated Credit Agreement (Orthofix), Page 86



--------------------------------------------------------------------------------

 

SECTION 3.31.Tax Shelter Regulations .  No Borrower intends to treat the
Transactions as being a "reportable transaction" (within the meaning of Treasury
Regulation Section 1.6011 4).  In the event any Borrower determines to take any
action inconsistent with such intention, the Borrower Representative will
promptly notify the Administrative Agent thereof.  If the Borrower
Representative so notifies the Administrative Agent, each Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or Letters of Credit as
part of a transaction that is subject to Treasury Regulation Section 301.6112 1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such treasury regulation.

SECTION 3.32.EEA Financial Institutions .  No Loan Party is an EEA Financial
Institution.

SECTION 3.33.Existing ABN AMRO Credit Documents .  (a) The commitments of each
of the Original Agent (as defined below), the Successor Agent (as defined below)
and each lender under the ABN Credit Agreement terminated prior to December 31,
2003, (b) the ABN Credit Agreement and each other ABN Credit Document was
terminated and discharged prior to December 31, 2003, (c) all monetary
obligations and indebtedness (the "ABN Obligations") to the Original Agent, the
Successor Agent, each other secured party or any of their respective successors
and assigns evidenced by the ABN Credit Documents were concurrently and
indefeasibly repaid in full and irrevocably and unconditionally satisfied,
released, discharged and terminated, and (d) all charges, Liens and other
security interests of the Original Agent, the Successor Agent, each other
secured party and each of their respective successors and assigns in the
property of the Company, the Dutch Borrower, or any other Orthofix Entity in
which the Company, the Dutch Borrower, or any other Orthofix Entity previously
granted to the Original Agent, the Successor Agent, any other secured party or
any of their respective successors and assigns to secure all or any portion of
the ABN Obligations under the ABN Credit Documents and all guarantees of the ABN
Obligations, were concurrently, irrevocably and unconditionally, terminated
(opgezegd), waived (afstand gedaan), satisfied, released and discharged in full,
in accordance with the applicable laws and in compliance with the relevant ABN
Credit Documents.

As used in this Section 3.33, the following terms have the meanings specified
below:

"ABN Assignment" means that certain Assignment of Pledged Interest in Orthofix
International B.V., dated as of December 17, 1999, by and between the Original
Agent and the Successor Agent.

"ABN Credit Agreement" means that certain Credit Agreement dated as of August
21, 1995 by and among National Westminster Bank Plc., New York and Nassau
Branches (the "Original Agent"), ABN AMRO Bank N.V., New York Branch and each of
its successors and assigns (the "Successor Agent"), Orthofix Inc., as borrower,
and the Company, as amended, amended and restated, supplemented or otherwise
modified from time to time.

"ABN Credit Documents" means, collectively, the ABN Credit Agreement, the Deed
of Pledge, the ABN Assignment and all related instruments, documents and
agreements.

"Deed of Pledge" means that certain Deed of Pledge and Transfer of the Right to
Vote, dated as of September 26, 1995, by the Company to the Original Agent.

 

First Amended and Restated Credit Agreement (Orthofix), Page 87



--------------------------------------------------------------------------------

 

ARTICLE IV

Conditions

SECTION 4.01.Effective Date .  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 or otherwise agreed to be delivered
on a post-closing basis as provided in Section 4.03 or Section 5.15):

(a)Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) certificates representing
the Equity Interests of the Borrowers and any other entity pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor and
(iii) except as set forth on Schedule 5.15, duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.09
payable to the order of each such requesting Lender, and written opinions
addressed to the Administrative Agent, the Issuing Bank and the Lenders of the
Loan Parties' U.S. counsel, UK counsel and Dutch counsel (provided that the
Administrative Agent's counsel shall provide the UK and Dutch opinions), in each
case acceptable to the Administrative Agent.

(b)Financial Statements and Projections.  The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2013 and
2014 fiscal years, (ii) unaudited consolidating financial statements of the
Company for the 2014 fiscal year, (iii) unaudited interim consolidated and
consolidating financial statements for each of the Company, for the fiscal
quarters ended March 31, 2015 and June 30, 2015, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of the Loan
Parties, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iv) satisfactory Projections
through August 31, 2019.

(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by any officer, director,
manager or member of such Loan Party (or directors in the case of a Loan Party
incorporated in England and Wales), which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and, in
the case of a Borrower, its Financial Officers or directors, and (C) contain
appropriate attachments, including the charter, articles or certificate of
organization or incorporation of each Loan Party certified, where applicable, by
the relevant authority of the jurisdiction of organization of such Loan Party
and a true and correct copy of its bylaws or operating, management or
partnership agreement, or other organizational or governing documents, and
(ii) a good standing certificate or comparable instrument for each Loan Party
from its jurisdiction of organization.

(d)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by the a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties

 

First Amended and Restated Credit Agreement (Orthofix), Page 88



--------------------------------------------------------------------------------

 

contained in the Loan Documents are true and correct as of such date in all
material respects as of such date, except that any representation and warranty
which by its terms is made as of a specified date shall be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be true and correct in all respects, and (iii) certifying as to any other
factual matters as may be reasonably requested by the Administrative Agent.

(e)Fees.  The Lenders and the Administrative Agent shall have received all fees
required to be paid under any Fee Letter, and all other fees and expenses
required to be reimbursed for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), before the Effective Date.  All
such amounts may be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

(f)Lien Searches.  The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction of organization of each Loan Party
reasonably requested by the Administrative Agent, and each jurisdiction
reasonably requested by the Administrative Agent where assets of the Loan
Parties, or such Loan Parties are located, and such search shall reveal no Liens
on any of the assets of the Loan Parties except as permitted by Section 6.02.

(g)Credit Termination.  The Administrative Agent shall have received
satisfactory evidence Indebtedness (including contingent Indebtedness) not
permitted to exist under Section 6.01 has been repaid in full and all
commitments for all such Indebtedness have been terminated.

(h)Funding Account.  The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrowers (the "Funding Account") to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date in form and
substance reasonably satisfactory to the Administrative Agent.

(j)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage for each of the Loan Parties in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of this Agreement and the Security Agreement.

(k)Priority.  Subject to Sections 4.03 and 5.15 and Liens permitted by
Section 6.02 and to the extent required by the Collateral Documents, the
Administrative Agent shall have received evidence satisfactory to it of a first
and prior lien on all Collateral, including without limitation, Intercompany
Loans owing to any Loan Party listed on Schedule 6.01(a).

(l)Legal Due Diligence.  The Administrative Agent and its counsel, including
without limitation, U.S. and UK counsel, shall have completed all legal due
diligence, the results of which shall be satisfactory to Administrative Agent in
its sole discretion.

(m)USA PATRIOT Act, Etc.  (i) The Administrative Agent and Lenders shall have
received (x) at least five (5) days prior to the Effective Date, all
documentation and other information regarding the Borrowers requested in
connection with applicable "know your customer" and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent request in writing
of the

 

First Amended and Restated Credit Agreement (Orthofix), Page 89



--------------------------------------------------------------------------------

 

Borrowers at least ten (10) days prior to the Effective Date and (y) a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party,
and (ii) to the extent any Loan Party qualifies as a "legal entity customer"
under the Beneficial Ownership Regulation, at least five (5) days prior to the
Effective Date, any Lender that has requested, in a written notice to a Loan
Party as least ten (10) days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Loan Party, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).

(n)Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested other than those items to be
delivered post-closing in accordance with Sections 4.03 and 5.15.

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Local Time, on September 30,
2018 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02.Each Credit Event .  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)In the case of a Borrowing to be denominated in a Foreign Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders (in the case of any Loans to be denominated in a Foreign Currency) or
the Issuing Bank  (in the case of any Letter of Credit to be denominated in an
Foreign Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Foreign Currency.

(d)After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(e)       After giving effect to any Borrowing, the aggregate outstanding
principal Dollar Amount of all Revolving Loans made to the Dutch Borrower shall
not exceed the Dutch Borrower Sublimit.

 

First Amended and Restated Credit Agreement (Orthofix), Page 90



--------------------------------------------------------------------------------

 

(f)       No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (d) and (e) of this Section.

SECTION 4.03.Conditions to Borrowing .  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is further subject to the satisfaction of
the following conditions:

(a)the delivery of the good standing certificate from the state of Delaware of
Orthofix Medical Inc. on or before August 3, 2018;

(b)the delivery of a written opinion addressed to the Administrative Agent, the
Issuing Bank and the Lenders of the Loan Parties' Dutch counsel (provided that
the Administrative Agent's counsel shall provide the Dutch opinions) on or
before August 3, 2018; and

(c)the delivery of all Security Agreements, to the extent not previously
delivered, executed by or on behalf of the Company, the Dutch Borrower, BVIII
and Orthofix II B.V. on or before August 3, 2018.

ARTICLE V

Affirmative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 5.01.Financial Statements and Other Information .  The Borrower
Representative will furnish to the Administrative Agent:

(a)within ninety (90) days after the end of each fiscal year of the Company and
the Borrowers, (x) the Company's audited consolidated balance sheet and related
statements of operations, stockholders' equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP, any
other  independent public accountants of recognized national standing or
otherwise acceptable to the Required Lenders (without a "going concern" or like
qualification, commentary or exception, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountant, and
(y) the Company's unaudited consolidating balance sheet and related statement of
operations as of the end of and for such year, and

(b)within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, (i) its consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all

 

First Amended and Restated Credit Agreement (Orthofix), Page 91



--------------------------------------------------------------------------------

 

material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
if applicable, the absence of footnotes and (ii) its consolidating balance sheet
and related statements of operations as of the end of and for such fiscal
quarter and the then elapsed portion of such fiscal year;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the "Financial
Statements"), a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit B or any other form approved
by the Administrative Agent (i) certifying as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, (subject to normal year-end audit
adjustments and if applicable, the absence of footnotes except with respect to
the audited statements), (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12(a)
and (b), (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate; (v) setting
forth either a list that identifies each Domestic Subsidiary of the Company that
is an Immaterial Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Effective Date or the date of the last such list, (vi) setting
forth either a list that identifies each Material Domestic Subsidiary of the
Company that is an not Wholly Owned as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Effective Date or the date of the last such
list and (vii) setting forth reasonably detailed calculations demonstrating
(A) the amount of the Non-Loan Party Available Funds on such date of delivery
and the amount of other Investments outstanding as permitted by clauses (h),
(k), (l) and (m) of Section 6.04, (B) the amount of Indebtedness outstanding
permitted by Section 6.01(l) and any Liens securing such Indebtedness permitted
by Section 6.02(g), and (C) the amount of assets and properties sold, leased,
transferred or disposed for such period and over the term of this Agreement
permitted by Section 6.05(f);

(d)concurrently with any delivery of Financial Statements under clause (a)
above, a certificate of the accounting firm that reported on such Financial
Statements stating whether they obtained knowledge during the course of their
examination of such Financial Statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e)as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Company, a copy of the detailed annual budget
(including a projected consolidated balance sheet, income statement and cash
flow statement and consolidating income statement) of the Company, presented on
a quarterly basis with respect to the consolidated income statement only and on
an annual basis with respect to all other items, of the upcoming fiscal year
(the "Projections"), together with a summary of the material assumptions made in
preparation of such annual budget or plan and otherwise in form reasonably
satisfactory to the Administrative Agent;

(f)promptly and in any event within ten (10) days after the same become publicly
available and without duplication of any documents or information delivered
pursuant to another clause of this Section 5.01 or Section 5.02, copies of all
periodic and other reports, proxy statements and other material information
filed by the Company or any other Orthofix Entity with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, as the case may be;

 

First Amended and Restated Credit Agreement (Orthofix), Page 92



--------------------------------------------------------------------------------

 

(g)promptly following any request therefor, copies of any detailed audit reports
and final management letters submitted to the board of directors (or the audit
committee of the board of directors) of the Company by independent accountants
in connection with the accounts or books of any Orthofix Entity or any of their
Subsidiaries, or any audit of any of them;

(h)promptly following any request therefor, (i) such other information regarding
the operations, material changes in ownership of Equity Interests of the
Company, business affairs and financial condition of any Orthofix Entity, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request, including a detailed listing of all changes to
Intercompany Loans and any other intercompany advances or transfers made
(A) among the Orthofix Entities, (B) among the Loan Parties, (C) between (x) any
one or more Loan Parties and (y) any one or more Non-Loan Parties and
(D) between (x) any one or more Orthofix Entities and (y) any one or more
Affiliates of any Orthofix Entity and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable "know your customer" and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation; and

(i)promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Company or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Company or the applicable ERISA Affiliate shall promptly
make a request for such documents and notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

The Company represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, files its financial statements with the SEC
and/or makes its financial statements available to potential holders of its 144A
securities, and, accordingly, the Company hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a)(i) and (ii) and Section 5.01(b) above, along with the Loan
Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Company will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Company has no outstanding publicly traded
securities, including 144A securities.  In no event shall the Administrative
Agent post compliance certificates or budgets to Public-Siders.

Documents required to be delivered pursuant to Section 5.01(a), (b), (f) and (g)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (x) on which the Company posts such documents, or
provides a link thereto on the Company's website; or (y) on which such documents
are posted on the Company's behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that the Borrower Representative shall notify (by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
(who shall then give notice of any such posting to the Lenders) and provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents or provides a link thereto.  

SECTION 5.02.Notices of Material Events .  The Borrower Representative will
furnish to the Administrative Agent prompt (but in any event within any time
period that may be specified below)(for distribution to each Lender) written
notice upon any Responsible Officer of the Loan Parties becoming aware of the
following:

(a)the occurrence of any Default;

 

First Amended and Restated Credit Agreement (Orthofix), Page 93



--------------------------------------------------------------------------------

 

(b)receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened in writing against any Orthofix
Entity that (i) alleges criminal misconduct by any Orthofix Entity (except to
the extent disclosure of such investigation is prohibited by applicable Law or
court order), (ii) alleges the violation of, or seeks to impose remedies against
any Orthofix Entity under, any Environmental Law or related Requirement of Law,
or seeks to impose Environmental Liability, that could reasonably be expected to
have a Material Adverse Effect; (iii) asserts liability on the part of any
Orthofix Entity in excess of the Dollar Amount of $2,000,000 in respect of any
tax, fee, assessment, or other governmental charge, (iv) involves any material
product recall with respect to any Orthofix Entity or (v) could reasonably be
expected to have a Material Adverse Effect;

(c)the occurrence of (i) any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Orthofix Entities in an aggregate amount exceeding the Dollar
Amount of $500,000, (ii) the United Kingdom Pensions Regulator issuing a
financial support direction or a contribution notice (as those terms are defined
in the United Kingdom Pensions Act 2004) in relation to any Foreign Pension
Plan, (iii) any amount being due to any Foreign Pension Plan pursuant to
Section 75 or 75A of the United Kingdom Pensions Act 1995, and/or (iv) an amount
becoming payable under section 75 or 75A of the United Kingdom Pensions Act of
1995;

(d)any involvement of any Orthofix Entity in a pending civil or criminal
investigation, criminal action or civil action, proposed debarment, exclusion or
other sanctioning action related to any Federal, state, local or foreign
healthcare program;

(e)the institution of any investigation or proceeding against any Orthofix
Entity to suspend, revoke or terminate or which may reasonably be expected to
result in the termination of any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement, Medicare Certification, material
Health Care Permit or exclusion from any Medical Reimbursement Program or Third
Party Payor Arrangement;

(f)receipt of any notice from National Westminster Bank Plc., New York and
Nassau Branches, ABN AMRO Bank N.V., New York Branch or any of their respective
successors and assigns, any affiliate of any of the foregoing or any other
Person (i) asserting any claims over any assets of the Company, the Dutch
Borrower or any other Orthofix Entity related to the ABN Obligations (as such
term is defined in Section 3.33 of this Agreement) or any other Indebtedness
owed to such Person or (ii) asserting that the ABN Obligations or any other
Indebtedness or other obligations owing to National Westminster Bank Plc., New
York and Nassau Branches, ABN AMRO Bank N.V., New York Branch or any of their
respective successors and assigns are secured, in whole or in part, by any Lien
or other security interest granted pursuant to any ABN Credit Document or
otherwise;

(g)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(h)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

First Amended and Restated Credit Agreement (Orthofix), Page 94



--------------------------------------------------------------------------------

 

SECTION 5.03.              Existence; Conduct of Business .  Each Loan Party
will, and will cause each other Orthofix Entity to, (a) do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
(i) legal existence under the laws of the jurisdiction of its organization and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business (including Health Care Permits), (b) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 and (c) carry on and conduct its business in substantially
the same manner and in substantially the same fields of enterprise as it is
presently conducted and reasonably related or incidental fields of enterprise
thereto.

SECTION 5.04.Payment of Obligations .  Each Loan Party will, and will cause each
Orthofix Entity to, pay or discharge (a) all Material Indebtedness and (b) all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except, in the case of clause (b) where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Orthofix Entity has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Loan Party
will, and will cause each Orthofix Entity to, remit withholding taxes and other
payroll taxes to appropriate government taxing authorities as and when claimed
to be due, notwithstanding the foregoing exceptions.

SECTION 5.05.Maintenance of Properties .  Each Loan Party will, and will cause
each Orthofix Entity to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation events excepted.

SECTION 5.06.Books and Records; Inspection Rights .  Each Loan Party will, and
will cause each Orthofix Entity to, (a) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent, or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, conduct at the Orthofix Entities' premises
field examinations of the Orthofix Entity's assets, liabilities, books and
records, including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that (i) so long as no Default or Event of Default has
occurred and is continuing, the Borrowers shall only be obligated to pay the
expenses of the Administrative Agent in connection with one such visit,
inspection and discussion per fiscal year and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.  The Administrative Agent and the Lenders shall give the Company
the opportunity to participate in any discussions with the Company's independent
public accountants; provided that the Administrative Agent and/or the Lenders
shall give the Company not less than ten (10) Business Days' notice prior to
initiating discussions with the Company's independent public
accountants.  Notwithstanding the foregoing, no Orthofix Entity shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon such Orthofix Entity to the extent such disclosure would violate
such obligation or (b) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.  The Loan
Parties acknowledge that subject to Section 9.12, the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Orthofix Entities' assets for internal
use by the Administrative Agent and the Lenders.

 

First Amended and Restated Credit Agreement (Orthofix), Page 95



--------------------------------------------------------------------------------

 

SECTION 5.07.              Compliance with Laws and Material Contractual
Obligations .  Each Loan Party will, and will cause each Orthofix Entity to, (a)
comply in all material respects with each Requirement of Law applicable to it or
its property (including without limitation Environmental Laws, Titles XVIII and
XIX of the Social Security Act, Medicare Regulations, Medicaid Regulations,
Health Care Laws and the Health Insurance Portability Act of 1996) and
requirements of Third Party Payor Arrangements, (b) obtain and maintain all
material licenses, permits, certifications and approvals of all applicable
Governmental Authorities as are required for the conduct of its business as
currently conducted and herein contemplated, including without limitation
professional licenses, appropriate Health Care Permits (including, as
applicable, Health Care Permits necessary for it to be eligible to receive
payment and compensation from and to participate in any Third Party Payor
Arrangements), Medicaid Certifications and Medicare Certifications, (c) perform
in all material respects its obligations under material agreements to which it
is a party, except, in each case, where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (d) keep and maintain, in all material respects,  all records
required to be maintained by any Governmental Authority or otherwise under, or
in compliance with, any Health Care Law.  Specifically, but without limiting the
foregoing, and except where any such failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse
Effect:  (x) billing policies, arrangements, protocols and instructions shall
comply with reimbursement requirements under Medicare, Medicaid and other
Medical Reimbursement Programs and Third Party Payor Arrangements and shall be
administered by properly trained personnel; and (y) medical director
compensation arrangements and other arrangements with referring physicians shall
comply with applicable Health Care Laws.  Each Orthofix Entity will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Orthofix Entity and its respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.  Each Orthofix Entity shall
maintain a corporate and health care regulatory compliance program ("RCP") which
addresses the requirements of Health Care Laws, including without limitation
fraud and abuse and HIPAA, and includes at least the following components: (i)
standards of conduct and procedures that describe compliance policies regarding
laws with an emphasis on prevention of fraud and abuse; (ii) a specific officer
within high-level personnel identified as having overall responsibility for
compliance with such standards and procedures; (iii) training and education
programs which effectively communicate the compliance standards and procedures
to employees and agents, including fraud and abuse laws and illegal billing
practices; (iv) auditing and monitoring systems and reasonable steps for
achieving compliance with such standards and procedures including publicizing a
reporting system to allow employees and other agents to anonymously report
criminal or suspect conduct and potential compliance problems; (v) disciplinary
guidelines and consistent enforcement of compliance policies including
discipline of individuals responsible for the failure to detect violations of
the RCP; and (vi) mechanisms to immediately respond to detected violations of
the RCP. Each Orthofix Entity shall modify such RCPs from time to time, as may
be reasonably necessary to ensure continuing compliance with all applicable
Health Care Laws. Upon reasonable request, the Administrative Agent (and/or
their consultants) shall be permitted to review such RCPs.

SECTION 5.08.Use of Proceeds .

(a)The proceeds of the Loans and the Letters of Credit will be used only for
working capital and other general corporate purposes of the Borrowers (including
Permitted Acquisitions, Investments permitted pursuant to Section  6.04 and
Restricted Payments permitted pursuant to Section 6.08).  No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  Letters of Credit will be
issued only to support transactions of the Loan Parties entered into in the
ordinary course of business.

 

First Amended and Restated Credit Agreement (Orthofix), Page 96



--------------------------------------------------------------------------------

 

(b)The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that each of its
Subsidiaries and other Orthofix Entities and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the U.S. or in a European Union
member state, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09.Accuracy of Information .  The Loan Parties will ensure that any
information, including financial statements or other documents (other than
Projections, other forward looking information and information of a general
economic nature), furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder (taken as a
whole and as modified or supplemented by other information so  furnished)
contains when furnished no material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time delivered (it being recognized by the Lenders that any
projections as to future events are not to be viewed as facts or factual
information and that actual results during the period or periods covered by any
such Projections may differ from projected results, and such differences may be
material).

SECTION 5.10.Insurance .  Each Loan Party will, and will cause each Orthofix
Entity to, maintain with financially sound and reputable carriers (a) insurance
in such amounts and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents.  The Borrowers will
furnish to the Lenders, upon request of the Administrative Agent, but no less
frequently than annually, information in reasonable detail as to the insurance
so maintained.

SECTION 5.11.Appraisals .  At any time after the occurrence of and during the
continuation of an Event of Default that the Administrative Agent requests, each
Loan Party will, and will cause each Orthofix Entity to, provide the
Administrative Agent with appraisals or updates thereof of their assets as
requested by the Administrative Agent, including, without limitation, Inventory,
Equipment and Real Property, from an appraiser selected and engaged by the
Administrative Agent, and prepared on a basis satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by any applicable Requirement of Law; provided, however, that no more
than one such appraisal per calendar year shall be at the sole expense of the
Borrowers.

SECTION 5.12.Casualty and Condemnation .  The Borrower Representative will

(a)(i) furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (ii) will ensure that, if
applicable, the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents; and

 

First Amended and Restated Credit Agreement (Orthofix), Page 97



--------------------------------------------------------------------------------

 

(b)furnish to the Administrative Agent and the Lenders prompt written notice of
any casualty or other insured damage to any material portion of the tangible and
intangible assets and properties of Subsidiaries (other than Immaterial
Subsidiaries) not constituting Collateral, or the commencement of any action or
proceeding for the taking of any material portion of such assets or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 5.13.Additional Collateral; Further Assurances .

(a)

(i)Subject to applicable Requirements of Law, within 30 days (or such later
period as the Administrative Agent may agree in its reasonable discretion) after
the time that any Person becomes a Material Domestic Subsidiary of the Company
as a result of the creation of such Subsidiary, the growth of such Subsidiary or
a Permitted Acquisition or otherwise, each Loan Party will cause such Material
Domestic Subsidiary (other than a Material Domestic Subsidiary of the Company
that is not Wholly Owned) to become a Loan Party by executing a Joinder
Agreement.  Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents, (ii) will grant Liens to the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, in any property or
assets of such Loan Party of the type which constitutes Collateral, in
accordance with the requirements of the Collateral Documents, pursuant to
joinder agreements to the applicable Collateral Documents in such form
reasonably deemed appropriate by the Administrative Agent and (iii) shall
execute and deliver to the Administrative Agent legal opinions (consistent in
scope and substance as such legal opinions delivered on the Effective Date) and
related documents as the Administrative Agent may reasonably request with
respect to such property and assets.

(ii)Subject to applicable Requirements of Law, within 30 days (or such later
period as the Administrative Agent may agree in its reasonable discretion) after
the time that any UK Subsidiary has tangible or intangible personal or real
property with a fair market value in excess of $2,500,000 (other than the Equity
Interests described on Schedule 3.15) as a result of the creation of such
Subsidiary, the growth of such Subsidiary or a Permitted Acquisition or
otherwise, each Loan Party will cause such UK Subsidiary (other than a UK
Subsidiary that is not Wholly Owned) to become a Loan Party by executing a
Joinder Agreement.  Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents, (ii) will grant Liens to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, in any
property or assets of such Loan Party of the type which constitutes Collateral,
in accordance with the requirements of the Collateral Documents, pursuant to
joinder agreements to the applicable Collateral Documents in such form
reasonably deemed appropriate by the Administrative Agent and (iii) shall
execute and deliver to the Administrative Agent legal opinions (consistent in
scope and substance as such legal opinions delivered on the Effective Date) and
related documents as the Administrative Agent may reasonably request with
respect to such property and assets.

(b)Each (i) U.S. Loan Party will cause (A) 100% of the issued and outstanding
Equity Interests of each of its Domestic Subsidiaries and (B) 65% of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each first-tier Foreign Subsidiary directly owned by
such U.S. Loan Party and (ii) non-U.S. Loan Party will cause 100% of the issued
and outstanding Equity Interests of each of its Subsidiaries directly owned by
such non-U.S. Loan Party, in each case, to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent for the benefit of
the Administrative Agent and the other Secured Parties, pursuant to the terms
and conditions of the Loan Documents or other Collateral Documents as the
Administrative Agent shall reasonably request.

 

First Amended and Restated Credit Agreement (Orthofix), Page 98



--------------------------------------------------------------------------------

 

(c)Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any applicable Requirement of Law in the
U.S., the Netherlands, England or Wales or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties (unless such action is
excluded by the other terms of this Agreement and/or any of the Collateral
Documents, as applicable).

(d)If any assets with a fair market value in excess of $2,500,000 are acquired
by any Loan Party after the Effective Date (other than (x) assets constituting
Collateral under any Collateral Document that become subject to the Lien under
such Collateral Document upon acquisition thereof and (y) Excluded Assets), the
Borrower Representative will (i) notify the Administrative Agent thereof, and,
if reasonably requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.  

(e)Notwithstanding anything to the contrary set forth herein or in any of the
other Loan Documents, no Loan Party shall be required (i) to enter into any
Collateral Document governed by the laws of a jurisdiction other than the U.S.,
the Netherlands and England and Wales, (ii) create any Lien in any jurisdiction
other than the U.S., the Netherlands and England and Wales or (iii) perfect any
Lien in any jurisdiction other than the U.S., the Netherlands and England and
Wales.

SECTION 5.14.Environmental Covenant .  No Orthofix Entity shall use nor permit
any third party to use, generate, manufacture, produce, store or Release on,
under or about any Real Property, or transfer to or from any Real Property, any
Hazardous Materials except in each case, as could not reasonably be expected to
have a Material Adverse Effect, provided that if any third party, by act or
omission, by intent or by accident, allows any foregoing action to occur, the
Orthofix Entity shall promptly remedy such condition, at its sole expense and
responsibility in accordance with Section 9.03(b)(iii).    

SECTION 5.15.Post-Closing Matters .  Each Loan Party will execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified therefor on such Schedule.

SECTION 5.16.Foreign Collateral .  Notwithstanding anything in this Agreement or
any other Loan Document to the contrary, if there shall occur a Foreign
Collateral Trigger Event, then within the forty-five (45) day period following
such occurrence (or such longer period agreed to in writing by the
Administrative Agent) (such time period, the "Compliance Period") sufficient
Foreign Unperfected Subsidiaries, as identified by the Administrative Agent in
consultation with the Borrower Representative, shall become Foreign Perfected
Subsidiaries and Loan Parties, so that on the last day of the Compliance Period
the percentage of EBITDA that is attributable to the results of the remaining
Foreign Unperfected Subsidiaries does not exceed 30% of EBITDA.  Notwithstanding
Section 5.13(e) to the contrary, in connection with the foregoing and to the
extent necessary to comply with this Section 5.16, each Loan Party agrees that
it may be required to (x) enter into Collateral Documents and other documents
and instruments governed by the laws of a jurisdiction other than the U.S., the
Netherlands, and England and Wales and (y) create and perfect Liens in
jurisdictions other than the U.S., the Netherlands, and England and Wales.

 

First Amended and Restated Credit Agreement (Orthofix), Page 99



--------------------------------------------------------------------------------

 

ARTICLE VI

Negative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01.Indebtedness .  No Loan Party will, nor will it permit any Orthofix
Entity to, create, incur, assume or suffer to exist any Indebtedness or
Disqualified Equity Interests, except:

(a)the Secured Obligations;

(b)(i) Indebtedness (other than Intercompany Loans) existing on the date hereof
and set forth on Schedule 6.01, except Indebtedness incurred by Orthofix-Italy
(which must be permitted to exist under clause (j) below), and (ii) Intercompany
Loans set forth on Schedule 6.01(a);

(c)unsecured Indebtedness among the Orthofix Entities, provided that
(i) Indebtedness of any Non-Loan Party to a Loan Party shall be subject to
(x) compliance with Section 6.04(d) and (y) a first and prior Lien to secure the
Secured Obligations and evidenced by a duly completed and executed promissory
note in form satisfactory to the Administrative Agent that has been delivered to
the Administrative Agent together with an executed allonge thereto satisfactory
to the Administrative Agent and (ii) Indebtedness of any Loan Party to any
Non-Loan Party shall constitute Subordinated Indebtedness that in each case is
fully subordinated to the prior payment in full of the Secured Obligations,
permits no principal repayments until Payment in Full of all Obligations and
permits interest payments only so long as there exists no Default or Event of
Default;

(d)unsecured Guarantees by any Orthofix Entity of Indebtedness of any other
Orthofix Entity, provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) no such Guarantee is permitted with respect to any
Loan Party guaranteeing Indebtedness of a Non-Loan Party, unless such Guarantee
is permitted by Section 6.04(d), and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e)(i) Indebtedness of any Orthofix Entity incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and (ii) any Indebtedness assumed in connection with a Permitted Acquisition
secured by a Lien on any such assets prior to the consummation of such Permitted
Acquisition but not incurred by such acquired Person in contemplation of or in
connection with such Permitted Acquisition, and extensions, renewals,
refinancings, and replacements of any such Indebtedness in accordance with
clause (f) below; provided that (A) in the case of any Indebtedness described in
clause (i) above, such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(B) the aggregate principal amount of Indebtedness permitted by this clause (e)
together with any Refinance Indebtedness in respect thereof permitted by
clause (f) below, shall not exceed the Dollar Amount of $10,000,000 at any time
outstanding for all Orthofix Entities;

(f)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the "Refinance Indebtedness") of any of the
Indebtedness described in clauses (b), (e), (j), (k), (l) and (m) hereof (such
Indebtedness being referred to herein as the "Original Indebtedness"); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
substantially increase the interest rate

 

First Amended and Restated Credit Agreement (Orthofix), Page 100



--------------------------------------------------------------------------------

 

of the Original Indebtedness plus the amount of any premiums and accrued and
unpaid interest paid on such Original Indebtedness and reasonable fees and
expenses associated with such Refinance Indebtedness, (ii) any Liens securing
such Refinance Indebtedness are not extended to any additional property of any
Orthofix Entity, (iii) no Orthofix Entity that is not originally obligated with
respect to repayment of such Original Indebtedness is required to become
obligated with respect to such Refinance Indebtedness, (iv) such Refinance
Indebtedness does not result in a shortening of the average weighted maturity of
such Original Indebtedness, (v) the terms of such Refinance Indebtedness other
than fees and interest are not materially less favorable to the obligor
thereunder than the original terms of such Original Indebtedness and (vi) if
such Original Indebtedness was subordinated in right of payment to the
Obligations or Secured Obligations, then the terms and conditions of such
Refinance Indebtedness must include subordination terms and conditions that are
at least as favorable to the Administrative Agent and the Lenders as those that
were applicable to such Original Indebtedness;

(g)Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)Indebtedness of any Orthofix Entity in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

(i)unsecured Indebtedness constituting earnouts incurred in connection with the
acquisition of eNeura, Inc., so long as no additional Orthofix Entities
constitute obligors thereunder;

(j)so long as there exists no Event of Default both before and after giving
effect to the incurrence of such Indebtedness after the Effective Date,
unsecured Indebtedness incurred by Orthofix‑Italy in Euros, up to an aggregate
outstanding amount of €10,000,000 at any one time outstanding, and so long as
such Indebtedness is not Guaranteed by any other Loan Party;

(k)Indebtedness constituting Swap Agreement Obligations of the Orthofix Entities
and other obligations under Swap Agreements, but only to the extent such
agreement is entered into for non-speculative purposes; provided that, (i) no
such Indebtedness owing pursuant to this clause (k) may be owed to a Non-Loan
Party, (ii) any amounts owing to a Loan Party pursuant to this clause (k) shall
be unsecured Intercompany Loans pledged to secure the Secured Obligations in
accordance with the terms of clause (c) preceding and (iii) all such
Indebtedness is unsecured unless such Swap Agreements are entered into with
JPMorgan Chase Bank, a Lender or any Affiliate of JPMorgan Chase Bank or a
Lender or Person that at the time such Swap Agreement was entered into was a
Lender or an Affiliate of a Lender, and in each case constitute Secured
Obligations;

(l)so long as there exists no Event of Default both before and after giving
effect to the incurrence of such Indebtedness, Indebtedness incurred by the
Orthofix Entities up to an aggregate Dollar Amount of $10,000,000 outstanding at
any one time, provided that Orthofix‑Italy may not incur Indebtedness under this
clause (l);

(m)so long as at the time such Indebtedness is incurred there exists no Event of
Default both before and after giving effect to the incurrence of such
Indebtedness, unsecured Indebtedness incurred by a Borrower so long (i) as such
Indebtedness is not guaranteed by any other Orthofix Entity and (ii) after
giving pro forma effect to the incurrence of such Indebtedness and the repayment
of any Indebtedness in connection therewith, the Borrowers are in compliance
with Section 6.12;

 

First Amended and Restated Credit Agreement (Orthofix), Page 101



--------------------------------------------------------------------------------

 

(n)Indebtedness of the Orthofix Entities consisting of the financing of
insurance premiums in the ordinary course of business up to an aggregate amount
of all such Indebtedness for all Orthofix Entities outstanding at any one time
not to exceed the Dollar Amount of $1,000,000;

(o)Indebtedness (including Guarantees) arising as a result of a fiscal unity
(fiscale eenheid) for Dutch tax purposes; and

(p)Indebtedness incurred under a declaration of joint and several liability
(hoofdelijke aansprakelijkheid) used for the purpose of section 2:403 of the
Dutch Civil Code (Burgerlijk Wetboek) (and any residual liability (overblijvende
aansprakelijkheid) under such declaration arising pursuant to section 2:404,
paragraph 2, of the Dutch Civil Code) and issued by any Loan Party in respect of
any of its Subsidiaries.

SECTION 6.02.Liens .  No Loan Party will, nor will it permit any Orthofix Entity
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:

(a)Liens securing the Secured Obligations;

(b)Permitted Encumbrances;

(c)any Lien on any property or asset of any Orthofix Entity existing on the date
hereof and set forth on Schedule 6.02 securing Indebtedness permitted by
Section 6.01 as described on Schedule 6.02 (and renewals and extensions of such
Indebtedness permitted by Section 6.01); provided that (i) such Lien shall not
apply to any other property or asset of such Orthofix Entity or any other
Orthofix Entity and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)Liens on fixed or capital assets acquired, constructed or improved by any
Orthofix Entity; provided that (i) such Liens secure Indebtedness permitted by
clause (e) or, without duplication, clause (f) of Section 6.01, (ii) in the case
of Indebtedness permitted by clause (e)(i) of Section 6.01, such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
Liens shall not apply to any other property or assets of any Orthofix Entity;

(e)Liens (i) arising solely by virtue of any contractual, statutory or common
law provision relating to banker's liens, rights of set-off or similar rights
and (ii) of a collecting bank arising in the ordinary course of business under
Section 4-208 or 4-210 of the UCC (or equivalent in a foreign jurisdiction) in
effect in the relevant jurisdiction covering only the items being collected
upon;

(f)Liens granted by a Non-Loan Party in favor of a Loan Party in respect of
Indebtedness owed by such Non-Loan Party;

(g)Liens on the assets and properties that are not Collateral of (i) the U.S.
Loan Parties to secure Indebtedness permitted under Section 6.01(l) up to an
aggregate amount of all such Indebtedness secured by such assets and properties
not to exceed the Dollar Amount of $5,000,000 at any time outstanding and
(ii) the UK Subsidiaries of the Company (including the UK Borrower), the Dutch
Borrower, any Subsidiary Guarantor incorporated in the Netherlands, the Company
and the Non-Loan Parties to secure Indebtedness permitted under Section 6.01(l)
up to an aggregate amount of all such Indebtedness secured by such assets and
properties not to exceed the Dollar Amount of $10,000,000 at any time
outstanding;

 

First Amended and Restated Credit Agreement (Orthofix), Page 102



--------------------------------------------------------------------------------

 

(h)Liens of the Orthofix Entities on insurance policies and the proceeds thereof
securing any financing of the premiums with respect thereto permitted under the
terms of this Agreement;

(i)precautionary UCC filings (or equivalent filings or registrations in foreign
jurisdictions) by lessors under operating leases covering solely the property
subject to such leases;

(j)(i) earnest money deposits in respect of any Permitted Acquisition and
(ii) deposits to secure indemnification obligations relating to any disposition
or Investment permitted by this Agreement;

(k)Liens of sellers of goods to the any Orthofix Entity arising under Article 2
of the UCC (or equivalent in foreign jurisdictions) in the ordinary course of
business, covering only the goods sold and securing only the unpaid purchase
price for such goods and related expenses;

(l)any interest or title of a lessor or licensor under any lease or license
entered into by an Orthofix Entity in the ordinary course of its business and
covering only the assets so leased or licensed;

(m)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business of the Orthofix Entities;

(n)other Liens on the assets and properties that are not Collateral in an
aggregate amount not to exceed the Dollar Amount of $500,000 at any time
outstanding;

(o)Liens arising as a result of a fiscal unity (fiscale eenheid) for Dutch tax
purposes; and

(p)Liens arising under the Dutch General Banking Conditions (Algemene
Bankvoorwaarden) or any similar term applied by a financial institution in the
Netherlands pursuant to its general terms and conditions, provided that the
relevant Loan Party organized in the Netherlands has used its commercially
reasonable efforts to procure that the relevant account bank consents to the
right of pledge (to be) granted under the relevant Security Agreement and waives
any right of pledge on the bank account(s) held with such account bank as
required under the relevant Security Agreement.

Notwithstanding the foregoing provision or any other provision in this Agreement
or in any Loan Document to the contrary, none of the Equity Interests of the
Subsidiaries of the Company shall be subject to any Lien at any time except for
Liens described in clause (a) of the definition of Permitted Encumbrances.

SECTION 6.03.Fundamental Changes .

(a)No Loan Party will, nor will it permit any Orthofix Entity to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing,

(i)any Domestic Subsidiary of the Company may merge into the U.S. Borrower in a
transaction in which the U.S. Borrower is the surviving entity,

 

First Amended and Restated Credit Agreement (Orthofix), Page 103



--------------------------------------------------------------------------------

 

(ii)any Domestic Subsidiary of the Company (other than the U.S. Borrower) may
merge into the Company or a Domestic Subsidiary of the Company that is a Loan
Party in a transaction in which the Company or such Loan Party, as applicable,
is the surviving entity or the resulting merged Person is a Loan Party,

(iii)any Domestic Non-Loan Party may merge into another Domestic Non-Loan Party,

(iv)any Subsidiary of the Company organized in the UK may merge into the
UK Borrower in a transaction in which the UK Borrower is the surviving entity,

(v)any Subsidiary of the Company organized in the Netherlands may merge into the
Dutch Borrower in a transaction in which the Dutch Borrower is the surviving
entity,

(vi)any UK Subsidiary of the Company (other than the UK Borrower) may merge into
any UK Subsidiary of the Company that is a Loan Party in a transaction in which
such Loan Party is the surviving entity or the resulting merged Person is a Loan
Party,

(vii)any Foreign Subsidiary of the Company (other than a Borrower) may merge
into an Orthofix Entity organized in the same foreign jurisdiction as such
Foreign Subsidiary, but only so long as a Loan Party is the surviving entity if
either such Foreign Subsidiary is a Loan Party,

(viii)any Orthofix Entity (other than the Borrowers) may merge with any Person
in connection with a Permitted Acquisition or other investment permitted by
Section 6.04, but only so long as a Loan Party is the surviving entity if any
party to such merger is a Loan Party;

(ix)any Non-Loan Party may liquidate or dissolve if the Borrowers determine in
good faith that such liquidation or dissolution is in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders and

(x)

(A)any Domestic Subsidiary of the Company (other than the U.S. Borrower) that
has no assets, or that has sold, disposed of or otherwise transferred all of its
assets to a U.S. Loan Party may liquidate or dissolve, or

(B)any UK Subsidiary of the Company or Subsidiary of the Company incorporated in
the Netherlands (other than the Dutch Borrower) that is a Loan Party that has no
assets or that has sold, disposed of or otherwise transferred all of its assets
to a Loan Party may liquidate or dissolve (it being understood and agreed that
the UK Borrower and Colgate may liquidate or dissolve following the Effective
Date and upon initiation of proceedings of dissolution or liquidation of the UK
Borrower, such Subsidiary shall no longer be a Borrower under this Agreement,
but only so long each of the terms and conditions contained in the Third
Amendment and Limited Consent to Credit Agreement, dated as of July 24, 2018, by
and among the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent have been
satisfied and the UK Borrower has repaid all of its outstanding Loans on or
prior to the date of such liquidation or dissolution).

Notwithstanding the foregoing, in each case of clauses (a)(i) through (a)(x)
above, if any such transaction involves a Borrower or a Subsidiary Guarantor,
such transaction shall only be permitted if the resulting Orthofix Entity or
Orthofix Entities are all owned 100% directly or indirectly by the Company.

 

First Amended and Restated Credit Agreement (Orthofix), Page 104



--------------------------------------------------------------------------------

 

(b)No Loan Party will, nor will it permit any Orthofix Entity to, engage in any
business other than businesses of the type conducted by the Orthofix Entities on
the date hereof and businesses reasonably related, ancillary or incidental
thereto.

(c)No Loan Party will, nor will it permit any Orthofix Entity to, create, form,
acquire or suffer to exist, any Domestic Subsidiaries or UK Subsidiaries, except
for

(i)Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are Wholly
Owned directly or indirectly by the Company and joined as Loan Parties in
accordance with the terms hereof,

(ii)Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are Wholly
Owned and Immaterial Subsidiaries, and which are Non-Loan Parties only so long
as they remain Immaterial Subsidiaries, and

(iii)Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are not
Wholly Owned and permitted to be formed, created or acquired in accordance with
the terms of Section 6.04, and which are Non-Loan Parties so long as they remain
non-Wholly Owned by the Company.

(d)No Loan Party will, nor will it permit any Orthofix Entity to sell, transfer,
pledge or otherwise dispose of any Equity Interests in any of the Borrowers or
any of the Subsidiary Guarantors (except with respect to the Subsidiary
Guarantors that are not Borrowers as permitted by Section 6.05) or in connection
with the merger, consolidation, liquidation or dissolution of the UK Borrower or
any Subsidiary Guarantor to the extent permitted by Section 6.03(a)).

(e)No Loan Party will, nor will it permit any Orthofix Entity to, change its
fiscal year or any fiscal quarter from the basis in effect on the Effective Date
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld).

(f)No Loan Party will, nor will it permit any Orthofix Entity to, change the tax
filing elections it has made under the Code.

SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions .  No
Loan Party will, nor will it permit any Orthofix Entity to, form any subsidiary
after the Effective Date, or purchase, hold or acquire (including pursuant to
any merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or consummate an Acquisition (collectively, "Investments"),
except:

(a)cash and Permitted Investments, but only to the extent that such cash and
Permitted Investments of the Loan Parties, except Excluded Deposit Accounts, are
subject to control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(b)Investments in existence on the date hereof and described on Schedule 6.04;

 

First Amended and Restated Credit Agreement (Orthofix), Page 105



--------------------------------------------------------------------------------

 

(c)Investments by the Orthofix Entities in Equity Interests (including capital
contributions) in their respective Subsidiaries, provided that (i)  any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to Equity Interests of a
Foreign Subsidiary referred to in Section 5.13), and (ii) Investments made by
Loan Parties in Non-Loan Parties may only be made under this clause (c) to the
extent of remaining Non-Loan Party Available Funds on the date of such
Investment (in each case determined without regard to any write-downs or
write-offs);

(d)loans or advances among the Orthofix Entities, provided that (i)  any such
loans and advances owing to a Loan Party shall be evidenced by a promissory note
in form satisfactory to the Administrative Agent pledged pursuant to the
Security Agreement and such note and a duly completed and executed allonge
thereto in form satisfactory to the Administrative Agent shall be delivered to
the Administrative Agent promptly after execution thereof and (ii) loans and
advances made by Loan Parties to Non-Loan Parties may only be made under this
clause (d) to the extent of remaining Non-Loan Party Available Funds on the date
of such loan or advance (in each case determined without regard to any
write-downs or write-offs);

(e)Guarantees constituting Indebtedness permitted by Section 6.01, provided that
Guarantees by Loan Parties of Indebtedness of Non-Loan Parties may only be made
under this clause (e) to the extent of remaining Non-Loan Party Available Funds
on the date of such Guarantee (in each case determined without regard to any
write-downs or write-offs);

(f)loans or advances made by an Orthofix Entity to its employees in the ordinary
course of business for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of the Dollar Amount of $1,000,000 in the
aggregate at any one time outstanding for all Orthofix Entities;

(g)notes payable, or stock or other securities issued by Account Debtors to an
Orthofix Entity pursuant to (i) negotiated agreements with respect to settlement
of such Account Debtor's Accounts in the ordinary course of business or (ii) any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;

(h)Investments in the form of Swap Agreements permitted by Section 6.07;

(i)Investments constituting deposits described in any of clauses (c) and (d) of
the definition of the term "Permitted Encumbrances" and Section 6.02(j);

(j)Investments received in connection with the disposition of assets permitted
by Section 6.05;

(k)Permitted Acquisitions and Investments held by a Person acquired in a
Permitted Acquisition to the extent that such Investment was not made in
contemplation of such Permitted Acquisition;

(l)Investments relating to the licensing, commercialization, development,
marketing and distribution of orthopedic products (including Investments in
joint ventures entered into in connection with the licensing, commercialization,
development, marketing and distribution of orthopedic products) to the extent
capitalized, in an aggregate amount for the Orthofix Entities not to exceed
$7,500,000 in any fiscal year of the Company;

 

First Amended and Restated Credit Agreement (Orthofix), Page 106



--------------------------------------------------------------------------------

 

(m)other Investments (together with the amounts paid pursuant to clause (j) of
the definition of Permitted Acquisition) not to exceed the Dollar Amount of
$15,000,000 in the aggregate over the term of this Agreement;

(n)(i) bank deposits in the ordinary course of business, (ii) accounts
receivables owing if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (iii) endorsement
of negotiable instruments held for collection in the ordinary course of business
and (iv) lease, utility and other similar deposits in the ordinary course of
business;

(o)Investments by any Orthofix Entity to the extent such Investments constitute
Capital Expenditures in such Orthofix Entity;

(p)to the extent constituting Investments, contingent obligations (i) arising
with respect to customary indemnification obligations in connection with
Permitted Acquisitions or other Investments permitted by this Section 6.04 or in
favor of purchasers in connection with dispositions permitted under
Section 6.05, (ii) in respect of obligations to make Restricted Payments that
are permitted to be made under the terms of Section 6.08; and

(q)Investments not constituting loans or advances (i) among U.S. Loan Parties,
(ii) by the Company or any Foreign Subsidiary in any U.S. Loan Party, (iii) by
any Non-Loan Party in (x) any other Non-Loan Party or (y) any Loan Party, and
(iv) among Loan Parties (except the U.S. Loan Parties).

The amount of any Investment outstanding as of any time shall be the Dollar
Amount of the original cost of such Investment (which, in the case of any
Investment constituting the contribution of asset or property, shall be based on
the Borrower Representative's good faith estimate of the fair market value of
such asset or property at the time such Investment is made) without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment less the fair market value (as
determined by the Borrower in good faith) of all amounts received by or cash
returned in respect thereof, as disclosed to the Administrative Agent in the
quarterly Compliance Certificate.

SECTION 6.05.Asset Sales .  No Loan Party will, nor will it permit any Orthofix
Entity to, sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will any Company and the Borrowers permit
any Subsidiary of the Company to issue any additional Equity Interest in such
Subsidiary (other than to another Borrower or another Subsidiary of the Company
in compliance with Section 6.04), except:

(a)sales, transfers and dispositions of (i) Inventory in the ordinary course of
business, (ii) used, obsolete, worn out or surplus Equipment or property in the
ordinary course of business and (iii) cash and cash equivalents in connection
with a transaction permitted by the terms of this Agreement;

(b)sales, transfers and dispositions of assets (i) among Loan Parties only,
provided that such sales, transfers or dispositions among Loan Parties are
permitted only so long as either (A) the transferee Loan Party is in the same
country as the transferor Loan Party or (B) the transferee is a U.S. Loan Party,
(ii) among Non-Loan Parties only, (iii) where the transferor is a Non-Loan Party
and the transferee is a Loan Party, but only to the extent that such sale,
transfer or other disposition of assets is at prices and on terms and conditions
not less favorable to such Loan Party than could be obtained on an arm's-length
basis from unrelated third parties and (iv) among the Orthofix Entities where
either (x) the transferor is a Loan Party and the transferee is a Non-Loan Party
or (y) the transferor is a U.S. Loan Party

 

First Amended and Restated Credit Agreement (Orthofix), Page 107



--------------------------------------------------------------------------------

 

and the transferee is a Loan Party that is a Foreign Subsidiary, provided that
in each case under this clause (iii), the aggregate book value of such assets
sold or transferred on the date of such sale or transfer (in each case
determined without regard to any write-downs or write-offs) shall not exceed the
Non-Loan Party Available Funds on such date;

(c)sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(d)sales, transfers and dispositions of Permitted Investments;

(e)dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Orthofix Entity;

(f)so long as there exists no Default at the time of any such sale, lease,
transfer or disposition, sales, leases, transfers and other dispositions of
assets (other than (x) Equity Interests in any of the Borrowers and the
Subsidiary Guarantors and (y) Equity Interests in any other Subsidiary unless,
in the case of sales under this clause (y), all Equity Interests in such
Subsidiary are sold) that are not permitted by any other clause of this Section,
provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (f) shall not
exceed the Dollar Amount of (A) $40,000,000 during any fiscal year of the
Company and (B) $60,000,000 in the aggregate over the term of this Agreement and
(ii) all sales, transfers, leases and other dispositions permitted under this
clause (f) shall be made for fair value and at least 70% cash consideration;

(g)the termination of Swap Agreements permitted by Section 6.07;

(h)transactions permitted under Section 6.03(a), transactions constituting
Restricted Payments made pursuant to and in accordance with the provisions of
Section 6.08, and transactions constituting Investments permitted under
Section 6.04;

(i)the factoring or disposition of receivables by Orthofix-Italy in the ordinary
course of business;

(j)non-exclusive licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Orthofix Entities;

(k)forgiveness or discounting, on a non-recourse basis and in the ordinary
course of business, of past due accounts in connection with the collection or
compromise thereof or the settlement of delinquent accounts or in connection
with the bankruptcy or reorganization of suppliers or customers;

(l)the abandonment of intellectual property rights which, in the reasonable good
faith determination of the Borrower Representative, are no longer used or useful
to the business of any Orthofix Entity; and

(m)sales or disposals of Equity Interests of any Foreign Subsidiary that is not
a Borrower or a Subsidiary Guarantor in order to qualify a member of the board
of directors (or equivalent governing body) of such Person if and to the extent
required by applicable law.

SECTION 6.06.Sale and Leaseback Transactions .  No Loan Party will, nor will it
permit any Orthofix Entity to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property.

 

First Amended and Restated Credit Agreement (Orthofix), Page 108



--------------------------------------------------------------------------------

 

SECTION 6.07.              Swap Agreements .  No Loan Party will, nor will it
permit any Orthofix Entity to, enter into any Swap Agreement, except Swap
Agreements entered into to hedge or mitigate risks to which any Orthofix Entity
has actual exposure (other than those in respect of Equity Interests of any
Orthofix Entity), and for non-speculative purposes, and only so long as (a) all
such agreements are unsecured unless such Swap Agreement is entered into with
JPMorgan Chase Bank, a Lender or an Affiliate of JPMorgan Chase Bank or a Lender
and constitute Secured Obligations, (b) no Indebtedness under any Swap Agreement
may be owed to a Non-Loan Party, and (c) any amounts owing to a Loan Party
pursuant to this Section 6.07 shall be unsecured Intercompany Loans pledged to
secure the Secured Obligations in accordance with the terms of Section 6.01(c).

SECTION 6.08.Restricted Payments; Certain Payments of Indebtedness .  No Loan
Party will, nor will it permit any Orthofix Entity to, declare or make, or agree
to declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)the Company may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock;

(b)the Loan Parties may declare and make any Restricted Payments described in
clauses (i) and (ii) of the definition of Restricted Payments ratably to their
direct holders of their Equity Interests;

(c)so long as there exists no Default at the time of each such Compliant
Dividend and immediately after giving effect thereto, the Subsidiaries of the
Company may declare and pay Compliant Dividends ratably to their direct holders
of their Equity Interests;

(d) so long as (A) there exists no Default at the time of each Restricted
Payment and immediately after giving effect thereto, and (B) after giving pro
forma effect to the payment of any such Restricted Payment, (i) the Total
Leverage Ratio shall not be more than 2.00 to 1.00, the Company may make any
Restricted Payment and (ii) the Total Leverage Ratio shall not be more than 2.50
to 1.00, any Orthofix Entity may pay any earnout permitted by Section 6.01(i);

(e)payment of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness, other than (i) payments in
respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof, (ii) principal and interest payments on Subordinated
Indebtedness owed to Persons that are not Orthofix Entities after the occurrence
and during the continuance of an Event of Default and (iii) after the occurrence
and during the continuance of an Event of Default, payments in respect of
Intercompany Loans owed by (x) any one or more Loan Parties to any Non-Loan
Party and (y) any Orthofix Entity to any non-Wholly Owned Orthofix Entity;

(f)any Loan Party may make Restricted Payments to a Non-Loan Party to the extent
that there are remaining Non-Loan Party Available Funds on the date such
Restricted Payment is made;

(g)any Loan Party may make any Restricted Payment constituting a payment on
Intercompany Loans to any other Loan Party;

(h)any Non-Loan Party may make a Restricted Payment to another Non-Loan Party or
a Loan Party; and

(i)the Company may (i)  issue Equity Interests in the Company, (ii) purchase
Equity Interests in the Company from present or former officers or employees of
any Orthofix entity upon the death, disability or termination of employment of
such officer or employee, provided that no Default or Event of Default then
exists or would result therefrom and the aggregate amount of payments made under
this clause (j)(ii) shall not exceed $1,000,000 during any fiscal year of the
Company.

 

First Amended and Restated Credit Agreement (Orthofix), Page 109



--------------------------------------------------------------------------------

 

SECTION 6.09.              Transactions with Affiliates .  No Loan Party will,
nor will it permit any Orthofix Entity to sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates or any Non-Loan Parties, except (a) transactions that are at prices
and on terms and conditions not less favorable to such Orthofix Entity or Loan
Party, respectively, than could be obtained on an arm's-length basis from
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Non-Loan Party or other Affiliate, (c) as otherwise
specifically permitted by this Agreement, (d) any issuances by the Company of
Equity Interests, awards or grants of equity securities, stock options and stock
ownership plans approved by the Company's board of directors, (e) transactions
not involving an agreement amount in excess of $1,000,000 in the aggregate for
all such transactions outstanding at any time and (f) the payment of reasonable
fees to directors of any Orthofix Entity who are not employees of such Orthofix
Entity, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Orthofix Entities in the ordinary course of business.

SECTION 6.10.Restrictive Agreements .  No Loan Party will, nor will it permit
any Orthofix Entity directly or indirectly to enter into, incur or permit to
exist any agreement or other consensual arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Orthofix Entity to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary of the Company to pay dividends or other distributions
with respect to any Equity Interests or to make or repay loans or advances to
any Borrower or any other Orthofix Entity or to Guarantee Indebtedness of any
other Orthofix Entity; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any requirement of law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), or at the time any Subsidiary becomes a
Subsidiary of the Company, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Company, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of any property pending such sale, provided such
restrictions and conditions apply only to such property that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases, licenses and
contracts restricting the assignment thereof, (vi) clause (a) of the foregoing
shall not apply with respect to software and other intellectual property
licenses pursuant to which an Orthofix Entity is the licensee of the relevant
software or intellectual property, as the case may be (in which case, any such
prohibition or limitation shall relate only to the assets subject to the
applicable licenses), (vii) clause (b) of the foregoing shall not apply to
agreements relating to Indebtedness of any Non-Loan Party permitted to be
incurred hereunder by such Non-Loan Party (in which case any such prohibit or
limitation shall relate only to such Non-Loan Party) and (viii) clauses (a) and
(b) of the foregoing shall not apply with respect to provisions contained in
joint venture agreements or similar agreements entered into in the ordinary
course of business and permitted by the terms of this Agreement, so long as in
each case such provisions are applicable only to such joint venture, its assets
and any equity interests therein.

SECTION 6.11.Amendment of Material Documents .  No Loan Party will, nor will it
permit any Orthofix Entity to, amend, modify or waive any of its rights under
(a) (i) any agreement relating to any Subordinated Indebtedness or (ii) any
Intercompany Loan, in each case, without the consent of the Administrative Agent
to the extent any such amendment, modification or waiver would be adverse to the
Lenders or (b) its charter, articles or certificate of organization or
incorporation and bylaws or operating, management or partnership agreement, or
other organizational or governing documents, without the consent of the Required
Lenders, to the extent any such amendment, modification or waiver would be
adverse to the Lenders in any material respect.

 

First Amended and Restated Credit Agreement (Orthofix), Page 110



--------------------------------------------------------------------------------

 

SECTION 6.12.              Financial Covenants .

(a)Interest Coverage Ratio.  The Company and the other Loan Parties will not
permit the Interest Coverage Ratio, for any period of four consecutive fiscal
quarters, to be less than 3.00:1.00 as of the last day of such four fiscal
quarter period.

(b)Total Leverage Ratio.  The Company and the other Loan Parties will not permit
the Total Leverage Ratio, on the last day of any fiscal quarter, to be greater
than 3.00:1.00.

SECTION 6.13.Accounts .  Set forth on Schedule 6.13 is a complete and accurate
list of all checking, savings or other accounts (including securities accounts)
of the Orthofix Entities at any bank or other financial institution, or any
other account where money is or may be deposited or maintained with any Person
(other than Excluded Deposit Accounts) as of the Effective Date.  At any time on
or after the Effective Date, no Loan Party will, nor will it permit any of the
(a) Subsidiaries of the Company organized in the U.S. or (b) any UK
Subsidiaries, to, open, maintain or otherwise have any checking, savings or
other accounts (including securities accounts) at any bank or other financial
institution, or any other account where money is or may be deposited or
maintained with any Person, other than (i) deposit accounts that are subject to
a Deposit Account Control Agreement (as such term is defined in the Security
Agreement), (ii) securities accounts that are subject to a Securities Account
Control Agreement (as such term is defined in the Security Agreement),
(iii) Excluded Deposit Accounts, (iv) cash collateral accounts required by the
terms of this Agreement and the other Loan Documents and (v) other deposit
accounts, so long as at any time the balance in any such account does not exceed
the Dollar Amount of $500,000 and the aggregate balance in all such accounts
does not exceed the Dollar Amount of $1,500,000.

SECTION 6.14.Domestic Subsidiaries .  No Loan Party will, nor will it permit any
Orthofix Entity to (i) form or acquire any Domestic Subsidiary that is not also
made a direct or indirect Subsidiary of the U.S. Borrower or the UK Borrower or
(ii) acquire material assets located in the United States in a Permitted
Acquisition other than assets that will be held by a Loan Party other than the
Company.

ARTICLE VII

Events of Default

If any of the following events ("Events of Default") shall occur:

(a)the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)any representation, warranty or certification made or deemed made by or on
behalf of any Orthofix Entity in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect when made or deemed
made, provided that

 

First Amended and Restated Credit Agreement (Orthofix), Page 111



--------------------------------------------------------------------------------

 

(i) if such representation, warranty or certification by its terms is made only
as of a specified date it shall prove to be incorrect on such specified date,
and (ii) if such representation, warranty or certification is not subject to any
materiality qualifier, then such representation, warranty or certification shall
prove to have been materially incorrect when made or deemed made;

(d)any Orthofix Entity shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03 (with respect to a Loan Party's
existence), 5.08, 5.15 or in Article VI;

(e)any Orthofix Entity shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d)), and if such breach or failure to
comply is capable of cure, such failure shall continue unremedied for a period
of (i) 10 days after the earlier of (x) any Responsible Officer's knowledge of
such breach or failure to comply and (y) notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.03(a)(i), 5.03(b), 5.04, 5.06, 5.07, 5.10, 5.11 or 5.13 of this
Agreement or (ii) 30 days after the earlier of (x) any Responsible Officer's
knowledge of such breach or failure to comply and (y) notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or of any other Loan Document;

(f)any Orthofix Entity shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness
(other than subordinated Intercompany Loans owed by any Loan Party), when and as
the same shall become due and payable;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of customary non-default mandatory prepayment events,
such as asset dispositions, casualty and condemnation events, or issuances of
debt or equity, if such transaction is permitted hereunder and under the
documents providing for such Indebtedness;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
an Orthofix Entity or its debts, or of a substantial part of its assets, under
any Debtor Relief Law or federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Orthofix Entity or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed or unstayed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i)any Orthofix Entity shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Debtor
Relief Law or federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (h) of this Article, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Orthofix Entity or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

First Amended and Restated Credit Agreement (Orthofix), Page 112



--------------------------------------------------------------------------------

 

(j)any Orthofix Entity shall become generally unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of the Dollar Amount of $1,000,000 shall be rendered against any Orthofix
Entity or any combination of Orthofix Entities and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be bonded or effectively stayed, or any writ or warrant of attachment
or execution or similar process is issued or levied against any material portion
of the assets of any Orthofix Entity to enforce any such judgment and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy or any Orthofix Entity shall fail within sixty (60) days to discharge one
or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal and being
appropriately contested in good faith by proper proceedings diligently pursued;

(l)(i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Orthofix Entities in
an aggregate amount exceeding $2,500,000 and/or (ii) any Orthofix Entity shall
have been notified that any of them has, in relation to a Foreign Pension Plan,
incurred a debt or other liability under section 75 or 75A of the United Kingdom
Pensions Act 1995, or has been issued with a contribution notice or financial
support direction (as those terms are defined in the United Kingdom Pensions Act
2004), or otherwise is liable to pay an amount which, when aggregated with all
other amounts required to be paid to Foreign Pension Plans by the Orthofix
Entities, exceeds the Dollar Amount of $2,500,000;

(m)a Change in Control shall occur;

(n)the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect other than as permitted pursuant to Section 9.02, or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty or any Obligation Guaranty, or any Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty or any
Obligation Guaranty to which it is a party, or any Guarantor shall deny that it
has any further liability under the Loan Guaranty or any Obligation Guaranty to
which it is a party, or any Orthofix Entity or Affiliate of any Orthofix Entity
shall make that assertion, or such Guarantor, Orthofix Entity or Affiliate shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 or any notice of termination delivered
pursuant to the terms of any Obligation Guaranty;

(o)(i) except as permitted by the terms of any Loan Document, (x) any Collateral
Document shall for any reason fail to create a valid security interest in any
material portion of the Collateral purported to be covered thereby, or (y) any
Lien attached to any material portion of the Collateral securing any Secured
Obligation shall cease to be a perfected, first priority Lien except as
permitted by Section 6.02, or (ii) any Lien purported to be created under any
Collateral Document shall be asserted by any Orthofix Entity or any of their
Affiliates not to be, a valid and perfected Lien on any material Collateral,
with a priority required hereby,

(p)any Collateral Document other than as permitted hereunder shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Collateral Document;

 

First Amended and Restated Credit Agreement (Orthofix), Page 113



--------------------------------------------------------------------------------

 

(q)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Orthofix
Entity or any of their Affiliates shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

(r)(i) any Orthofix Entity loses its CMS Certification Number, National Provider
Identifier or other authorizations required to bill Medicaid, Medicare or any
other Third Party Payor or shall be temporarily or permanently excluded from, or
have payments suspended under (A) any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement or Medicare Certification or (B) any
Medical Reimbursement Program or (C) any other Third Party Payor Arrangement,
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) any Health Care Permit of any one or more
Orthofix Entities shall be revoked suspended or otherwise terminated or fail to
be renewed which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect;

(s)any Orthofix Entity is criminally indicted or convicted under any law
(excluding misdemeanors) that may reasonably be expected to lead to a forfeiture
of any property of  such Orthofix Entity having a fair market value in excess of
the Dollar Amount of $1,000,000;

(t)(i) the subordination provisions of any Subordinated Indebtedness (the
"Subordination Provisions") of any of the Intercompany Loans owing by any Loan
Party or any other Subordinated Indebtedness constituting Material Indebtedness
of any Orthofix Entity shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
Orthofix Entity party thereto or any other holder of such Subordinated
Indebtedness, or (ii) any Orthofix Entity or any other holder of such
Subordinated Indebtedness shall, directly or indirectly, disavow or contest in
any manner the effectiveness, validity or enforceability of any of the
Subordination Provisions; or

(u)National Westminster Bank Plc., New York and Nassau Branches, ABN AMRO Bank
N.V., New York Branch or any of their respective successors and assigns, any
affiliate of any of the foregoing or any lender or party to any ABN Credit
Document (or their successors and assigns or affiliates) (i) asserts any claims
over any assets of the Company, the Dutch Borrower or any other Orthofix Entity
in connection with the enforcement or exercise of other rights as a secured
credit or similar rights related to the ABN Obligations (as such term is defined
in Section 3.33 of this Agreement) or any other Indebtedness owed to any such
Person or (ii) asserts that the ABN Obligations (as such term is defined in
Section 3.33 of this Agreement) or any other Indebtedness or other obligations
relating to or arising from the ABN Obligations owing to National Westminster
Bank Plc., New York and Nassau Branches, ABN AMRO Bank N.V., New York Branch or
any of their respective successors and assigns are secured, in whole or in part,
by any Lien or other security interest granted pursuant to any ABN Credit
Document or otherwise; provided, however, this clause (u) shall no longer apply
upon the Borrower Representative providing executed payoff, release and other
termination documents with respect to the ABN Obligations and the ABN Credit
Documents in form and content satisfactory to the Administrative Agent as
confirmed by the Administrative Agent in writing, then, and in every such event
(other than an event with respect to an Orthofix Entity described in clause (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower Representative, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments (including the Swingline Commitment), whereupon the Commitments
shall terminate immediately, (ii) declare the Loans then outstanding to be due
and payable in whole (or in part, but ratably as among the Classes of Loans and
the Loans of each Class at the time outstanding, in which case any principal not
so declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so

 

First Amended and Restated Credit Agreement (Orthofix), Page 114



--------------------------------------------------------------------------------

 

declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers and
(iii) require cash collateral for the LC Exposure in accordance with Section
2.05(j); and in the case of any event with respect to an Orthofix Entity
described in clause (h) or (i) of this Article, the Commitments (including the
Swingline Commitment) shall automatically terminate and the principal of the
Loans then outstanding, and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall automatically become due and payable, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01.Appointment .  

(a)Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender's or Issuing Bank's behalf.  The provisions of this
Article (other than Section 8.06) are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Loan Parties and other Orthofix Entities shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term "agent" as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b)The Administrative Agent in its capacity as such shall also act as the
"collateral agent" under the Loan Documents, and each of the Lenders (including
in its capacities as a potential provider of Banking Services or Swap
Agreements) and each Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties or any other Person to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, the Administrative Agent, as
"collateral agent" and any co agents, sub agents and attorneys in fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article VII and Article IX (including Section 9.03(c), as
though such co agents, sub agents and attorneys in fact were the "collateral
agent" under the Loan Documents) as if set forth in full herein with respect
thereto.

 

First Amended and Restated Credit Agreement (Orthofix), Page 115



--------------------------------------------------------------------------------

 

SECTION 8.02.              Rights as a Lender .  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Orthofix Entity or any Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03.Duties and Obligations .  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Orthofix Entity that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04.Reliance .  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05.Actions through Sub-Agents .  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

First Amended and Restated Credit Agreement (Orthofix), Page 116



--------------------------------------------------------------------------------

 

SECTION 8.06.              Resignation .  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower Representative.  Upon any such resignation, the
Required Lenders shall have the right subject to the consent of the Borrowers
(except during the existence of an Event of Default), which such consent shall
not be unreasonably withheld or delayed, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by its successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor,
unless otherwise agreed by the Borrowers and such successor.  Notwithstanding
the foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrowers, whereupon, on
the date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent's resignation from its capacity as
such, the provisions of this Article, Section 2.16(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

SECTION 8.07.Non-Reliance .

(a)Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to

 

First Amended and Restated Credit Agreement (Orthofix), Page 117



--------------------------------------------------------------------------------

 

make, acquire or hold Loans hereunder.  Each Lender shall, independently and
without reliance upon the Administrative Agent, any arranger of this credit
facility or any amendment thereto or any other Lender and their respective
Related Parties and based on such documents and information (which may contain
material, non-public information within the meaning of the U.S. securities laws
concerning the Borrowers and their Affiliates) as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and other Orthofix Entities and will rely
significantly upon the Loan Parties' and the other Orthofix Entities' books and
records, as well as on representations of the Loan Parties' and the other
Orthofix Entities' personnel and that the Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (iv) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party, other Orthofix Entity or any other Person except as
otherwise permitted pursuant to this Agreement; and (v) without limiting the
generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender's participation in, or the
indemnifying Lender's purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

(c)Each Lender hereby acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

SECTION 8.08.Other Agency Titles .   No Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders in their respective capacities as Arrangers, as applicable,
as it makes with respect to the Administrative Agent in the preceding paragraph.

SECTION 8.09.Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties .   (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

 

First Amended and Restated Credit Agreement (Orthofix), Page 118



--------------------------------------------------------------------------------

 

(b)In its capacity, the Administrative Agent is a "representative" of the
Secured Parties within the meaning of the term "secured party" as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

SECTION 8.10.ERISA .  

(a)(x)Each Lender that is a Lender on the Effective Date, (i) represents and
warrants, as of Effective Date, to, and (ii) covenants, from the Effective Date
to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent and each other Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, and (y) each other Lender (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that in each case at least one of the following is and
will be true:

(i)such Lender is not using "plan assets" (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)(A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

First Amended and Restated Credit Agreement (Orthofix), Page 119



--------------------------------------------------------------------------------

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the later of the date such Person became a Lender party hereto
and the Effective Date, to, and (y) covenants, from the later of the date such
Person became a Lender party hereto and the Effective Date to the date such
Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrowers or
any other Loan Party, that:

(i)none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Secured Obligations),

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c)The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

First Amended and Restated Credit Agreement (Orthofix), Page 120



--------------------------------------------------------------------------------

 

ARTICLE IX

Miscellaneous

SECTION 9.01.Notices .

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i)if to any Loan Party, to it in care of the Borrower Representative at:

3451 Plano Parkway

Lewisville, TX 75056

Attention: Rich Heppenstall, Senior Vice President

Email: RichHeppenstall@Orthofix.com

Telecopy No.: (214) 937-2385

 

with a copy to

 

3451 Plano Parkway

Lewisville, TX 75056

Attention: Chief Legal Officer

Email: KimElting@orthofix.com

Telecopy No.: (214) 937-3096

 

(ii)if to the Administrative Agent in connection with a Borrowing Request from
the U.S. Borrower made in Dollars to JPMorgan Chase Bank at:

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:  312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

 

 

(iii)if to the Administrative Agent in connection with a Borrowing Request for
the UK Borrower or the Dutch Borrower or Loans made in Foreign Currencies to:

J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E14 5JP

United Kingdom

Attention: Loans Agency

Facsimile:  +44 20 7777 2360

Email: Loan_and_agency_London@jpmorgan.com

with a copy to JPMorgan Chase Bank, N.A. at

 

 

First Amended and Restated Credit Agreement (Orthofix), Page 121



--------------------------------------------------------------------------------

 

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:  312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

 

 

(iv)if to JPMorgan Chase Bank as Issuing Bank, to it at

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:  312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

 

or, if to any other Issuing Bank, at such contact information provided by such
Issuing Bank;

 

(v)if to JPMorgan Chase Bank as Swingline Lender, to it at

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:  312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

 

or, if to any other Swingline Lender, at such contact information provided by
such Swingline Lender;

 

(vi)if to any other Lender, to it at its address or fax number set forth in its
Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the

 

First Amended and Restated Credit Agreement (Orthofix), Page 122



--------------------------------------------------------------------------------

 

"return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

(c)Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks®, Syndtrak, ClearPar® or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided "as is"
and "as available."  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the "Agent Parties") have any
liability to any Borrower or the other Loan Parties, any other Orthofix Entity,
any Lender, the Issuing Bank or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Borrower's, any Loan Party's, any other Orthofix Entity's, or the
Administrative Agent's transmission of communications through an Electronic
System.  "Communications" means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party and/or any other Orthofix Entity pursuant to any Loan Document
or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

SECTION 9.02.Waivers; Amendments .

(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party or other Orthofix Entity
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

 

First Amended and Restated Credit Agreement (Orthofix), Page 123



--------------------------------------------------------------------------------

 

(b)Subject to Section 2.13(c) and the other provisions of this Section 9.02,
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall

(A)increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender),

(B)reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend Section 2.12(c) or to waive any obligation of the Borrowers to pay
interest or letter of credit fees at the rate provided for in Section 2.12(c) or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or LC Disbursement or to reduce any fee payable hereunder,

(C)postpone any scheduled date of payment of the principal amount of any Loan or
LC Disbursement (excluding voluntary and mandatory prepayments), or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby,

(D)change Section 2.17(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (other
than any Defaulting Lender) directly and adversely affected thereby,

(E)change any of the provisions of this Section or the definition of "Required
Lenders" or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby,

(F)amend the definition of "Agreed Currency" set forth in Section 1.01 without
the written consent of each Lender directly affected thereby,

(G)release all or substantially all the Guarantors from their obligations under
the Loan Guaranty or Obligation Guaranty (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender
directly affected thereby (other than any Defaulting Lender), or

(H)except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby (other than any Defaulting
Lender);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or the
Issuing Bank hereunder without the prior written

 

First Amended and Restated Credit Agreement (Orthofix), Page 124



--------------------------------------------------------------------------------

 

consent of the Administrative Agent, the Swingline Lender or the Issuing Bank,
as the case may be (it being understood that any amendment to Section 2.19 shall
require the consent of the Administrative Agent, the Swingline Lender and the
Issuing Bank); provided further that no such agreement shall amend or modify the
provisions of Section 2.05 or any letter of credit application and any bilateral
agreement between any Borrower and the Issuing Bank regarding the Issuing Bank's
Letter of Credit Commitment or the respective rights and obligations between
such Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit without the prior written consent of the Administrative Agent and the
Issuing Bank, respectively; provided further that any Fee Letter, Swap
Agreement, agreement governing Banking Services or other bilateral agreement
between one or more Loan Parties and any Credit Party may be amended, or rights
or privileges thereunder waived, in a writing executed only by the parties
thereto.  The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04.  Any amendment,
waiver or other modification of this Agreement or any other Loan Document that
by its terms affects the rights or duties under this Agreement of the Lenders of
one or more Classes (but not the Lenders of any other Class), may be effected by
an agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, if the Administrative Agent and the
Borrowers acting together identify any omission, mistake, typographical error,
inconsistency or other defect in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrowers shall be
permitted to amend, modify or supplement such provision to cure such omission,
mistake, typographical error, inconsistency or other defect, and such amendment
shall become effective without any further action or consent of any other party
to this Agreement.

(d)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent to, and the Administrative Agent
will, upon the request of the Borrowers, release (or in the case of clause (iv)
below, subordinate) any Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (i) upon the termination of all of the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
(x) Unliquidated Obligations and (y) Banking Services Obligations and Swap
Obligations as to which arrangements satisfactory to the Administrative Agent,
and the relevant Person owed such Banking Services Obligations or Swap
Obligations, as applicable, shall have been made), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interests of a Subsidiary,
the Administrative Agent is authorized to release any Loan Guaranty or
Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, (iv) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII, or
(v) granted to or held by the Administrative Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section
6.02(d).  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.  Upon request by
the

 

First Amended and Restated Credit Agreement (Orthofix), Page 125



--------------------------------------------------------------------------------

 

Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent's authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the applicable Loan Guaranty or Obligation Guaranty pursuant
to this Section 9.02(d).  In each case as specified in this Section 9.02(d), the
Administrative Agent will, at the Borrower Representative's expense (and each
Lender irrevocably authorizes the Administrative Agent to), (x) deliver to the
applicable Loan Party any Collateral in the Administrative Agent's possession
following the release of such Collateral and (y) execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Loan Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.02(d).

(e)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent, the Borrower and
each Incremental Lender, may, without the input or consent of the Required
Lenders or any other Lender, execute any Incremental Amendment or otherwise
effect amendments to this Agreement or any other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
any Incremental Commitments in connection with the provisions of Section 2.08(e)
through (h).

(f)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent, the Borrower
Representative, Orthofix‑Italy and each Italy Sub-Facility Lender, may, without
the input or consent of the Required Lenders or any other Lender, effect
amendments to this Agreement or any other Loan Document as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.25.  

(g)Notwithstanding the foregoing or any other provision in this Agreement or any
other Loan Document to the contrary, the Administrative Agent and the Borrower
Representative, may, without the input or consent of the Required Lenders or any
other Lender, effect amendments to this Agreement or any other Loan Document, as
may be necessary or appropriate, in the opinion of the Administrative Agent, in
connection with the addition or replacement of an Issuing Bank  or the addition
or replacement of the Swingline Lender.

(h)If, in connection with any proposed amendment, waiver or consent requiring
the consent of "each Lender" or "each Lender affected thereby," the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a "Non-Consenting Lender"), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non‑Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.14 and 2.16, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

First Amended and Restated Credit Agreement (Orthofix), Page 126



--------------------------------------------------------------------------------

 

SECTION 9.03.              Expenses; Indemnity; Damage Waiver .

(a)(i) The U.S. Loan Parties, jointly and severally, shall pay all
(A) reasonable and invoiced out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one counsel and one local counsel in each specialty and
relevant jurisdiction for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through an Electronic System) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated),
(B) reasonable and invoiced out‑of‑pocket expenses incurred by the Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (C) out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, the Issuing Bank or the
Swingline Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Bank or the Swingline Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(D) reasonable and invoiced out-of-pocket expenses incurred by any Lender,
including the fees, charges and disbursements of one counsel and one local
counsel in each specialty and relevant jurisdiction for the Lenders, taken as a
whole, and in the case of an actual or perceived conflict of interest, one
additional counsel in each specialty and relevant jurisdiction to each group of
Lenders similarly situated taken as a whole, in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (ii) the non-U.S. Loan Parties, jointly and
severally, shall pay all of the expenses described in the foregoing clauses
(i)(A), (i)(B), (i)(C) and (i)(D), but only to the extent such expenses are
attributable to any Foreign Subsidiary of the Company.  Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:

(A)appraisals and insurance reviews;

(B)field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent;

(C)background checks regarding senior management and/or key investors, as deemed
necessary or appropriate in the reasonable discretion of the Administrative
Agent;

(D)Taxes, fees and other charges for lien and title searches and other actions
to perfect, protect, and continue the Administrative Agent's Liens;

(E)sums paid or incurred to take any action required of any Loan Party or other
Orthofix Entity under the Loan Documents that such Loan Party or other Orthofix
Entity fails to pay or take; and

(F)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

 

First Amended and Restated Credit Agreement (Orthofix), Page 127



--------------------------------------------------------------------------------

 

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans, all as described in Section 2.17(c).

(b)(i) The U.S. Loan Parties, jointly and severally, shall indemnify the
Administrative Agent, the Issuing Bank, each Arranger and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, incremental taxes, liabilities and related
expenses, (including, without limitation, reasonable and documented
out-of-pocket fees, charges and disbursements of one primary counsel and one
local counsel in each specialty and in each relevant jurisdiction for the
Indemnitees taken as a whole in connection with indemnification claims arising
out of the same facts or circumstances, and, solely in the case of an actual or
perceived conflict of interest, as reasonably determined by the affected
Indemnitee (based upon the advice of counsel to such Indemnitee), one additional
counsel in each specialty and relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(A) the execution or delivery of the Loan Documents or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (B) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (C) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any other
Orthofix Entity, or any Environmental Liability related in any way to an
Orthofix Entity, (D) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by such Loan Party for Taxes pursuant to
Section 2.16, (E) the disclosure of Confidential Healthcare Information to the
Administrative Agent or any Lender in violation of Section 9.21, or (F) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by any Loan Party, other Orthofix Entity or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by final and
nonappealable judgment of a court of competent jurisdiction to (1) have arisen
or resulted from (x) the gross negligence, bad faith or willful misconduct of
such Indemnitee or (y) a breach in bad faith of a material obligation of such
Indemnitee or any of its Affiliates or (2) not have resulted from an act or
omission from any of the Borrowers, the Guarantors or any of their Affiliates
and have been brought by an Indemnitee against another Indemnitee (other than
against the Administrative Agent, the Swingline Lender, the Issuing Bank or the
Arrangers in their capacities or fulfilling their respective roles as an
arranger or agent or any similar role hereunder) and (ii) the non-U.S. Loan
Parties shall indemnify the Indemnitees for any losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses of the type
described in the foregoing clause (i), but only to the extent such items are
attributable to a Foreign Subsidiary. WITHOUT LIMITATION OF THE FOREGOING, IT IS
THE INTENTION OF THE BORROWERS AND THE BORROWERS AGREE THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFORE IN ACCORDANCE
WITH CLAUSES (iii) AND (iv) OF SECTION 9.03(a)) WHICH IN WHOLE OR IN PART ARISE
OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

 

First Amended and Restated Credit Agreement (Orthofix), Page 128



--------------------------------------------------------------------------------

 

(c)To the extent that any Loan Party fails to pay any amount required to be paid
by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender's Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrowers' failure to pay any such amount shall not relieve the Borrowers of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or the Issuing Bank in its capacity as such.

(d)To the extent permitted by applicable law, no Loan Party or other Orthofix
Entity shall assert, and each Loan Party hereby waives, on behalf of itself and
each other Orthofix Entity any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except for damages that are determined by final and
nonappealable judgment of a court of competent jurisdiction to have arisen or
resulted from the bad faith or willful misconduct of such Indemnitee or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)Parallel Debt.

(i)Notwithstanding any other provision of this Agreement, each of the Dutch
Borrower, Orthofix II B.V. and BVIII hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent (the "Parallel Debt"), as creditor
in its own right and not as representative of the other Secured Parties, sums
equal to and in the currency of each amount payable by the Dutch Borrower,
Orthofix II B.V. and BVIII respectively to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document.

(ii)The Administrative Agent shall have its own independent right to demand
payment of the amounts payable by each of the Dutch Borrower, Orthofix II B.V.
and BVIII to the Administrative Agent under this clause (e).

(iii)Any amount due and payable by the Dutch Borrower, Orthofix II B.V. or BVIII
to the Administrative Agent under this clause (e) shall be decreased to the
extent that the other Secured Parties have received (and are able to retain)
payment of the corresponding amount under the other provisions of the Loan
Documents and any amount due and payable by the Dutch Borrower, Orthofix II B.V.
or BVIII to the other Secured Parties under those provisions shall be decreased
to the extent that the Administrative Agent has received (and is able to retain)
payment of the corresponding amount under this clause (e).

(iv)The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by the Dutch Borrower, Orthofix II B.V. or
BVIII under the Loan Documents are several and are separate and independent
from, and without prejudice to, the rights of the Administrative Agent to
receive payment under this clause (e).

 

First Amended and Restated Credit Agreement (Orthofix), Page 129



--------------------------------------------------------------------------------

 

(f)All amounts due under this Section shall be payable promptly but not later
than five days after written demand therefor.

For the avoidance of doubt, and notwithstanding anything herein to the contrary,
no Foreign Subsidiary shall have any obligation to pay any amounts due under
this Section or make any indemnifications under this Section which are
attributable to the Company or any of its Domestic Subsidiaries.

SECTION 9.04.Successors and Assigns .

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the Arrangers, the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)the Borrower Representative, provided such consent will not be unreasonably
withheld and that the Borrower Representative shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower Representative
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B)the Administrative Agent; and

(C)the Issuing Bank; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender, an Affiliate of a Lender, or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender's Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Amount of $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

 

First Amended and Restated Credit Agreement (Orthofix), Page 130



--------------------------------------------------------------------------------

 

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D)the assignee must be capable of lending in each of the Agreed Currencies to
each of the U.S. Borrower, the Dutch Borrower and the UK Borrower, and in
respect of lending to the Dutch Borrower, qualify as a Permitted Lender; and

(E)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Orthofix Entities and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee's compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms "Approved Fund" and
"Ineligible Institution" have the following meanings:

"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

"Ineligible Institution" means (a) a natural person, (b) a Defaulting Lender and
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (i) has not been established for the primary
purpose of acquiring any Loans or Commitments, (ii) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (iii) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Revolving Exposure or aggregate Commitments, as the case may be or
(d) each of the Borrowers, the other Loan Parties, each other Orthofix Entity
and any of Affiliates of each the foregoing.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

First Amended and Restated Credit Agreement (Orthofix), Page 131



--------------------------------------------------------------------------------

 

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Swingline Lender or the Issuing Bank, sell participations to one or
more banks or other entities (a "Participant") other than an Ineligible
Institution in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(f) and (i)
(it being understood that the documentation required under Section 2.16(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.16(i) will be delivered to the Borrower Representative
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16 with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

First Amended and Restated Credit Agreement (Orthofix), Page 132



--------------------------------------------------------------------------------

 

Each Lender that sells a participation agrees, at the Borrowers' request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement or
any other Loan Document (the "Participant Register"); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.Survival .  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.Counterparts; Integration; Effectiveness; Electronic Execution
.  (a) This Agreement and each other Loan Document may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

First Amended and Restated Credit Agreement (Orthofix), Page 133



--------------------------------------------------------------------------------

 

(b)Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement or
such Loan Document.  The words "execution," "signed," "signature," "delivery,"
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby or
thereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.  THIS WRITTEN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

SECTION 9.07.Severability .  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.Right of Setoff .  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process .

(a)The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b)Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. federal or New York
state court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

 

First Amended and Restated Credit Agreement (Orthofix), Page 134



--------------------------------------------------------------------------------

 

(c)Each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.  EACH UK BORROWER, DUTCH
BORROWER AND OTHER FOREIGN SUBSIDIARY OF THE COMPANY HEREBY IRREVOCABLY APPOINTS
THE BORROWER REPRESENTATIVE AS ITS AGENT FOR SERVICE OF PROCESS IN ANY
PROCEEDING IN CONNECTION WITH THIS AGREEMENT AND THE LOAN DOCUMENTS, AND AGREES
THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING OR
DELIVERING A COPY THEREOF TO IT CARE OF THE BORROWER REPRESENTATIVE IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.01.

(e)Notwithstanding paragraph (a) of this Section, if any Loan Party formed under
the laws of the Netherlands is represented by an attorney-in-fact in connection
with the signing and/or execution of this Agreement (including by way of
accession to this Agreement), any other Loan Document, or any other agreement,
deed or document referred to in, or made pursuant to, any Loan Document, it is
hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney-in-fact's authority and
the effect of the attorney-in-fact's exercise or purported exercise of his or
her authority shall be governed by the laws of the Netherlands.

SECTION 9.10.WAIVER OF JURY TRIAL .  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.              Headings .  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

SECTION 9.12.Confidentiality .  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of, and not to
disclose to any Person, the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and who are either
subject to customary confidentiality obligations of employment or professional
practice, or who agree to be bound by the terms of this paragraph (or language
substantially similar to this Section)), (b) to the extent requested by any
Governmental Authority (including any self-

 

First Amended and Restated Credit Agreement (Orthofix), Page 135



--------------------------------------------------------------------------------

 

regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by any Requirement of Law or by any
subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties,
the other Orthofix Entities and their obligations, (g) with the consent of the
Borrower Representative, (h) to any Person providing a Guarantee of all or any
portion of the Secured Obligations, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the Borrowers
that is not, to the knowledge of the Administrative Agent, the Issuing Bank or
any Lender, subject to contractual or fiduciary confidentiality obligations
owing to any Orthofix Entity.  For the purposes of this Section, "Information"
means all confidential information received from or on behalf of the Orthofix
Entities relating to the Orthofix Entities or their business, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrowers
from a source other than the Borrowers that is not, to the knowledge of the
Administrative Agent, the Issuing Bank or any Lender, subject to contractual or
fiduciary confidentiality obligations owing to any Orthofix Entity and other
than information pertaining to this Agreement routinely provided by arrangers to
data service providers, including league table providers, that serve the lending
industry.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND ORTHOFIX
ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, OTHER THE LOAN
PARTIES AND ORTHOFIX ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

First Amended and Restated Credit Agreement (Orthofix), Page 136



--------------------------------------------------------------------------------

 

SECTION 9.13.Several Obligations; Nonreliance; Violation of Law .  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

SECTION 9.14.USA PATRIOT Act .  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15.Disclosure .  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties, any of the other
Orthofix Entities and their respective Affiliates.

SECTION 9.16.Appointment for Perfection .  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent's request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent's instructions.

SECTION 9.17.Interest Rate Limitation .  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18.              Marketing Consent .  The Borrowers hereby authorize
JPMorgan Chase Bank, N.A., each Lender and each of their respective Affiliates,
at their respective sole expense, but without any prior approval by the
Borrowers, to publish such tombstones and such other similar and customary
marketing materials in respect of this Agreement as each may from time to time
determine in its sole discretion.  The foregoing authorization shall remain in
effect with respect to any such Person unless the Borrower Representative
notifies such Person in writing that such authorization is revoked.

 

First Amended and Restated Credit Agreement (Orthofix), Page 137



--------------------------------------------------------------------------------

 

SECTION 9.19.No Fiduciary Duty, etc .  The Borrowers acknowledge and agree, and
acknowledge its subsidiaries' understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm's length contractual counterparty to the Borrowers with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrowers or any other
person.  Each Borrower agrees that it will not assert any claim against any
Credit Party based on an alleged breach of fiduciary duty by such Credit Party
in connection with this Agreement and the transactions contemplated
hereby.  Additionally, each Borrower acknowledges and agrees that no Credit
Party is advising such Borrower as to any legal, tax, investment, accounting,
regulatory or any other matters in any jurisdiction.  Each Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrowers with respect thereto.

Each Borrower further acknowledges and agrees, and acknowledges its
subsidiaries' understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrowers and other companies with which the Borrowers may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
subsidiaries' understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower may have
conflicting interests regarding the transactions described herein and
otherwise.  No Credit Party will use confidential information obtained from the
Borrowers by virtue of the transactions contemplated by the Loan Documents or
its other relationships with the Borrowers in connection with the performance by
such Credit Party of services for other companies, and no Credit Party will
furnish any such information to other companies.  Each Borrower also
acknowledges that no Credit Party has any obligation to use in connection with
the transactions contemplated by the Loan Documents, or to furnish to such
Borrower, confidential information obtained from other companies.

SECTION 9.20.No Other Duties, Etc .  Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.

SECTION 9.21.              Protected Health Information .  During the term of
this Agreement, the Administrative Agent and the Lenders may be involved in
field examinations and other visits, inspections, examinations and discussions
with the Borrower Representative, any other Orthofix Entity or  a
Subsidiary.  Such involvement  by the Administrative Agent or any Lender shall
not be considered a request for the disclosure of any Protected Health
Information or other confidential information relating to healthcare patients
(collectively, the "Confidential Healthcare Information"), unless (a) the
Lenders have made a written request for such information, (b) the Lenders have
entered into a business associate

 

First Amended and Restated Credit Agreement (Orthofix), Page 138



--------------------------------------------------------------------------------

 

agreement to cover the use and disclosure of such Confidential Healthcare
Information by, to, or for the benefit of the Lenders and (c) the Lenders and
the Borrower Representative have determined that such use and disclosure will
not violate any laws, regulations or ordinances intended to protect the privacy
rights of healthcare patients, including, without limitation, HIPAA.  Each of
the Borrower Representative, Borrowers and Subsidiaries hereby acknowledge the
foregoing and represent that they will not disclose Confidential Healthcare
Information to the Administrative Agent or any Lender except to the extent
permitted under this Section and by applicable law.  

SECTION 9.22.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions .  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)

a reduction in full or in part or cancellation of any such liability;

(ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.23.Amendment and Restatement .  This Agreement constitutes an
amendment and restatement of the Existing Agreement and as such, except for the
indebtedness and other than obligations provided for in the Existing Agreement
(which indebtedness and obligations shall survive, be renewed and restated by
the terms of this Agreement), all terms and provisions of this Agreement
supersede in their entirety the terms and provisions of the Existing Agreement
in its entirety.  This Agreement is not intended as and shall not be construed
as a release or novation of any or all of the obligations and liabilities
existing under the Existing Agreement and the "Loan Documents" (as defined in
the Existing Agreement).  Notwithstanding anything herein to the contrary, in no
event shall the Liens securing the Existing Agreement or the obligations
thereunder be deemed affected hereby, it being the intent and agreement of the
Loan Parties that, except as otherwise provided in the Loan Documents, the Liens
on the Collateral (as defined in the Security Agreement (as defined in the
Existing Agreement)) granted to secure the obligations of the Loan Parties in
connection with the Existing Agreement and the other Loan Documents (as defined
in the Existing Agreement), shall not be extinguished and shall remain valid,
binding and enforceable securing the obligations under the Existing Agreement as
amended and restated hereby.

 

First Amended and Restated Credit Agreement (Orthofix), Page 139



--------------------------------------------------------------------------------

 

ARTICLE X

Loan Guaranty

SECTION 10.01.Guaranty .  (a) Each Loan Guarantor that is a U.S. Loan Party
(other than those that have delivered a separate Obligation Guaranty) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely, unconditionally and irrevocably guarantees
to the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and reasonable attorneys' and paralegals' fees and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the "Guaranteed
Obligations"; provided, however, that the definition of "Guaranteed Obligations"
shall not create any guarantee by any Loan Guarantor of (or grant of security
interest by any Loan Guarantor to support, as applicable) any Excluded Swap
Obligations of such Loan Guarantor for purposes of determining any obligations
of any Loan Guarantor) and (b) each Loan Guarantor that is not a U.S. Loan Party
(other than those that have delivered a separate Obligation Guaranty) hereby
agrees that it is jointly and severally liable for, and, as a primary obligor
and not merely as surety, absolutely, unconditionally and irrevocably guarantees
to the Secured Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Guaranteed
Obligations, but only to the extent such Guaranteed Obligations are attributable
to a Foreign Subsidiary of the Company.  Each Loan Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02.Guaranty of Payment .  This Loan Guaranty is a guaranty of payment
and not of collection.  Each Loan Guarantor waives any right to require the
Administrative Agent, the Issuing Bank or any Lender to sue any Borrower or any
Loan Guarantor, or any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an "Obligated Party"), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03.No Discharge or Diminishment of Loan Guaranty .  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets, or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

 

First Amended and Restated Credit Agreement (Orthofix), Page 140



--------------------------------------------------------------------------------

 

(a)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(b)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04.Defenses Waived .  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty, except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05.Rights of Subrogation .  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06.Reinstatement; Stay of Acceleration .  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor's obligations under this
Loan Guaranty with respect to that payment

 

First Amended and Restated Credit Agreement (Orthofix), Page 141



--------------------------------------------------------------------------------

 

shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

SECTION 10.07.Information .  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers' financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08.Termination .  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

SECTION 10.09.Taxes .  

(a)Withholding Taxes; Gross-Up; Payments Free of Taxes.  Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased
(without duplication as to any additional amounts paid under Section 2.16) as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

(b)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid additional amounts by a Loan Guarantor pursuant to
this Section 10.09, it shall pay to such Loan Guarantor an amount equal to such
refund (but only to the extent of payments made under this Section 10.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such Loan Guarantor, upon the request of such party, shall repay to
such party the amount paid over pursuant to this paragraph (b) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (b), in no event will the party be required to pay any amount to a
Loan Guarantor pursuant to this paragraph (b) the payment of which would place
the party in a less favorable net after-Tax position than the party would have
been in if the Tax giving rise to such refund had not been deducted, withheld or
otherwise imposed

 

First Amended and Restated Credit Agreement (Orthofix), Page 142



--------------------------------------------------------------------------------

 

and the additional amounts giving rise to such refund had never been paid.  This
paragraph (b) shall not be construed to require any party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Loan Guarantor or any other Person.

SECTION 10.10.Maximum Liability .  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law.  In determining the limitations, if any, on the amount of any Loan
Guarantor's obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.11.Contribution .

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a "Guarantor Payment") which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor's "Allocable Amount" (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b)As of any date of determination, the "Allocable Amount" of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

 

First Amended and Restated Credit Agreement (Orthofix), Page 143



--------------------------------------------------------------------------------

 

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry (or, in the
case of all Letters of Credit, full cash collateralization), on terms reasonably
acceptable to the Administrative Agent and the Issuing Bank, of the Commitments
and all Letters of Credit issued hereunder and the termination of this
Agreement, the Swap Agreement Obligations and the Banking Services Obligations.

SECTION 10.12.Liability Cumulative .  The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13.Keepwell .   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a "keepwell, support, or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI

The Borrower Representative.

SECTION 11.01.Appointment; Nature of Relationship .   Orthofix Holdings, Inc. is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the "Borrower Representative") hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding Account,
at which time the Borrower Representative shall promptly disburse such Loans to
the appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed the Availability.  The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

 

First Amended and Restated Credit Agreement (Orthofix), Page 144



--------------------------------------------------------------------------------

 

SECTION 11.02.Powers .   The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.

SECTION 11.03.Employment of Agents .   The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

SECTION 11.04.Notices .  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a "notice of default".  In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders.  Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

SECTION 11.05.Successor Borrower Representative . Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative.  The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.

SECTION 11.06.Execution of Loan Documents . The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates.  Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

SECTION 11.07.Reporting . Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Compliance Certificate required pursuant to the provisions of this Agreement.

[Signature Page Follows]

 

 

 

First Amended and Restated Credit Agreement (Orthofix), Page 145



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

BORROWERS:

 

ORTHOFIX HOLDINGS, INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 

VICTORY MEDICAL LIMITED

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Director

 

ORTHOFIX INTERNATIONAL B.V.

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Managing Director A

 

By:

 

/s/ Ingrid Mulder

Name:

 

Ingrid Mulder

Title:

 

Managing Director B

 

GUARANTORS:

 

ORTHOFIX MEDICAL INC.

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer

 

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

ORTHOFIX II B.V.

 

By: Orthofix International B.V., its Director

 

 

 

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Managing Director A

 

 

By:

 

/s/ Ingrid Mulder

Name:

 

Ingrid Mulder

Title:

 

Managing Director B

 

 

Orthofix III B.V.

 

 

 

 

 

 

By:

 

/s/ Stacy Kohn

Name:

 

Stacy Kohn

Title:

 

Managing Director A

 

 

By:

 

/s/ Ingrid Mulder

Name:

 

Ingrid Mulder

Title:

 

Managing Director B

 

 

ORTHOFIX LIMITED

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Director

 

 

COLGATE MEDICAL LIMITED

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Director

 

 

ORTHOFIX INC.

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

 

BLACKSTONE MEDICAL, INC.

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 

 

OSTEOGENICS INC.

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 

 

AMEI TECHNOLOGIES INC.

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 

 

NEOMEDICS, INC.

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Treasurer

 

 

SPINAL KINETICS LLC

 

 

 

 

 

 

By:

 

/s/ Douglas C. Rice

Name:

 

Douglas C. Rice

Title:

 

Chief Financial Officer and Treasurer

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank

 

 

By:

 

/s/ Gregory T. Martin

Name:

 

Gregory T. Martin

Title:

 

Executive Director

 

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

Compass Bank dba BBVA Compass,

as a Lender

 

 

By:

 

/s/ Mark Dault

Name:

 

Mark Dault

Title:

 

Senior Vice President

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

SUNTRUST BANK

 

 

By:

 

/s/ Philip VanFossan

Name:

 

Philip VanFossan

Title:

 

Vice President

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

Bank of America, N.A.

 

 

By:

 

/s/ Heath B. Lipson

Name:

 

Heath B. Lipson

Title:

 

Senior Vice President

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

Bank of the West

 

 

By:

 

/s/ Douglas Lambell

Name:

 

Douglas Lambell

Title:

 

Director

 




 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

DNB CAPITAL LLC

 

 

By:

 

/s/ Kristi Birkeland Sorensen

Name:

 

Kristi Birkeland Sorensen

Title:

 

Senior Vice President, Head of Corporate Banking

 

By:

 

/s/ Kristie Li

Name:

 

Kristie Li

Title:

 

Senior Vice President

 

 

 

 

 

First Amended and Restated Credit Agreement (Orthofix), Signature Page



--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

Lender

Commitment

   JPMorgan Chase Bank, N.A.

   $25,000,000

   Compass Bank d/b/a BBVA Compass

   $25,000,000

   SunTrust Bank

   $25,000,000

   Bank of America, N.A.

   $20,000,000

   Bank of the West

   $20,000,000

   DNB Capital LLC

   $10,000,000

Total

$125,000,000

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE 3.05

1.Leased Properties

 

 

a)

Lessee:

Street Address:

Orthofix, Inc.

3451 Plano Parkway, Lewisville, TX 75056

 

 

State:

Texas

 

 

County:

Denton

 

 

 

 

 

b)

Lessee:

Spinal Kinetics LLC

 

 

Street Address:

501 Mercury Drive, Sunnyvale, CA 94085

 

 

State:

County:

California

Santa Clara

 

 

 

 

 

c)

Loan Parties:

Street Address:

All UK Loan Parties (property is leased by Orthofix Limited)

5 Burney Court, Cordwallis Park, Maidenhead, Berkshire, England, SL6 7BU

 

 

Region:

South East

 

 

County:

Berkshire

 

 

District:

Windsor and Maidenhead

 

 

 

 

 

 

 

 

2. Location of Tangible Personal Property

 

a)

Loan Parties:

Street Address:

Company and all U.S. Loan Parties

3451 Plano Parkway, Lewisville, TX 75056

 

 

State:

Texas

 

 

County:

Denton

 

 

 

 

 

 

b)

Lessee:

Spinal Kinetics LLC

 

 

Street Address:

501 Mercury Drive, Sunnyvale, CA 94085

 

 

State:

County:

California

Santa Clara

 

 

 

 

 

c)

Loan Parties:

Street Address:

All UK Loan Parties (property is leased by Orthofix Limited)

5 Burney Court, Cordwallis Park, Maidenhead, Berkshire, England, SL6 7BU

 

 

Region:

South East

 

 

County:

Berkshire

 

 

District:

Windsor and Maidenhead

 

 

 

 

 

3.Intellectual Property

 

a)

Patents

On file with the Administrative Agent.

 

b)

Licensed Patents :

None.

 

c)

Trademarks

Schedule 3.05

--------------------------------------------------------------------------------

 

On file with the Administrative Agent.

 

d)

Copyrights

None.

 

 

Schedule 3.05

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Argentina

PHYSIO-STIM

2646432

1/20/2006

2256630

11/6/2008

Registered

AMEI Technologies, Inc.

11/6/2018

10

10 Medical devices and related apparatus, namely, pulsed electromagnetic bone
growth stimulators

Argentina

FIREBIRD

2921969

6/12/2009

2358910

4/16/2010

Registered

Blackstone Medical, Inc.

4/16/2020

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads

Argentina

INSWING

3015182

7/8/2010

2446922

6/24/2011

Registered

Blackstone Medical, Inc.

6/24/2021

10

10 Spinal implants comprised of artificial material

Argentina

FORZA

3048424

11/24/2010

2517738

8/10/2012

Registered

Blackstone Medical, Inc.

8/10/2022

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems

Australia

PHYSIO-STIM

619612

12/31/1993

619612

12/31/1993

Registered

AMEI Technologies, Inc.

12/31/2020

10

10 Surgical, medical, dental and veterinary apparatus and instruments.

Australia

SPINAL-STIM

619614

12/31/1993

619614

12/31/1993

Registered

AMEI Technologies, Inc.

12/31/2020

10

10 Surgical, medical, dental and veterinary apparatus and instruments.

 





--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Australia

FIREBIRD

1303819

6/12/2009

1303819

10/19/2009

Registered

Blackstone Medical, Inc.

6/12/2019

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads

Australia

FORZA

1395916

11/23/2010

1395916

1/11/2012

Registered

Blackstone Medical, Inc.

11/23/2020

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems

Australia

CONSTRUX MINI PTC PEEK-TI COMPOSITE SPACER SYSTEM

1530659

12/11/2012

1530659

5/29/2013

Registered

Blackstone Medical, Inc.

12/11/2022

10

10 Medical devices, namely, prosthetic spacer devices for insertion into the
spine, and written instructions therefor, sold as a unit

Australia

QUADRX

1576203

8/22/2013

1576203

1/29/2014

Registered

Blackstone Medical, Inc.

8/22/2023

10

10 Medical devices, namely, retractors for use in spinal surgery

Australia

LONE STAR

1580681

9/17/2013

1580681

4/14/2014

Registered

Blackstone Medical, Inc.

9/17/2023

10

10 Medical devices, namely, spinal implants composed of artificial materials

Australia

SKYHAWK

1580677

9/17/2013

1580677

4/14/2014

Registered

Blackstone Medical, Inc.

9/17/2023

10

10 Medical devices, namely, spinal implants composed of artificial materials

Australia

MOTION FOR LIFE

1069240

8/9/2005

1069240

8/9/2005

Registered

Spinal Kinetics 'LLC

 

 

 

Australia

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Australia

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

Benelux

PHYSIO-STIM

820362

1/17/1994

544186

10/1/1994

Registered

AMEI 'Technologies, Inc.

1/17/2014

10

10 Medical devices and apparatuses, namely bone growth stimulators for the
treatment of long bone non-unions

Benelux

SPINAL-STIM

820361

1/17/1994

544185

10/1/1994

Registered

AMEI 'Technologies, Inc.

1/17/2014

10

10 Medical devices and  appartuses, namely bone growth stimulators and
stimulators for the treatment of spinal fusions

Benelux

PHYSIO-STIM

1072273

2/22/2005

770936

8/10/2005

Registered

AMEI 'Technologies, Inc.

2/22/2025

10

10 Medical apparatus and instruments, namely bone growth stimulators for the
treatment of long bone non-unions.

Benelux

SPINAL-STIM

1072274

2/22/2005

770937

8/10/2005

Registered

AMEI 'Technologies, Inc.

2/22/2025

10

10 Medical instruments and apparatus, namely bone growth stimulators and
stimulators for the treatment of spinal fusions.

Brazil

PHYSIO-STIM

828089400

1/18/2006

828089400

4/1/2008

Registered

AMEI 'Technologies, Inc.

4/1/2018

10

10 Medical devices and apparatus, namely, pulsed electromagnetic bone growth
stimulators

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Brazil

FIREBIRD

901720046

6/12/2009

901720046

5/8/2012

Registered

Blackstone Medical, Inc.

5/8/2022

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads

Brazil

INSWING

830681841

7/13/2010

830681841

4/9/2013

Registered

Blackstone Medical, Inc.

4/9/2023

10

10 Spinal implants comprised of artificial material

Brazil

FORZA

903214091

12/13/2010

 

 

Pending

Blackstone Medical, Inc.

 

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems.

Brazil

TRINITY ELITE

905241398

9/5/2012

905241398

12/22/2015

Registered

Blackstone Medical, Inc.

12/22/2025

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation.

Brazil

TRINITY ELITE

905241673

9/5/2012

 

 

Pending

Blackstone Medical, Inc.

 

10

10 Medical devices, namely, artificial orthopedic implants used for the
stimulation of bone growth.

Brazil

QUADRX

840618670

8/22/2013

840618670

 

Deferred

Blackstone Medical, Inc.

 

10

10 Medical devices, namely, retractors for use in spinal surgery.

Brazil

LONE STAR

840647956

9/19/2013

 

 

Pending

Blackstone Medical, Inc.

 

10

10 Medical devices, namely, spinal implants composed of artificial materials.

Brazil

SKYHAWK

840647972

9/19/2013

840647972

6/28/2016

Registered

Blackstone Medical, Inc.

6/28/2026

10

10 Medical devices, namely, spinal implants composed of artificial materials.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Brazil

O ORTHOFIX & Design

905359453

9/28/2012

905359453

8/11/2015

Registered

Orthofix Srl

8/11/2025

10

10 Medical and surgical devices and instruments, namely, medical and surgical
instruments for orthopedic and spinal surgery; orthopedic implants and fixing
devices; spinal and vertebral implants that incorporates artificial material;
spinal fixing devices.

Brazil

6 DEGREES OF NATURAL FREEDOM

829719580

5/15/2008

829719580

12/27/2011

Registered

Spinal Kinetics LLC

 

 

 

Brazil

M6C LOGO

901683540

5/29/2009

901683540

3/20/2012

Registered

Spinal Kinetics LLC

 

 

 

Brazil

M6L LOGO

901683469

5/29/2009

901683469

3/20/2012

Registered

Spinal Kinetics LLC

 

 

 

Canada

AME & Design

750590

3/23/1994

TMA449580

11/3/1995

Registered

AMEI Technologies, Inc.

11/3/2025

 

Medical devices and apparatuses, namely, non- invasive bone growth stimulators
for the treatment of bone fractures and related products, namely sterile
surgical sponges and patient compliance monitors

Canada

SPINAL-STIM

750589

3/23/1994

TMA446011

8/11/1995

Registered

AMEI Technologies, Inc.

8/11/2025

 

1) Medical devices and apparatuses, namely bone growth stimulators and
stimulators for the treatment of spinal fusions 2) Pulsed electromagnetic field
stimulators for the treatment of spinal fusion

Canada

CERVICAL- STIM

886637

8/6/1998

TMA535437

10/23/2000

Registered

AMEI Technologies, Inc.

10/23/2030

 

Pulsed electromagnetic bone and tissue growth stimulators.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Canada

PHYSIO-STIM

1015519

5/13/1999

TMA542417

3/15/2001

Registered

AMEI Technologies, Inc.

3/15/2031

 

Pulsed electromagnetic bone growth stimulators.

Canada

ALLOQUENT

1246459

2/8/2005

TMA789981

2/8/2011

Registered

Blackstone Medical, Inc.

2/8/2026

 

(1) Medical devices, namely anterior cervical plating systems containing an
assortment of prosthetic plates, rods, fixation hardware, namely screws, cables
and hoods.

Canada

CONSTRUX

1246461

2/8/2005

TMA789978

2/8/2011

Registered

Blackstone Medical, Inc.

2/8/2026

 

(1) Medical devices, namely anterior cervical plating systems containing an
assortment of prosthetic plates, rods, fixation hardware, namely screws, cables
and hoods.

Canada

FIREBIRD

1504564

11/19/2010

TMA890308

11/19/2014

Registered

Blackstone Medical, Inc.

11/19/2029

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Canada

FORZA

1504974

11/23/2010

TMA926255

1/18/2016

Registered

Blackstone Medical, Inc.

1/18/2031

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems comprised of surgical instruments, implants,
namely vertebral discs comprised of artificial material, and fixation hardware,
namely screws, plates and rods.

Canada

TRINITY ELITE

1592359

8/31/2012

 

 

Pending

Blackstone Medical, Inc.

 

5, 10

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation. 10 Medical devices, namely, artificial orthopedic implants used for
the stimulation of bone growth.

Canada

MOTION FOR LIFE

1267825

8/9/2005

TMA836624

11/19/2012

Registered

Spinal Kinetics LLC

 

 

 

Canada

M6

1406686

Aug-8-08

TMA857070

8/6/2013

Registered

Spinal Kinetics LLC

 

 

 

China

FORZA

9155697

2/28/2011

9155697

5/7/2012

Registered

Blackstone Medical, Inc.

5/6/2022

10

10 Surgical implants (artificial materials); suture materials.   10 外科用移植物（人造材料
）；缝合材料。

China

M6C LOGO

IR1011032

5/28/2009

IR1011032

3/25/2011

Registered

Spinal Kinetics LLC

 

 

 

China

M6L LOGO

IR1011049

5/28/2009

IR1011049

3/25/2011

Registered

Spinal Kinetics LLC

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Colombia

FIREBIRD

61363

6/12/2009

394764

1/29/2010

Registered

Blackstone Medical, Inc.

1/29/2020

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads 10 Dispositivos médicos, por
ejemplo, dispositivos para fijar a la columna que consisten de un sistema de
tornillo pedículo toracolumbar que comprende implantes de columna elaborados de
materiales artificiales, instrumentos quirúrgicos y aparatos para uso en cirugía
ortopédica y de columna, conectores de tornillo de hueso, varillas utilizadas
para conectar los tornillos de hueso, tornillos de hueso, y cabezas removibles
de tornillo de hueso,

Colombia

FORZA

147850

11/24/2010

432028

8/24/2011

Registered

Blackstone Medical, Inc.

8/24/2021

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems

EUTM

CERVICAL- STIM

884122

7/22/1998

884122

11/17/1999

Registered

AMEI Technologies, Inc.

7/22/2018

10

10 Pulsed electromagnetic bone and tissue growth stimulators.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

EUTM

CUSTOMER FOCUSED. PATIENT DRIVEN

 

 

 

 

Not Yet Filed

AMEI Technologies, Inc.

 

 

 

EUTM

ADVENT

5795281

3/29/2007

5795281

8/7/2008

Registered

Blackstone Medical, Inc.

3/29/2027

10

10 Surgical, medical and veterinary apparatus and instruments; medical devices
and instruments; medical devices, including anterior cervical plates, prosthetic
cervical plates and rods, and fixation hardware, including screws, cables and
hooks.

EUTM

FIREBIRD

8359622

6/12/2009

8359622

3/1/2010

Registered

Blackstone Medical, Inc.

6/12/2019

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads.

EUTM

INSWING

9228818

7/7/2010

9228818

12/24/2010

Registered

Blackstone Medical, Inc.

7/7/2020

10

10 Spinal implants comprised of artificial material.

EUTM

FORZA

9545311

11/23/2010

9545311

5/10/2011

Registered

Blackstone Medical, Inc.

11/23/2020

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

EUTM

CONSTRUX MINI PTC PEEK-TI COMPOSITE SPACER SYSTEM

11416567

12/11/2012

11416567

5/9/2013

Registered

Blackstone Medical, Inc.

12/11/2022

10

10 Medical devices, namely, prosthetic spacer devices for insertion into the
spine, and written instructions therefor, sold as a unit.

EUTM

QUADRX

12084216

8/22/2013

12084216

9/7/2014

Registered

Blackstone Medical, Inc.

8/22/2023

10

10 Medical devices, namely, retractors for use in spinal surgery.

EUTM

LONE STAR

12144036

9/16/2013

12144036

2/7/2014

Registered

Blackstone Medical, Inc.

9/16/2023

10

10 Medical devices, namely, spinal implants composed of artificial materials

EUTM

SKYHAWK

12143889

9/16/2013

12143889

2/7/2014

Registered

Blackstone Medical, Inc.

9/16/2023

10

10 Medical devices, namely, spinal implants composed of artificial materials

EUTM

MOTION FOR LIFE

4587929

8/11/2005

4587929

4/27/2007

Registered

Spinal Kinetics LLC

 

 

 

EUTM

M6

IR923810

5/8/2007

IR923810

5/8/2007

Registered

Spinal Kinetics LLC

 

 

 

EUTM

SPINAL KINETICS MOTION FOR LIFE

IR0947331

12/6/2007

IR0947331

12/6/2007

Registered

Spinal Kinetics LLC

 

 

 

EUTM

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

EUTM

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

EUTM

SINTX

14775399

11/10/2015

14775399

2/22/2016

Registered

Spinal Kinetics LLC

 

 

 

France

PHYSIO-STIM

94502900

1/24/1994

94502900

1/24/1994

Registered

AMEI Technologies, Inc.

1/24/2024

10

10 Medical apparatus and instruments, in particular bone growth stimulators and
stimulators for the treatment of long bone non-unions

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

 

Classes and Goods

France

SPINAL-STIM

94502901

1/24/1994

94502901

1/24/1994

Registered

AMEI Technologies, Inc.

1/24/2024

 

10

 

10 Medical devices and apparatus, namely, bone growth stimulators and
stimulators for the treatment of spinal fusions

Germany

PHYSIO-STIM

A56142/10WZ

1/11/1994

2092183

2/23/1995

Registered

AMEI Technologies, Inc.

1/31/2014

 

10

 

10 Surgical and medical devices and apparatuses including non-invasive
electro-magnetic stimulators and parts thereof for the treatment of spinal
defects; orthopaedic articles

Germany

SPINAL-STIM

A56143/10WZ

1/11/1994

2092184

2/23/1995

Registered

AMEI Technologies, Inc.

1/31/2014

 

10

 

10 Surgical and medical devices and apparatuses including non-invasive
electro-magnetic stimulators and parts thereof for the treatment of spinal
defects; orthopaedic articles

Iceland

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

 

 

Iceland

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

 

 

Japan

PHYSIO-STIM

H10-10059

2/9/1998

4411424

8/25/2000

Registered

AMEI Technologies, Inc.

8/25/2020

 

10

 

10 Medical devices and apparatus for diagnosis, operation or therapy of long
bone non-unions

Japan

CERVICAL- STIM

H10-63487

7/28/1998

4399290

7/14/2000

Registered

AMEI Technologies, Inc.

7/14/2020

 

10

 

10 Apparatus for giving growth stimulation to bone and tissue by means of
electromagnetic pulse and other medical apparatus

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Japan

THE HEALING ADVANTAGE

2000-124890

11/17/2000

4513042

10/12/2001

Registered

AMEI Technologies, Inc.

10/12/2021

10

10 Electrical bone growth stimulation apparatuses and implantable fixation
apparatuses for the treatment of spinal and other musculoskeletal disorders;
other medical apparatus/instruments

Japan

FIREBIRD

2009-044278

6/12/2009

5269179

10/2/2009

Registered

Blackstone Medical, Inc.

10/2/2019

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, spinal fixation devices, surgical instruments and
apparatus for use in orthopedic and spinal surgery, bone screw connectors, rods
used to connect bone screws, bone screws, and removable bone screw heads.

Japan

FORZA

2010-091156

11/24/2010

5639625

12/27/2013

Registered

Blackstone Medical, Inc.

12/27/2023

10

10 Medical devices; bone fusion apparatus for stabilizing between vertebral
bones; medical apparatus for partial vertebral body replacement

Japan

MOTION FOR LIFE

200577937

8/18/2005

4905298

10/28/2005

Registered

Spinal Kinetics LLC

 

 

 

Japan

SPINAL KINETICS

2005077938

8/22/2005

4905299

10/28/2005

Registered

Spinal Kinetics LLC

 

 

 

Korea - Republic of (South)

FORZA

2010-060331

11/23/2010

938824

10/26/2012

Registered

Blackstone Medical, Inc.

10/26/2022

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems

Korea - Republic of (South)

MOTION FOR LIFE

4.02005E+12

8/18/2005

400677458

9/7/2006

Registered

Spinal Kinetics LLC

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Korea - Republic of (South)

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

Korea - Republic of (South)

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

Madrid Protocol

M6

IR923810

5/8/2007

IR923810

5/8/2007

Registered

Spinal Kinetics LLC

 

 

 

Madrid Protocol

SPINAL KINETICS MOTION FOR LIFE

IR947331

12/6/2007

IR947331

12/6/2007

Registered

Spinal Kinetics LLC

 

 

 

Madrid Protocol

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

Madrid Protocol

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Mexico

FIREBIRD

1012701

6/12/2009

1136677

12/21/2009

Registered

Blackstone Medical, Inc.

6/12/2019

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads 10 Aparatos médicos, a saber,
dispositivos de fijación espinal que consisten en un sistema de tornillo de
pedículo dorsolumbar que comprende implantes espinales compuestos de materiales
artificiales, instrumentos y aparatos quirúrgicos para ser usados en cirugía
ortopédica y espinal, conectores de tornillo a hueso, barras y varillas usadas
para conectar tornillos a los huesos, tornillos para los huesos y cabezas de
tornillo removibles para huesos.

 

 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Mexico

FORZA

1138239

11/29/2010

1211656

4/13/2011

Registered

Blackstone Medical, Inc.

11/29/2020

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems 10 Dispositivos médicos, a saber,
dispositivos de fusión de cuerpo intervertebral y sistemas de reemplazo parcial
de cuerpo vertebral.

Mexico

TRINITY ELITE

1305176

8/31/2012

1338525

12/13/2012

Registered

Blackstone Medical, Inc.

8/31/2022

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation 5 Matriz ósea celular procesada que contiene células madre que
estimulan nueva formación ósea.

Mexico

TRINITY ELITE

1305175

8/31/2012

1334219

11/29/2012

Registered

Blackstone Medical, Inc.

8/31/2022

10

10 Medical devices, namely, artificial orthopedic implants used for the
stimulation of bone growth 10 Dispositivos médicos, a saber, implantes
ortopédicos artificiales usados para la estimulación del crecimiento óseo.

New Zealand

M6C LOGO

IR1011032

5/28/2009

999991

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

New Zealand

M6L LOGO

IR1011049

5/28/2009

 

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

Norway

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

Norway

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

Russian Federation

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

Russian Federation

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics 'LLC

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

South Africa

M6

200728558

12/7/2007

200728558

1/6/2014

Registered

Spinal Kinetics LLC

 

 

 

South Africa

6 DEGREES OF NATURAL FREEDOM

200728557

12/7/2007

200728557

10/3/2012

Registered

Spinal Kinetics LLC

 

 

 

South Africa

M6C LOGO

200909723

5/29/2009

200909723

1/6/2014

Registered

Spinal Kinetics LLC

 

 

 

South Africa

M6L LOGO

200909724

5/29/2009

200909724

1/6/2014

Registered

Spinal Kinetics LLC

 

 

 

South Africa

SPINAL KINETICS

200728559

12/7/2009

200728559

11/28/2014

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

QUADRX

60243/2013

8/22/2013

654478

1/16/2014

Registered

Blackstone Medical, Inc.

8/22/2023

10

10 Medical devices, namely, retractors for use in spinal surgery.

Switzerland

SKYHAWK

61227/2013

9/13/2013

654341

2/5/2014

Registered

Blackstone Medical, Inc.

9/13/2023

10

10 Medical devices, namely, retractors for use in spinal surgery

Switzerland

LONE STAR

61228/2013

9/16/2013

654342

2/5/2014

Registered

Blackstone Medical, Inc.

9/16/2023

10

10 Medical devices, namely, retractors for use in spinal surgery

Switzerland

SPINAL 'KINETICS

540549

8/8/2005

540549

12/6/2005

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

MOTION FOR LIFE

564582005

8/8/2005

540548

8/8/2005

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

M6

IR923810

5/8/2007

IR923810

5/8/2007

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

SPINAL KINETICS MOTION FOR LIFE

IR947331

12/6/2007

IR947331

12/6/2007

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

M6C LOGO

IR1011032

5/28/2009

IR1011032

3/25/2011

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

M6L LOGO

IR1011049

5/28/2009

IR1011049

3/25/2011

Registered

Spinal Kinetics LLC

 

 

 

Switzerland

SINTX

640792015

11/10/2015

683927

2/11/2016

Registered

Spinal Kinetics LLC

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

Turkey

M6

IR923810

5/8/2007

IR923810

5/8/2007

Registered

Spinal Kinetics LLC

 

 

 

Turkey

SPINAL KINETICS MOTION FOR LIFE

IR947331

12/6/2007

IR947331

12/6/2007

Registered

Spinal Kinetics LLC

 

 

 

Turkey

M6C LOGO

IR1011032

5/28/2009

IR1011032

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

Turkey

M6L LOGO

IR1011049

5/28/2009

IR1011049

5/28/2009

Registered

Spinal Kinetics LLC

 

 

 

United Kingdom

PHYSIO-STIM

1557493

12/31/1993

1557943

11/3/1995

Registered

AMEI Technologies, Inc.

12/31/2020

10

10 Medical apparatus and instruments, namely bone growth stimulators for the
treatment of long bone non-unions.

United Kingdom

SPINAL-STIM

1557944

12/31/1993

1557944

12/31/1993

Registered

AMEI Technologies, Inc.

12/31/2020

10

10 Medical apparatus and instruments; bone growth stimulators; stimulators for
the treatement of spinal fusions; all the aforesaid goods being for use in
stimulating the spine

United States

SINTX

86/807,747

11/3/2015

 

 

Allowed - Intent to Use

Spinal Kinetics LLC

 

 

 

United States of America

SPINAL-STIM

73552537

8/8/1985

1384143

2/25/1986

Registered

AMEI Technologies, Inc.

2/25/2026

10

10 Pulsed electromagnetic field stimulators for the treatment of spinal fusion.

United States of America

PHYSIO-STIM

74209479

10/4/1991

1701625

7/21/1992

Registered

AMEI Technologies, Inc.

7/21/2022

10

10 Pulsed electromagnetic bone growth stimulators

United States of America

OSTEO-TITE

75430442

2/6/1998

2269876

8/10/1999

Registered

AMEI Technologies, Inc.

8/10/2019

10

10 Medical apparatus, namely coated bone screws

United States of America

CERVICAL-STIM

75438792

2/23/1998

2265742

7/27/1999

Registered

AMEI Technologies, Inc.

7/27/2019

10

10 Pulsed electromagnetic bone and tissue growth stimulators.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States 'of America

EZBRACE

75639824

2/12/1999

2592020

7/9/2002

Registered

AMEI 'Technologies, Inc.

7/9/2022

10

10 Orthopedic lumbar supports in the nature of pads; orthopedic lumbar sacral
spine supports in the nature of pads

United States of America

THE HEALING ADVANTAGE

76058155

5/26/2000

2789136

12/2/2003

Registered

AMEI Technologies, Inc.

12/2/2033

10

10 Medical devices; namely, electrical bone growth stimulation apparatuses and
implantable fixation apparatuses for the treatment of spinal and other
musculoskeletal disorders

United States of America

M2 MULTIPLANA R MINIRAIL & Design

76539759

8/25/2003

3029777

12/13/2005

Registered

AMEI Technologies, Inc.

12/13/2025

10

10 Orthopedic external fixation devices used for soft tissue management,
compression and distraction of soft tissue and bone reconstruction.

United States of America

EIGHT-PLATE GUIDED GROWTH SYSTEM & Design

78507012

10/27/2004

3094296

5/16/2006

Registered

AMEI Technologies, Inc.

5/16/2026

10

10 Medical apparatus used for the correction of limb and bone deformities.

United States of America

CONTOURS VPS

78531522

12/13/2004

3103333

6/13/2006

Registered

AMEI Technologies, Inc.

6/13/2026

10

10 Orthopedic apparatus used for the treatment of fractures and deformities of
the wrists and limbs.

United States of America

GOTFRIED PC.C.P & Design

78629383

5/13/2005

3090036

5/9/2006

Registered

AMEI Technologies, Inc.

5/9/2026

10

10 Orthopedic bone plate.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

PHOENIX

77967103

3/24/2010

4365029

7/9/2013

Registered

AMEI Technologies, Inc.

7/9/2023

10

10 Spinal and fixation implants composed of artificial materials; medical and
surgical apparatus and instruments, namely, spinal fixation device and system
comprised of pedicle screws and rods used to connect screws, both used in spinal
implant surgery; surgical and medical apparatus and instruments for use in
spinal surgery

United States of America

PHYSIOSTIM BONE HEALING THERAPY & Design

87083429

6/24/2016

 

 

Pending

AMEI Technologies, Inc.

 

10

10 Pulsed electromagnetic bone growth stimulators.

United States of America

CERVICALSTI M SPINAL FUSION THERAPY & Design

87091113

7/1/2016

5413648

2/27/2018

Registered

AMEI Technologies, Inc.

2/27/2028

10

10 Pulsed electromagnetic bone growth stimulators.

United States of America

SPINALSTIM SPINAL FUSION THERAPY & Design

87091129

7/1/2016

5413649

2/27/2018

Registered

AMEI Technologies, Inc.

2/27/2028

10

10 Pulsed electromagnetic bone growth stimulators.

United States of America

CUSTOMER FOCUSED. PATIENT DRIVEN

 

 

 

 

Not Yet Filed

AMEI Technologies, Inc.

 

 

 

United States of America

BLACKSTONE

75233941

1/30/1997

2347454

5/2/2000

Registered

Blackstone Medical, Inc.

5/2/2020

10

10 medical instruments and implants for use in orthopedic treatments

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

ALLOQUENT

78415750

5/10/2004

3091181

5/9/2006

Registered

Blackstone Medical, Inc.

5/9/2026

10

10 Medical devices, namely, anterior cervical plates; an assortment of
prosthetic cervical plates and rods; and fixation hardware, namely, screws,
cables and hooks, and written instructions therefor.

United States of America

CONSTRUX

78415732

5/10/2004

3177831

11/28/2006

Registered

Blackstone Medical, Inc.

11/28/2026

10

10 Medical devices, namely interior cervical plating systems containing an
assortment of prosthetic plates, rods and fixation hardware, namely screws,
cable and hooks, written instructions sold as a unit.

United States of America

NGAGE

78415714

5/10/2004

3283488

8/21/2007

Registered

Blackstone Medical, Inc.

8/21/2027

10

10 Medical devices, namely anterior cervical plating systems containing an
assortment of prosthetic plates, rods, fixation hardware, namely, screws, cables
and hooks, and written instructions sold as a unit.

United States of America

UNITY

76625481

12/23/2004

3242795

5/15/2007

Registered

Blackstone Medical, Inc.

5/15/2027

10

10 Surgical implants, namely, implantable anterior lumbar plate prosthesis and
an assortment of fixation hardware namely, screws, cables and hooks, and written
instructions sold as a unit.

United States of America

HALLMARK

76626832

1/4/2005

3294440

9/18/2007

Registered

Blackstone Medical, Inc.

9/18/2027

10

10 Anterior cervical surgical implants comprising artificial material; kits
comprised of such implants with fastening screws, cables, hooks and printed
instructions.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

NEWBRIDGE

76627654

1/12/2005

3163236

10/24/2006

Registered

Blackstone Medical, Inc.

10/24/2026

10

10 Surgical implants, namely, implantable cervical plate prosthesis, as well as
kits and systems containing implantable cervical plate prosthesis and an
assortment of fixation hardware comprising screws, cables and hooks and written
instructions sold as a unit.

United States of America

UNITY 51

76635940

4/13/2005

3261640

7/10/2007

Registered

Blackstone Medical, Inc.

7/10/2027

10

10 Surgical implants, namely, implantable anterior lumbar plate prosthesis and
an assortment of fixation hardware, namely, screws, cables and hooks, and
written instructions sold as a unit.

United States of America

TRINITY

78752413

11/11/2005

3162338

10/24/2006

Registered

Blackstone Medical, Inc.

10/24/2026

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation.

United States of America

PILLAR

78880509

5/10/2006

3888138

12/7/2010

Registered

Blackstone Medical, Inc.

12/7/2020

10

10 Medical devices, namely vertebral body replacement systems consisting of an
assortment of prosthetic plates and rods, and fixation hardware, namely screws,
cables and hooks, and written instructions sold as a unit therewith.

United States of America

PROVIEW

78880515

5/10/2006

3905799

1/11/2011

Registered

Blackstone Medical, Inc.

1/11/2021

10

10 Spinal instrumentation, namely, tubular retractors, expandable retractors,
screw delivery device and written instruction manuals sold as a unit therewith.

United States of America

RELIANT

78935508

7/23/2006

4088522

1/17/2012

Registered

Blackstone Medical, Inc.

1/17/2022

10

10 Spinal implants, namely, anterior cervical plating, and associated
instrumentation.

 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

UNITY LX

77025991

10/20/2006

3278822

8/14/2007

Registered

Blackstone Medical, Inc.

8/14/2027

10

10 Surgical implants, namely, implantable anterior lumbar plate prosthesis and
an assortment of fixation hardware namely, screws, cables and hooks, and written
instructions sold as a unit.

United States of America

FIREBIRD

77632207

12/12/2008

3948229

4/19/2011

Registered

Blackstone Medical, Inc.

4/19/2021

10

10 Medical devices, namely, spinal fixation devices consisting of a
thoracolumbar pedicle screw system comprised of spinal implants comprised of
artificial materials, surgical instruments and apparatus for use in orthopedic
and spinal surgery, bone screw connectors, rods used to connect bone screws,
bone screws, and removable bone screw heads.

United States of America

TRINITY EVOLUTION

77981853

12/12/2008

4214388

9/25/2012

Registered

Blackstone Medical, Inc.

9/25/2022

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation

United States of America

TRINITY EVOLUTION & Design

77981854

12/12/2008

4214389

9/25/2012

Registered

Blackstone Medical, Inc.

9/25/2022

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation

United States of America

FORZA

85182848

11/22/2010

4584703

8/12/2014

Registered

Blackstone Medical, Inc.

8/12/2024

10

10 Medical devices, namely, intervertebral body fusion devices and partial
vertebral body replacement systems comprised of surgical instruments, implants,
namely, vertebral discs comprised of artificial material, and fixation hardware,
namely screws, plates and rods

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

CENTURION

85239444

2/10/2011

4617817

10/7/2014

Registered

Blackstone Medical, Inc.

10/7/2024

10

10 Medical devices, namely, implants comprised of artificial material employed
in the alleviation of conditions afflicting the spine

United States of America

COLLAGE

85261533

3/8/2011

4518075

4/22/2014

Registered

Blackstone Medical, Inc.

4/22/2024

10

10 Synthetic bone graft substitute

United States of America

AZURE

85609862

4/26/2012

4617942

10/7/2014

Registered

Blackstone Medical, Inc.

10/7/2024

10

10 Medical devices, namely, spinal fixation devices consisting of anterior
cervical plates, bone screws, surgical instruments and apparatus for use in
spinal surgery

United States of America

VERSASHIEL D & Design

85652295

6/14/2012

4656639

12/16/2014

Registered

Blackstone Medical, Inc.

12/16/2024

5

5 A biologic amniotic membrane used in surgical reconstructive procedures for
soft tissue repair, wound dressing, and anti-adhesion or surgical scarring
prevention.

United States of America

TRINITY ELITE

85717101

8/30/2012

4589285

8/19/2014

Registered

Blackstone Medical, Inc.

8/19/2024

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation

United States of America

QUADRX

85971040

6/26/2013

4685448

2/10/2015

Registered

Blackstone Medical, Inc.

2/10/2025

10

10 Medical devices, namely, retractors for use in spinal surgery

United States of America

LONESTAR

86064135

9/13/2013

4672668

1/13/2015

Registered

Blackstone Medical, Inc.

1/13/2025

10

10 Medical devices, namely, spinal implants composed of artificial materials

United States of America

SKYHAWK

86064122

9/13/2013

4685560

2/10/2015

Registered

Blackstone Medical, Inc.

2/10/2025

10

10 Medical devices, namely, spinal implants composed of artificial materials

United States of America

MISCELLANE OUS DESIGN (Triangular Logo)

86552235

3/3/2015

4962541

5/24/2016

Registered

Blackstone Medical, Inc.

5/24/2026

5

5 Processed cellular bone matrix containing stem cells that stimulate new bone
formation.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

JANUS

86552540

3/4/2015

4970032

5/31/2016

Registered

Blackstone Medical, Inc.

5/31/2026

10

10 Orthopedic screws

United States of America

OSTEOJAX

86835794

12/1/2015

 

 

Pending

Blackstone Medical, Inc.

 

10

10 Surgical implants composed of artificial materials, namely, spinal vertebral
implants.

United States of America

CETRA

87019224

4/29/2016

5449066

4/17/2018

Registered

Blackstone Medical, Inc.

4/17/2028

10

10 Spinal fixation devices in the nature of spinal fixation implants composed of
artificial material; surgical implants in the nature of anterior cervical plates
of artificial materials and associated surgical instrument sets.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

THE INTEGRITY ADVANTAGE

 

 

 

 

Not Yet Filed

Blackstone Medical, Inc.

 

5, 10

5 Spinal biologics systems, namely, biologics for the treatment of spinal tissue
repair, regeneration and augmentation 10 Medical devices, namely, spinal fusion
and non-fusion devices, namely, internal and external fixation and deformity
correction devices used in orthopedic transplant and/or implant surgery, rods,
screws, hooks, expandable screws, plates, interbody fusion cages, and cervical
plates; medical instruments, namely, orthopedic fixation device used in
orthopedic transplant and/or implant surgery, and fracture repair device used in
orthopedic surgery, spinal and long bone surgical stimulation monitor,
orthopedic braces, apparatus for orthopedic cold therapy, spinal fusion device,
and surgical instruments for use in orthopedic and spinal treatments; bone
implants composed of artificial materials and orthopedic joint implants for use
in spinal and orthopedic treatments

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

 

Application Date

Registration No.

Registration Date

Status

Owner

Renewal Date

Class

 

Classes and Goods

United States of America

O-GENESIS

 

87059647

 

6/3/2016

 

 

Pending

Orthofix Inc.

 

 

10

 

10 Medical instruments, namely, instruments for delivery and placement of tissue
implants during surgery; delivery devices for bone grafting, namely, surgical
instruments for delivering bone-graft material into the surgical site.

United States of America

ONTRACK

 

87159872

 

9/2/2016

 

 

Pending

Orthofix Inc.

 

 

10

 

10 Short-range communications hardware and software for tracking usage, sold as
a component of bone and tissue growth stimulators.

United States of America

FIBERFUSE

 

88017844

 

6/27/2018

 

 

Pending

Orthofix Inc.

 

 

5

 

5 Human allograft bone and tissue; human allograft tissue in the nature of
demineralized bone matrix used for use in surgical procedures; bone implants
comprising demineralized bone matrix for use in surgical procedures; biological
demineralized bone matrix tissue intended for subsequent implantation.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

 

Application Date

Registration No.

 

Registration Date

Status

Owner

Renewal Date

Class

 

Classes and Goods

United States of America

STIM ONTRACK

 

88018613

 

6/28/2018

 

 

 

 

Pending

Orthofix Inc.

 

 

9

 

9 Downloadable software in the nature of a mobile application for retrieving
status information from bone and tissue growth stimulators and monitoring
compliance with assigned medical treatment regimen; downloadable software in the
nature of a mobile application for the collection, storage, and sharing of
patient care progress and medical information.

United States of America

VERONAIL

 

77082281

 

1/12/2007

 

4628900

 

10/28/2014

Registered

Orthofix S.R.L.

10/28/2024

 

10

 

10 Intramedullary nails for surgical purposes, such as nails for the femur;
surgical instruments for fixing intramedullary nails; screws for locking
intramedullary nails to bones; bone screws; reduction nails for bone fractures;
surgical instruments, namely, tools for mechanical alignment of bone screws

United States of America

VERONAIL & Design

 

77082315

 

1/12/2007

 

4628901

 

10/28/2014

Registered

Orthofix S.R.L.

10/28/2024

 

10

 

10 Intramedullary nails for surgical purposes, such as nails for the femur;
surgical instruments for fixing intramedullary nails; screws for locking
intramedullary nails to bones; bone screws; reduction nails for bone fractures;
surgical instruments, namely, tools for mechanical alignment of bone screws

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

 

Application Date

Registration No.

 

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

O & Design (O Logo)

 

85740350

 

9/27/2012

 

4704189

 

3/17/2015

Registered

Orthofix Srl

3/17/2025

5, 10, 41

5  Spinal implants made of biological materials; medical implants, namely bone
and cartilage implants made of biological materials. 10  Medical and surgical
apparatus and instruments, namely, medical and surgical instruments for use in
orthopedic and spinal surgery; orthopedic implants and fixation devices; spinal
and vertebral implants comprising artificial material; spinal fixation devices.
41  Educational services, namely, medical education courses.

United States of America

O ORTHOFIX & Design

 

85740303

 

9/27/2012

 

4720573

 

4/14/2015

Registered

Orthofix Srl

4/14/2025

5, 10, 41

5  Spinal implants made of biological materials; medical implants, namely bone
and cartilage implants made of biological materials. 10  Medical and surgical
apparatus and instruments, namely, medical and surgical instruments for use in
orthopedic and spinal surgery; orthopedic implants and fixation devices; spinal
and vertebral implants comprising artificial material; spinal fixation devices.
41  Educational services, namely, medical education courses.

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Trademark

Application No.

 

Application Date

Registration No.

 

Registration Date

Status

Owner

Renewal Date

Class

Classes and Goods

United States of America

ORTHOFIX

85740258

 

9/27/2012

 

4720572

 

4/14/2015

Registered

Orthofix Srl

4/14/2025

5, 10, 41

5  Spinal implants made of biological materials; medical implants, namely bone
and cartilage implants made of biological materials. 10  Medical and surgical
apparatus and instruments, namely, medical and surgical instruments for use in
orthopedic and spinal surgery; orthopedic implants and fixation devices; spinal
and vertebral implants comprising artificial material; spinal fixation devices.
41  Educational services, namely, medical education courses.

United States of America

MOTION FOR 'LIFE

78/572,417

 

2/22/2005

 

3,131,149

 

8/15/2006

Registered

Spinal Kinetics LLC

 

 

 

United States of America

M6

77/111,841

 

2/20/2007

 

3,547,447

 

12/16/2008

Registered

Spinal Kinetics LLC

 

 

 

United States of America

M6L LOGO

77/624,159

 

12/1/2008

 

3,764,789

 

3/23/2010

Registered

Spinal Kinetics LLC

 

 

 

United States of America

M6C LOGO

77/633,480

 

12/15/2008

 

3,643,487

 

6/23/2009

Registered

Spinal Kinetics LLC

 

 

 

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

 

Grant Date

Publication Date

Publication No

Current Owner

Title

Australia - (AU)

2008225057

3/13/2008

 

2008225057

 

6/8/2012

 

 

AMEI Technologies, Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Australia - (AU)

2003228697

4/25/2003

2003228697

 

7/16/2009

 

 

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

Australia - (AU)

2006295462

9/22/2006

2006295462

 

11/24/2011

4/5/2007

 

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

Australia - (AU)

2011200513

2/8/2011

2011200513

 

5/21/2015

2/5/2015

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Australia - (AU)

2015202222

2/8/2011

2015202222

 

9/15/2016

6/2/2016

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Australia - (AU)

2012239873

4/9/2012

2012239873

 

7/21/2016

4/7/2016

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

Australia - (AU)

2016204323

4/9/2012

 

 

 

 

7/26/2018

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

Australia - (AU)

2012362196

12/28/2012

2012362196

 

12/18/2017

8/31/2017

 

Blackstone Medical, Inc.

Blackstone Medical – DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Australia - (AU)

2013215075

1/31/2013

2013215075

 

1/27/2017

 

 

Blackstone Medical, Inc.

Blackstone Medical – INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Australia - (AU)

2014216156

2/14/2014

2014216156

 

6/1/2017

 

 

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

Australia - (AU)

2014248622

3/12/2014

2014248622

 

7/13/2017

 

 

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

Australia - (AU)

2014235370

3/12/2014

 

 

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical - COMPOSITE SPINAL INTERBODY DEVICE AND METHOD

Australia - (AU)

2014235383

3/12/2014

 

 

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical - CROSS-BRACED BILATERAL SPINAL ROD CONNECTOR

Australia - (AU)

2014346778

11/6/2014

 

 

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

Australia - (AU)

2017228540

9/12/2017

 

 

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

Australia - (AU)

2004261295

7/30/2004

2004261295

6/25/2009

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING SAME

Austria - (AT)

99937623.9

7/30/1999

E297786

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Brazil - (BR)

BR1120140180 17-2

1/31/2013

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical – INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Brazil - (BR)

2006PI16403

8/31/2006

 

 

 

 

Spinal Kinetics LLC

SPINAL STABILIZATION SYSTEMS AND METHODS

Canada - (CA)

2339285

7/30/1999

2339285

3/10/2009

 

 

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Canada - (CA)

2861880

12/28/2012

 

 

 

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Canada - (CA)

2863081

1/31/2013

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical – INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Canada - (CA)

2535168

7/30/2004

2535168

1/4/2011

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING SAME

China - (CN)

2004828905

7/30/2004

1882294

9/15/2017

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING THE SAME

European Patent Convention - (EP)

03726462.9

4/25/2003

 

 

 

1496819

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

European Patent Convention - (EP)

12744640.9

1/31/2012

 

 

12/18/2013

2672906

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

European Patent Convention - (EP)

12768267.2

4/9/2012

 

 

2/12/2014

2693965

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

European Patent Convention - (EP)

13743564.0

1/31/2013

 

 

12/10/2014

2809250

Blackstone Medical, Inc.

Blackstone Medical – INTERVERTEBRAL DISC PROSTHESIS AND METHOD

European Patent Convention - (EP)

13829995.3

7/26/2013

 

 

6/24/2015

2884924

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

European Patent Convention – (EP)

14778244.5

3/12/2014

 

 

1/20/2016

2967582

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

European Patent Convention – (EP)

14768605.9

3/12/2014

 

 

1/20/2016

2967668

Blackstone Medical, Inc.

Blackstone Medical - CROSS-BRACED BILATERAL SPINAL ROD CONNECTOR

European Patent Convention – (EP)

14860447.3

11/6/2014

 

 

9/14/2016

3065655

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

European Patent Convention – (EP)

4779973.9

7/30/2004

1659994

2/7/2018

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING THE SAME

European Patent Convention – (EP)

6802883.6

8/31/2006

1928362

7/4/2012

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

6802875.2

8/31/2006

1929467

4/27/2016

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

11189020.8

8/31/2006

2420208

11/11/2015

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

11189023.2

8/31/2006

2420209

10/7/2015

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

11189025.7

8/31/2006

2420210

7/15/2015

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

16155520.6

8/31/2006

3085338

12/6/2017

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

European Patent Convention – (EP)

16186386.5

8/31/2006

 

 

 

 

Spinal Kinetics LLC

FACET PROSTHETIC DEVICES

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

 

Grant Date

Publication Date

Publication No

Current Owner

Title

France - (FR)

99937623.9

7/30/1999

 

1100582

 

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

France - (FR)

00990389.9

12/27/2000

 

1248659

 

4/26/2006

10/16/2002

1248659

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

France - (FR)

06815243.8

9/22/2006

 

2051668

 

10/29/2014

4/29/2009

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

France - (FR)

11154063.9

2/10/2011

 

2356944

 

4/29/2015

8/17/2011

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Germany - (DE)

99937623.9

7/30/1999

 

69925839.1

 

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Germany - (DE)

00990389.9

12/27/2000

 

60027598.1

 

4/26/2006

10/16/2002

1248659

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Germany - (DE)

06815243.8

9/22/2006

 

602006043528.2

 

10/29/2014

4/29/2009

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Germany - (DE)

11154063.9

2/10/2011

 

602011016033.8

 

4/29/2015

8/17/2011

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Great Britain - (GB)

99937623.9

7/30/1999

 

1100582

 

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Great Britain - (GB)

00990389.9

12/27/2000

 

1248659

 

4/26/2006

10/16/2002

1248659

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Great Britain - (GB)

06815243.8

9/22/2006

 

2051668

 

10/29/2014

4/29/2009

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Great Britain - (GB)

11154063.9

2/10/2011

 

2356944

 

4/29/2015

8/17/2011

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Hong Kong - (HK)

04107778.9

10/8/2004

HK1065496

 

4/1/2010

2/25/2005

1065496

AMEI Technologies, Inc.

AMEI - PULSED ELECTROMAGNETIC FIELD (PEMF) STIMULATION THERAPY SYSTEM WITH
BI-PHASIC COIL

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

 

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

Italy - (IT)

502005901339243

 

7/30/1999

1100582

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Italy - (IT)

502006901418660

 

12/27/2000

1248659

4/26/2006

10/16/2002

1248659

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Italy - (IT)

502015000036388

 

2/10/2011

2356944

4/29/2015

8/17/2011

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Japan - (JP)

2009-553767

 

3/13/2008

5450104

1/10/2014

 

 

AMEI Technologies, Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Japan - (JP)

2003-587291

 

4/25/2003

4315816

5/29/2009

 

 

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

Japan - (JP)

2006-536772

 

10/19/2004

5175049

1/11/2013

 

 

Blackstone Medical, Inc.

Blackstone Medical - VERTEBRAL BODY REPLACEMENT APPARATUS AND

Japan - (JP)

2008-503999

 

3/29/2005

4819871

9/9/2011

8/28/2008

2008-534119

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Japan - (JP)

2008-532443

 

9/22/2006

4740337

5/13/2011

3/12/2009

2009-509583

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

Japan - (JP)

2011-031227

 

2/16/2011

5752950

5/29/2015

 

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Japan - (JP)

2014-550515

 

12/28/2012

6173348

7/14/2017

 

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Japan - (JP)

2014-550517

 

12/28/2012

 

 

 

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Japan - (JP)

2014-554985

 

1/31/2013

6151719

6/2/2017

 

 

Blackstone Medical, Inc.

Blackstone Medical – INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Japan - (JP)

2016-501637

 

3/12/2014

 

 

 

 

Blackstone Medical, Inc.

Blackstone Medical - COMPOSITE SPINAL INTERBODY DEVICE AND METHOD

Japan - (JP)

20060522673

 

7/30/2004

4644795

3/2/2011

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING THE SAME

Japan - (JP)

20090506606

 

4/19/2007

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS IMPLANTABLE BY MINIMALLY INVASIVE SURGICAL
TECHNIQUES

    



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

 

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

Republic of Korea - (KR)

10-2009-7018434

 

3/13/2008

1514851

4/17/2015

 

 

AMEI Technologies, Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

South Africa - (ZA)

2009/05629

 

3/13/2008

2009/05629

10/27/2010

 

 

AMEI Technologies, Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Spain - (ES)

99937623.9

 

7/30/1999

1100582

6/15/2005

5/23/2001

1100582

AMEI Technologies, Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Spain - (ES)

00990389.9

 

12/27/2000

1248659

4/26/2006

10/16/2002

1248659

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Spain - (ES)

06815243.8

 

9/22/2006

2051668

10/29/2014

4/29/2009

2051668

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

Spain - (ES)

11154063.9

 

2/10/2011

2356944

4/29/2015

4/29/2015

ES2543100T3

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Switzerland - (CH)

06815243.8

 

9/22/2006

2051668

10/29/2014

4/29/2009

2051668

Blackstone Medical, Inc.

Blackstone Medical – ARTIFICIAL INTERVERTEBRAL DISC

United States - (US)

09/526136

 

3/14/2000

6678562

1/13/2004

 

 

AMEI Technologies, Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

United States - (US)

09/875315

 

6/5/2001

6635025

10/21/2003

 

 

AMEI Technologies, Inc.

AMEI - TRACTION DEVICE ADJUSTMENT MECHANISM AND METHOD

United States - (US)

09/875332

 

6/5/2001

6533740

3/18/2003

9/5/2002

0123705A1

AMEI Technologies, Inc.

AMEI - LIFTING MECHANISM FOR A TRACTION DEVICE

United States - (US)

10/080642

 

2/22/2002

7089060

8/8/2006

 

 

AMEI Technologies, Inc.

AMEI - METHODS OF STIMULATING CELL RECEPTOR ACTIVITY USING ELECTROMAGNETIC
FIELDS

United States - (US)

10/135662

 

4/29/2002

6839595

1/4/2005

11/7/2002

0165583A1

AMEI Technologies, Inc.

AMEI - PEMF STIMULATOR FOR TREATING OSTEOPOROSIS AND STIMULATING TISSUE GROWTH

United States - (US)

10/393541

 

3/20/2003

7276038

10/2/2007

7/15/2004

2004-0138599A1

AMEI Technologies, Inc.

AMEI - FIELD ADJUSTABLE TRACTION DEVICE

United States - (US)

10/453835

 

6/3/2003

6974432

12/13/2005

10/16/2003

0195446A1

AMEI Technologies, Inc.

AMEI - TRACTION DEVICE ADJUSTMENT MECHANISM AND METHOD

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

11/567661

12/6/2006

8398687

3/19/2013

6/12/2008

2008-0140127

AMEI Technologies, Inc.

AMEI - VOLAR PLATE FIXATION DEVICE

United States - (US)

12/274199

11/19/2008

8828063

9/9/2014

5/20/2010

2010-0125300

AMEI Technologies, Inc.

AMEI - FIXATION PLATE FOR USE IN THE LAPIDUS APPROACH

United States - (US)

12/618498

11/13/2009

8377060

2/19/2013

5/19/2011

2011-0118737

AMEI Technologies, Inc.

AMEI - FIXATION DEVICE AND MULTIPLE-AXIS JOINT FOR A FIXATION

United States - (US)

12/618514

11/13/2009

8430878

4/30/2013

5/19/2011

2011-0118738

AMEI Technologies, Inc.

AMEI - ADJUSTABLE ORTHOPEDIC FIXATION SYSTEM

United States - (US)

13/586619

8/15/2012

9241744

1/26/2016

2/21/2013

US-2013- 0046311-A1

AMEI Technologies, Inc.

AMEI - TARGETING ASSEMBLY FOR A COMPRESSION NAIL SYSTEM

United States - (US)

13/830387

3/14/2013

9433454

9/6/2016

9/18/2014

US-2014- 0277180-A1

AMEI Technologies, Inc.

AMEI - VARIABLE ANGLE SCREWS, PLATES AND SYSTEMS

United States - (US)

14/480309

9/8/2014

9107715

8/18/2015

12/25/2014

US-2014- 0379036-A1

AMEI Technologies, Inc.

AMEI - FIXATION PLATE FOR USE IN THE LAPIDUS APPROACH

United States - (US)

15/253247

8/31/2016

 

 

12/22/2016

US-2016- 0367299-A1

AMEI Technologies, Inc.

AMEI - VARIABLE ANGLE SCREWS, PLATES AND SYSTEMS

United States - (US)

13/817778

8/20/2010

9443302

9/13/2016

8/22/2013

US-2013- 0215114-A1

AMEI Technologies, Inc. & Texas Scottish Rite Hospital for Children

AMEI - METHOD AND SYSTEM FOR ROENTGENOGRAPHY-BASED MODELING

United States - (US)

14/777417

3/15/2013

9959683

5/1/2018

2/11/2016

US-2016- 0042571-A1

AMEI Technologies, Inc. & Texas Scottish Rite Hospital for Children

AMEI - METHOD OF DETERMINING THE POSITION OF AN OBJECT USING PROJECTIONS OF
MARKERS OR STRUTS

United States - (US)

09/414357

10/7/1999

6238396

5/29/2001

 

 

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS-CONNECTING APPARATUS AND RELATED METHODS

United States - (US)

09/641211

8/18/2000

6524310

2/25/2003

 

 

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS-CONNECTING APPARATUS HAVING LOCKING LEVER

United States - (US)

09/736928

12/14/2000

6413259

7/2/2002

 

 

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY INCLUDING A SCREW

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

09/751099

12/28/2000

6540748

4/1/2003

 

 

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL SCREW SYSTEM AND METHOD OF USE

United States - (US)

09/837624

4/18/2001

6648893

11/18/2003

 

 

Blackstone Medical, Inc.

Blackstone Medical - FACET FIXATION DEVICES

United States - (US)

10/423414

4/25/2003

6960232

11/1/2005

 

 

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States - (US)

10/676062

10/1/2003

7273481

9/25/2007

 

 

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States - (US)

10/891635

7/15/2004

8696749

4/15/2014

12/30/2004

2004-0267369

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States - (US)

10/968586

10/19/2004

7776093

8/17/2010

7/14/2005

2005-0154459

Blackstone Medical, Inc.

Blackstone Medical - VERTEBRAL BODY REPLACEMENT APPARATUS AND

United States - (US)

11/092273

3/29/2005

8246660

8/21/2012

11/10/2005

2005-0251138

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

United States - (US)

11/228117

9/16/2005

7662154

2/16/2010

 

 

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

United States - (US)

11/388666

3/24/2006

8062339

11/22/2011

10/19/2006

2006-0235392

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

United States - (US)

11/534313

9/22/2006

8388685

3/5/2013

3/29/2007

2007-0073403

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States - (US)

11/608156

12/7/2006

7575581

8/18/2009

 

 

Blackstone Medical, Inc.

Blackstone Medical - DEVICE FOR HOLDING AND INSERTING ONE OR MORE COMPONENTS OF
A PEDICLE SCREW ASSEMBLY

United States - (US)

11/901006

9/14/2007

8075602

12/13/2011

1/10/2008

2008-0009870

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States - (US)

12/190423

8/12/2008

8287571

10/16/2012

2/18/2010

2010-0042152

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

United States - (US)

12/707382

2/17/2010

8828006

9/9/2014

8/18/2011

2011-0202095

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

United States - (US)

12/752635

4/1/2010

8709051

4/29/2014

10/7/2010

2010-0256681

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

13/026204

2/11/2011

9504495

11/29/2016

8/16/2012

US-2012- 0209335-A1

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

United States - (US)

13/174731

6/30/2011

8690886

4/8/2014

1/3/2013

US-2013- 0006359-A1

Blackstone Medical, Inc.

Blackstone - POSTERIOR INSERTION INSTRUMENT FOR AN EXPANDABLE SUPPORT DEVICE

United States - (US)

13/174701

6/30/2011

8585763

11/19/2013

1/3/2013

US-2013- 0006358-A1

Blackstone Medical, Inc.

Blackstone - SPRING DEVICE FOR LOCKING AN EXPANDABLE SUPPORT DEVICE

United States - (US)

13/196635

8/2/2011

9295501

3/29/2016

2/7/2013

US-2013- 0035729-A1

Blackstone Medical, Inc.

Blackstone Medical – BAYONET-COUNTERTORQUE WRENCH

United States - (US)

13/316224

12/9/2011

8439957

5/14/2013

4/19/2012

US-2012- 0095514-A1

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States - (US)

13/341599

12/30/2011

8936605

1/20/2015

7/4/2013

US-2013- 0172947-A1

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

United States - (US)

13/341587

12/30/2011

8556942

10/15/2013

7/4/2013

US-2013- 0172938-A1

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

United States - (US)

13/341636

12/30/2011

8945186

2/3/2015

7/4/2013

US-2013- 0172934-A1

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

United States - (US)

13/341729

12/30/2011

8998963

4/7/2015

7/4/2013

US-2013- 0172939-A1

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

United States - (US)

13/362932

1/31/2012

9198764

12/1/2015

8/1/2013

US-2013- 0197643-A1

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

United States - (US)

13/442762

4/9/2012

8870922

10/28/2014

10/11/2012

US-2012- 0259369-A1

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

United States - (US)

13/474553

5/17/2012

9468481

10/18/2016

11/21/2013

US-2013- 0310881-A1

Blackstone Medical, Inc.

ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

United States - (US)

13/489222

6/5/2012

9265531

2/23/2016

12/5/2013

US-2013- 0325074-A1

Blackstone Medical, Inc.

ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

United States - (US)

13/559131

7/26/2012

8518116

8/27/2013

12/6/2012

US-2012- 0304444-A1

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

13/586727

8/15/2012

9510866

12/6/2016

2/20/2014

US-2014- 0052189-A1

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

United States - (US)

13/651640

10/15/2012

9050140

6/9/2015

2/14/2013

US-2013- 0041409-A1

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

United States - (US)

13/659673

10/24/2012

9693761

7/4/2017

4/24/2014

US-2014- 0114138-A1

Blackstone Medical, Inc.

RETRACTOR DEVICE AND METHOD

United States - (US)

13/767403

2/14/2013

9486249

11/8/2016

8/14/2014

US-2014- 0228891-A1

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

United States - (US)

13/797227

3/12/2013

9522024

12/20/2016

9/18/2014

US-2014- 0277179-A1

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC PLATE AND SCREW APPARATUS

United States - (US)

13/802115

3/13/2013

9636158

5/2/2017

9/18/2014

US-2014- 0277187-A1

Blackstone Medical, Inc.

PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

United States - (US)

13/826040

3/14/2013

9179941

11/10/2015

9/18/2014

US-2014- 0277156-A1

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS CONNECTOR

United States - (US)

13/839811

3/15/2013

8800113

8/12/2014

 

 

Blackstone Medical, Inc.

Blackstone Medical - RIGID MODULAR CONNECTOR

United States - (US)

13/842743

3/15/2013

9693874

7/4/2017

9/18/2014

US-2014- 0277491-A1

Blackstone Medical, Inc.

COMPOSITE SPINAL INTERBODY DEVICE AND METHOD

United States - (US)

13/839946

3/15/2013

9801664

10/31/2017

9/18/2014

US-2014- 0277152-A1

Blackstone Medical, Inc.

Blackstone Medical - HOOK WITH ROTATING SADDLE AND ROTATABLE MONO AXIAL PEDICLE
SCREW

United States - (US)

13/839106

3/15/2013

9345521

5/24/2016

9/18/2014

US-2014- 0277160-A1

Blackstone Medical, Inc.

Blackstone Medical - ADJUSTABLE ROD CONNECTOR

United States - (US)

13/893161

5/13/2013

9241749

1/26/2016

12/26/2013

US-2013- 0345760-A1

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States - (US)

14/010190

8/26/2013

8734518

5/27/2014

12/26/2013

US-2013- 0345816-A1

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States - (US)

14/030546

9/18/2013

9855027

1/2/2018

4/24/2014

US-2014- 0114139-A1

Blackstone Medical, Inc.

Blackstone Medical - RETRACTOR DEVICE AND METHOD

United States - (US)

14/037011

9/25/2013

9526529

12/27/2016

3/26/2015

US-2015- 0088202-A1

Blackstone Medical, Inc.

Blackstone Medical - BONE SCREW SYSTEMS WITH PRESSURE CAPS HAVING BIASING
MEMBERS

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

14/053390

10/14/2013

8876872

11/4/2014

2/13/2014

US-2014- 0046375-A1

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

United States - (US)

14/059203

10/21/2013

9480501

11/1/2016

4/23/2015

US-2015- 0112390-A1

Blackstone Medical, Inc.

Blackstone Medical - MODULAR PEDICLE SCREW

United States - (US)

14/092154

11/27/2013

9980758

5/29/2018

5/28/2015

US-2015- 0148849-A1

Blackstone Medical, Inc.

Blackstone Medical - MINIMALLY INVASIVE COUNTER-TORQUE WRENCH

United States - (US)

14/145003

12/31/2013

9498255

11/22/2016

7/2/2015

US-2015- 0182261-A1

Blackstone Medical, Inc.

Blackstone Medical - TRANSLATIONAL PEDICLE SCREW SYSTEMS

United States - (US)

14/263757

4/28/2014

9375236

6/28/2016

8/14/2014

US-2014- 0228897-A1

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

United States - (US)

14/267753

5/1/2014

9414828

8/16/2016

11/5/2015

US-2015- 0313585-A1

Blackstone Medical, Inc.

Blackstone Medical - INTEGRATED RETRACTOR-DISTRACTOR SYSTEM FOR USE WITH MODULAR
BONE SCREWS

United States - (US)

14/309613

6/19/2014

9149315

10/6/2015

10/9/2014

US-2014- 0303678-A1

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

United States - (US)

14/532688

11/4/2014

9283004

3/15/2016

2/26/2015

US-2015- 0052729-A1

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

United States - (US)

14/589661

1/5/2015

9283085

3/15/2016

4/30/2015

US-2015- 0119991-A1

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

United States - (US)

14/593384

1/9/2015

 

 

5/14/2015

US-2015- 0134004-A1

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

United States - (US)

14/663651

3/20/2015

9532822

1/3/2017

7/9/2015

US-2015- 0190186-A1

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

United States - (US)

14/679827

4/6/2015

9848925

12/26/2017

8/6/2015

US-2015- 0216572-A1

Blackstone Medical, Inc.

PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

United States - (US)

14/936390

11/9/2015

10039574

8/7/2018

3/3/2016

US-2016- 0058479-A1

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS CONNECTOR

United States - (US)

14/947075

11/20/2015

10022157

7/17/2018

5/25/2017

US-2017- 0143379-A1

Blackstone Medical, Inc.

Blackstone Medical - CONVERTIBLE SCREW FOR SPINAL FIXATION

United States - (US)

14/954742

11/30/2015

9814594

11/14/2017

3/24/2016

US-2016- 0081813-A1

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

 

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

15/050211

2/22/2016

9943349

 

4/17/2018

6/16/2016

US-2016- 0166295-A1

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

United States - (US)

15/068860

3/14/2016

9993271

 

6/12/2018

7/7/2016

US-2016- 0192967-A1

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

United States - (US)

15/237374

8/15/2016

 

 

 

 

2/9/2017

US-2017- 0035406-A1

Blackstone Medical, Inc.

Blackstone Medical - INTEGRATED RETRACTOR-DISTRACTOR SYSTEM FOR USE WITH MODULAR
BONE SCREWS

United States - (US)

15/800011

10/31/2017

 

 

 

 

5/3/2018

US-2018- 0116696-A1

Blackstone Medical, Inc.

Blackstone Medical - HOOK WITH ROTATING SADDLE AND ROTATABLE MONO AXIAL PEDICLE
SCREW

United States - (US)

09/438749

11/11/1999

6364824

 

4/2/2002

 

 

Orthofix, Inc.

AMEI - STIMULATING CELL RECEPTOR ACTIVITY USING ELECTROMAGNETIC FIELDS

United States - (US)

10/632,538

8/1/2003

7,153,325

 

12/26/2006

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC AND METHODS FOR USING THE SAME

United States - (US)

10/903,276

7/30/2004

7,905,921

 

3/15/2011

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC

United States - (US)

11/281,205

11/15/2005

7,731,753

 

6/8/2010

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

United States - (US)

11/528,175

9/26/2006

9,278,007

 

3/8/2016

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING CAST END PLATES AND METHODS FOR MAKING
AND USING

United States - (US)

11/528,099

9/27/2006

8,403,987

 

3/26/2013

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING COMPRESSIBLE CORE ELEMENTS BOUNDED BY
FIBER-CONTAINING MEMBRANES

United States - (US)

11/528,100

9/27/2006

9,364,336

 

6/14/2016

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

United States - (US)

11/529,824

9/28/2006

9,381,098

 

7/5/2016

 

 

Spinal Kinetics LLC

TOOL SYSTEMS FOR IMPLANTING PROSTHETIC INTERVERTEBRAL DISCS

United States - (US)

11/529,849

9/29/2006

7,803,189

 

9/28/2010

 

 

Spinal Kinetics LLC

PROSTHETIC FACET AND FACET JOINT REPLACEMENT DEVICE

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

 

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

11/674,686

2/14/2007

 

7,887,592

 

2/15/2011

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS ASSEMBLIES HAVING COMPRESSIBLE CORE ELEMENTS
WITH ENHANCED TORQUE TRANSMISSION

United States - (US)

11/968,184

1/1/2008

 

8,038,715

 

10/18/2011

 

 

Spinal Kinetics LLC

METHOD AND A KIT FOR INSERTING PROSTHETIC INTERVERTEBRAL DISCS INTO A SPINE

United States - (US)

11/968,183

1/1/2008

 

9,750,615

 

9/5/2017

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING SUBSTANTIALLY RIGID END PLATES AND FIBERS
BETWEEN THOSE END PLATES

United States - (US)

12/060,237

3/31/2008

 

8,361,154

 

1/29/2013

 

 

Spinal Kinetics LLC

TEMPORARILY BOUND PROSTHETIC INTERVERTEBRAL DISCS IMPLANTABLE BY MINIMALLY
INVASIVE SURGICAL TECHNIQUES

United States - (US)

12/060,191

3/31/2008

 

9,687,353

 

6/27/2017

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING BALLOON-BASED FILLABLE CORES THAT ARE
IMPLANTABLE BY MINIMALLY INVASIVE SURGICAL

United States - (US)

12/060,845

4/1/2008

 

8,100,978

 

1/24/2012

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING EXPANDABLE CORES THAT ARE IMPLANTABLE
USING MINIMALLY INVASIVE SURGICAL TECHNIQUES

United States - (US)

12/060,850

4/1/2008

 

8,795,374

 

8/5/2014

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS THAT ARE IMPLANTABLE BY MINIMALLY INVASIVE
SURGICAL TECHNIQUES AND THAT HAVE CORES THAT ARE INSERTABLE IN SITU USING

United States - (US)

12/060,843

4/1/2008

 

9,737,409

 

8/22/2017

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS IMPLANTABLE BY MINIMALLY INVASIVE,POSTERIOR
APPROACH,SURGICAL TECHNIQUES

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

12/060,856

4/1/2008

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING ROTATABLE, EXPANDABLE CORES THAT ARE
IMPLANTABLE USING MINIMALLY INVASIVE SURGICAL TECHNIQUES

United States - (US)

12/266,319

11/6/2008

9,044,278

6/2/2015

 

 

Spinal Kinetics LLC

INTER SPINOUS PROCESS SPACER WITH COMPRESSIBLE CORE PROVIDING DYNAMIC
STABILIZATION

United States - (US)

12/434,515

5/1/2009

 

 

 

 

Spinal Kinetics LLC

SPINAL STABILIZATION DEVICES, SYSTEMS, AND METHODS

United States - (US)

12/778,928

5/12/2010

8,808,381

8/19/2014

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING RIGID END PLATES WITH DEPRESSIONS IN
THEIR INNER SURFACES AND FIBERS BETWEEN

United States - (US)

12/780,704

5/14/2010

8,377,138

2/19/2013

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

United States - (US)

12/927,208

11/8/2010

9,597,125

3/21/2017

 

 

Spinal Kinetics LLC

PROSTHETIC FACET AND FACET JOINT REPLACEMENT DEVICE

United States - (US)

12/930,699

1/13/2011

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS ASSEMBLIES HAVING COMPRESSIBLE CORE ELEMENTS
WITH ENHANCED TORQUE TRANSMISSION

United States - (US)

13/414,535

3/7/2012

9,364,337

6/14/2016

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING END PLATES AND AN ANNULAR CAPSULE

United States - (US)

13/563,303

7/31/2012

8,998,989

4/7/2015

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISC IMPLANTS

United States - (US)

14/999,357

4/27/2016

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS

United States - (US)

15/530,858

3/9/2017

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC INTERVERTEBRAL DISCS HAVING ROTATABLE, EXPANDABLE CORES THAT ARE
IMPLANTABLE USING MINIMALLY INVASIVE SURGICAL TECHNIQUES

 



 

--------------------------------------------------------------------------------

EXHIBIT D.2

Intellectual Property Rights

Trademarks and Applications

 

Country

Application No

Application Date

Patent No

Grant Date

Publication Date

Publication No

Current Owner

Title

United States - (US)

15/530,859

3/9/2017

 

 

 

 

Spinal Kinetics LLC

PROSTHETIC FACET AND FACET JOINT REPLACEMENT DEVICE

United States - (US)

15/783072

13-Oct-18

 

 

 

 

Orthofix Inc.

Pulsed Electromagnetic Field Tissue Stimulation Treatment And Compliance
Monitoring

WO

PCT/US2017/0567 65

16-Oct-17

 

 

 

 

Orthofix Inc.

Pulsed Electromagnetic Field Tissue Stimulation Treatment And Compliance
Monitoring

United States - (US)

15/870352

12-Jan-18

 

 

 

 

Orthofix Inc. / CCF

Systems and Methods for Musculoskeletal Tissue Treatment

WO

PCT/US2018/0135 27

12-Jan-18

 

 

 

 

Orthofix Inc. / CCF

Systems And Methods For Musculoskeletal Tissue Treatment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

Disclosed Matters

None.

 

 

Schedule 3.06

--------------------------------------------------------------------------------

 

SCHEDULE 3.07

Compliance with Health Care Laws

None.

 

 

Schedule 3.07

--------------------------------------------------------------------------------

 

SCHEDULE 3.12

Material Agreements

1.

Matrix Commercialization Collaboration Agreement, entered into July 24, 2008, as
amended by Amendment No. 1 to Matrix Commercialization Collaboration Agreement,
dated as of December 15, 2010, Amendment No. 2 to Matrix Commercialization
Collaboration Agreement, dated as of January 9, 2012, Amendment No. 3 to Matrix
Commercialization Collaboration Agreement, dated as of July 1, 2013, Amendment
No. 4 to Matrix Commercialization Collaboration Agreement, dated as of April 1,
2014, Amendment No. 5 to Matrix Commercialization Collaboration Agreement,
entered into on March 10, 2016
[http://www.sec.gov/Archives/edgar/data/884624/000156459016014636/ofix-ex101_6.htm],
and Amendment No. 6 to Matrix Commercialization Collaboration Agreement, entered
into on December 29, 2017,  by and between Orthofix Holdings, Inc. and
Musculoskeletal Transplant Foundation, Inc.

2.

Agreement and Plan of Merger, entered into March 15, 2018, by and among
Blackstone Medical, Inc., Summit Development, Inc., and Spinal Kinetics, Inc.
[http://www.sec.gov/Archives/edgar/data/884624/000156459018009864/ofix-ex21_171.htm]

 

1.

Schedule 3.12

--------------------------------------------------------------------------------

 

SCHEDULE 3.14

Insurance

 

Insurance Coverages of the Company and U.S. Loan Parties (all coverage with
Victory Medical Limited as additional insured)

Policy

Policy Period

Company

Commercial Property

9/7/2017 – 9/7/2018

AIG: American Home Assurance Company

Commercial General Liability

9/7/2017 – 9/7/2018

C.N.A: Valley Forge Insurance Company

Automobile Liability

9/7/2017 – 9/7/2018

C.N.A: National Fire Insurance Company of Hartford

Workers Compensation and Employers’ Liability

9/7/2017 – 9/7/2018

C.N.A: National Fire Insurance Company of Hartford – CA

C.N.A.: The Continental Insurance Company – All other states

Commercial General Liability Umbrella

9/7/2017 – 9/7/2018

C.N.A.: Continental Insurance Company

Cargo

9/7/2017 – 9/7/2018

C.N.A.: The Continental Insurance Company

Products Liability

9/7/2017 – 9/7/2018

C.N.A.: Continental Casualty Company

First Layer Excess Product Liability

9/7/2017 – 9/7/2018

Navigators Specialty Insurance Company

Crime

9/7/2017 – 9/7/2018

Chubb: Federal Insurance Company

Employment Practices Liability

9/7/2017 – 9/7/2018

Chubb: Federal Insurance Company

Kidnap & Ransom

9/7/2017 – 9/7/2018

Chubb: Federal Insurance Company

Cyber/Privacy Liability

9/7/2017 – 9/7/2018

Beazley: Lloyds of London Syndicate 2623/623

Errors & Omissions

9/7/2017 – 9/7/2018

C.N.A.: Columbia Casualty Company

Directors & Officers Liability

9/7/2017 – 9/7/2018

Old Republic Insurance Company

Schedule 3.14

--------------------------------------------------------------------------------

 

First Layer Excess Directors & Officers

9/7/2017 – 9/7/2018

XL Specialty Insurance Company

Second Layer Excess Directors & Officers

9/7/2017 – 9/7/2018

Allied World National Assurance Company

Third Layer Excess Directors & Officers

9/7/2017 – 9/7/2018

QBE Insurance Corporation

 

 

 

 

 

Insurance Coverages of the UK Loan Parties - Included in global policies above
plus:

 

Policy

Policy Period

Company

General Liability

12/31/2017 – 9/7/2018

Swiss RE

Employers Liability

12/31/2017 – 12/31/2018

Zurich

Stock Throughput

12/31/2017 – 12/31/2018

Northern Marine Underwriters Ltd

Automobile Liability

12/31/2017 – 12/31/2018

Allianz Insurance plc

Group Personal Accident/Travel

12/31/2017 – 12/31/2018

Chubb

 

 

 

Schedule 3.14

--------------------------------------------------------------------------------

 

SCHEDULE 3.15

Capitalization and Subsidiaries

Entity Name

Jurisdiction of Organization

Entity Type

Issued and Outstanding Equity Interests

Shareholder (or Equivalent)

Orthofix Australia Pty Limited

Australia

Proprietary Company, Limited by Shares

10 ordinary shares of Aus $1 each

Orthofix Medical Inc. (100%)

Orthofix do Brasil Ltda.

Brazil

Sociedade Limitada

413,675 shares at R$100.00 unit price

Orthofix Medical Inc. (99.97%);

Orthofix International B.V. (0.03%)

Orthofix S.A.

France

Société Anonyme

Common Stock: 879,986 shares

Orthofix International B.V. (100%)

Orthofix GmbH

Germany

Gesellschaft mit beschränkter Haftung

3 shares of membership interests

Orthofix International B.V. (100%)

Orthofix Spine GmbH

Germany

Gesellschaft mit beschränkter Haftung

1 share of membership interests

Blackstone Medical, Inc. (100%)

 

Orthofix S.r.l.

Italy

Società a Responsabilità Limitata

100 quotas

 

 

Orthofix III B.V. (99%); Orthofix Medical Inc. (1%)

Orthofix II B.V.

Netherlands

Besloten Vennootschap met Beperkte Aansprakelijkheid

18,000 ordinary shares

Orthofix International B.V. (100%)

Orthofix III B.V.

Netherlands

Besloten Vennootschap met Beperkte Aansprakelijkheid

100 ordinary shares

Orthofix Medical Inc. (100%)

Orthofix International B.V.

Netherlands

Besloten Vennootschap met Beperkte Aansprakelijkheid

3,118,860 ordinary shares

Orthofix Medical Inc. (100%)

Implantes y Sistemas Medicos, Inc.

Puerto Rico

Corporation

Class A Voting Common Stock: 65 shares

Orthofix Inc. (100%)

 

Orthofix AG

Switzerland

Aktiengesellschaft

100 registered shares

Orthofix International B.V. (100%)

Schedule 3.15

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction of Organization

Entity Type

Issued and Outstanding Equity Interests

Shareholder (or Equivalent)

Colgate Medical Limited

United Kingdom

Private Limited Company

487,881 ordinary shares of £1.00

 

100,000 ordinary A shares of £0.100

Orthofix Limited (100%)

Orthofix Limited

United Kingdom

Private Limited Company

Class A Ordinary: 27,201 shares of £1.00  

 

Class B Ordinary: 4,800 shares of £1.00

Orthofix II B.V. (100%)

Victory Medical Limited

United Kingdom

Private Limited Company

4,000,001 ordinary shares of  £1.00

Colgate Medical Limited (100%)

 

AMEI Technologies Inc.

United States (Delaware)

Corporation

Common Stock: 1,000 shares

Orthofix Inc. (100%)

Blackstone Medical, Inc.

United States (Massachusetts)

Corporation

Class A Voting Common Stock: 8,000,000 shares

Class B Nonvoting Common Stock: 19,000,000 shares

Orthofix Holdings, Inc. (100%)

Neomedics, Inc.

United States (New Jersey)

Corporation

Common Stock: 1,428,000 shares

AMEI Technologies, Inc. (100%)

Orthofix Holdings, Inc.

United States (Delaware)

Corporation

Common Stock: 100 shares

Orthofix Medical Inc. (100%)

Orthofix Inc.

United States (Minnesota)

Corporation

Common Stock: 100 shares

Orthofix Holdings, Inc. (100%)

Osteogenics, Inc.

United States (Delaware)

Corporation

Common Stock: 1,000 shares

Orthofix Inc. (100%)

Schedule 3.15

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction of Organization

Entity Type

Issued and Outstanding Equity Interests

Shareholder (or Equivalent)

Spinal Kinetics LLC

United States

(Delaware)

Limited Liability Company

Membership Interests

Blackstone Medical, Inc. (100%)

Spinal Kinetics GmbH

Germany

Gesellschaft mit beschränkter Haftung

1 share of membership interests

Spinal Kinetics LLC (100%)

Spinal Kinetics France SARL

France

Limited liability company

50,000 limited liability company interests

Spinal Kinetics LLC (100%)

Spinal Kinetics Cayman Islands

Cayman Islands

Limited liability company

1 ordinary share

Spinal Kinetics LLC (100%)

 

 

 

Schedule 3.15

--------------------------------------------------------------------------------

 

SCHEDULE 3.21

 

Anti-Corruption Laws and Sanctions

 

None.

 

 

Schedule 3.21

--------------------------------------------------------------------------------

 

SCHEDULE 3.27

Affiliate Transactions

1.

The Intercompany Loans described in Schedule 6.01(a).

2.

Master Intercompany Services Agreement dated July 1, 2016 between Orthofix
International N.V. and each of its direct and indirect subsidiaries identified
on the signature pages.  The purposes of the agreement are to identify providers
and recipients of services within the Orthofix group of companies, and to define
how those services will be provided and how they will be paid.

 

 

Schedule 3.27

--------------------------------------------------------------------------------

 

SCHEDULE 5.15

Post-Closing Matters

As applicable, each Loan Party agrees to take the following actions described
below to cause the applicable Orthofix Entity to, in each case in the manner and
by the dates set forth below, or such later dates as may be agreed by the
Administrative Agent in its sole discretion (it being understood that until the
expiration of such date, the existence of any such post-closing actions that
would otherwise cause any representation, warranty, covenant, default or event
of default in this Agreement or any other Loan Document to be in breach, shall
not constitute a breach of such representation, warranty, covenant, default or
event of default):

 

Within 10 days of the Effective Date, the Borrower Representative shall deliver
the following items (each in form and substance reasonably satisfactory to the
Administrative Agent):

 

•

Stock certificates representing 65% of the Equity Interests of Orthofix
Australia Pty. Ltd., together with an undated stock power for such certificate
executed in blank by a duly authorized officer of the Company.

•

Intellectual property security agreements covering United States-registered
Patents and Trademarks (each as defined in the Security Agreement) owned by any
U.S. Loan Party to the extent that such Patents and Trademarks are not already
covered by an intellectual property security agreement previously executed by
such U.S. Loan Party and the Administrative Agent.

 

Schedule 5.15

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

Existing Indebtedness

None.

 

Schedule 6.01

--------------------------------------------------------------------------------

 

SCHEDULE 6.01(a)

Intercompany Loans

1.     Spinal Kinetics LLC

Note issued by Spinal Kinetics LLC in favor of Blackstone Medical, Inc. in the
principal amount of USD $50,000,000, dated as of May 14, 2018.  

2.      Orthofix GmbH

Note issued by Orthofix GmbH in favor of Orthofix International B.V. in the
principal amount of EUR €900,000, dated as of March 16, 2008.

3.      Orthofix Medical Inc.

Note issued by Orthofix Medical Inc. (f/k/a Orthofix International N.V.) in
favor of Orthofix Inc. in the principal amount of USD $50,000,000, dated as of
November 30, 2016.

Note issued by Orthofix International N.V. in favor of Victory Medical Limited
in the principal amount of USD $50,000,000, dated as of November 2, 2015.

4.      AMEI Technologies, Inc.

Note issued by AMEI Technologies, Inc. in favor of Osteogenics, Inc. in the
principal amount of USD $20,000,000, dated as of May 6, 1998.

5.      Orthofix Inc.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of April 30, 1996.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of September 30, 1997.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $150,000,000, dated as of October 31, 1997.

Note issued by Orthofix Inc. in favor of Osteogenics, Inc. in the principal
amount of USD $1,000,000, dated as of January 21, 2000.

6.      Orthofix Spine GmbH

Note issued by Orthofix Spine GmbH in favor of Blackstone Medical, Inc. in the
principal amount of EUR €10,850,771.31, dated as of December 31, 2016.

7.      Orthofix S.r.l

Note issued by Orthofix S.r.l. in favor of Orthofix International, B.V. in the
principal amount of USD $21,000,000, dated as of December 19, 2017 and
transferred to Orthofix III B.V. pursuant to that certain allonge dated 25 July
2018.

 

Schedule 6.01(a)

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

Existing Liens

Loan Party

 State

Secured Party

 

Filing Information

Collateral

Orthofix, Inc.

MN

General Electric Capital Corporation

Original

201332890335

06/26/2013

 

Specific Medical Equipment

 

Schedule 6.02

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

Existing Investments

1.

The intercompany notes described in Schedule 6.01(a).

2.

2,189,378 shares of common stock of Bone Biologics Inc.

3.

Warrants issued by Bone Biologics Inc. in favor of Orthofix Holdings Inc. to
purchase 125,000 shares of Bone Biologics Inc., at an exercise price of $1.00
per share.

4.

Warrants issued by Bone Biologics Inc. in favor of Orthofix Holdings Inc. to
purchase 166,667 shares of Bone Biologics Inc., at an exercise price of $1.50
per share.

5.

Convertible Promissory Note issued by eNeura, Inc. in favor of Orthofix Inc. in
the principal amount of USD $15,000,000, dated as of March 4, 2015.

 

 

Schedule 6.04

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

Restrictive Agreements

None.

 

 

Schedule 6.10

--------------------------------------------------------------------------------

 

SCHEDULE 6.13

Accounts

 

Account Holder

Bank

Bank Address

Account Type

Orthofix Holdings, Inc.

Bank of America

P.O. Box 1091
Charlotte, NC  28254

Deposit

Orthofix Medical, Inc.

Bank of America

P.O. Box 1091
Charlotte, NC  28254

Deposit

Orthofix, Inc.

Bank of America

P.O. Box 1091
Charlotte, NC  28254

Deposit

Orthofix Inc.

Bank of America

100 Federal Street
Boston, MA  02110

Money Market (A)

Orthofix Inc.

JPMorgan Chase Bank N.A.

P.O. Box 182051    Columbus, OH  43218

Deposit

Blackstone Medical, Inc.

Bank of America

P.O. Box 1091
Charlotte, NC  28254

Deposit

Blackstone Medical, Inc.

Bank of America

100 Federal Street
Boston, MA  02110

Money Market (A)

Blackstone Medical, Inc.

JPMorgan Chase Bank N.A.

P.O. Box 182051    Columbus, OH  43218

Deposit

AMEI Technologies Inc.

M&T Bank

1007 North Market St.
Wilmington, DE  19801

Deposit

AMEI Technologies Inc.

Wilmington Trust

1007 North Market St.
Wilmington, DE  19801

Money Market (B)

Victory Medical Limited

Bank of America

2 King Edward Street
London UK EC1A 1HQ

Deposit

Colgate Medical Ltd.

Bank of America

2 King Edward Street
London UK EC1A 1HQ

Deposit

Orthofix Limited

Bank of America

2 King Edward Street
London UK EC1A 1HQ

Deposit

Orthofix Limited

Bank of America

2 King Edward Street
London UK EC1A 1HQ

Deposit

Orthofix Limited

Bank of America

2 King Edward Street
London UK EC1A 1HQ

Deposit

Spinal Kinetics LLC

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA

Checking

Spinal Kinetics LLC

Bank of America

100 Federal Street
Boston, MA  02110

Checking

A.

These are money market accounts that hold mutual funds.  The fund names are
Dreyfus Govt Cash Mgmt 0289 and Wells Fargo Govt MMKT 3802.

B.

This is a money market account that holds mutual funds.  The fund name is
Wilmington Prime Money Market Fund.

 

 

Schedule 6.13

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest").  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.      Assignor:

______________________________

2.      Assignee:

______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrowers:

Orthofix Holdings, Inc., Victory Medical Limited and Orthofix B.V.

4.      Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.      Credit Agreement:

The First Amended and Restated Credit Agreement dated as of July 31, 2018 among
Orthofix Holdings, Inc., Victory Medical Limited and Orthofix B.V., as
Borrowers, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other parties thereto

6.      Assigned Interest:

 

 

 

 

1 

Select as applicable.

1

--------------------------------------------------------------------------------

 

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]


 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 




 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. "Commitment,"
"Term Loan Commitment," etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

--------------------------------------------------------------------------------

 

[Consented to and]4 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent[, Swingline Lender] and

Issuing Bank

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]


 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

4 

To be added only if the consent of the Administrative Agent, Issuing Bank and/or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 

To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

3

--------------------------------------------------------------------------------

 

ANNEX 1 to ASSIGNMENT AND ASSUMPTION



 

 

STANDARD TERMS AND CONDITIONS FOR



ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.  

1.1Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or any other Loan
Document or to charge interests at the rate set forth therein from time to time
or (v) the performance or observance by any Borrower, any Subsidiary or
Affiliate, or any other Person of any of their respective obligations under any
Loan Document.

1.2Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.10(a) and (b) thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any arranger or
any other Lender or their respective Related Parties, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

1

--------------------------------------------------------------------------------

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit
Agreement) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT B


COMPLIANCE CERTIFICATE

To:

The Lenders party to the
Credit Agreement described below

This Compliance Certificate ("Certificate"), for the period ended _______ __,
201_, is furnished pursuant to that certain First Amended and Restated Credit
Agreement dated as of July 31, 2018 (as amended, modified, renewed or extended
from time to time, the "Agreement") among Orthofix Holdings, Inc., Victory
Medical Limited and Orthofix B.V. (collectively, the "Borrowers"), the other
Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as the Issuing Bank and Swingline
Lender.  Unless otherwise defined herein, capitalized terms used in this
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON ITS BEHALF AND ON BEHALF OF THE BORROWERS
THAT:

1.

I am the [_________________] of the Borrower Representative and I am authorized
to deliver this Certificate on behalf of the Borrowers and their Subsidiaries;

2.

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a reasonably detailed review of the compliance of the
Borrowers and their Subsidiaries with the Agreement during the accounting period
covered by the attached financial statements (the "Relevant Period");

3.

The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the "Accounting Method") consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Company’s annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes;

4.

The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

5.

I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;

6.

Schedule I attached hereto sets forth financial data and computations evidencing
the Borrowers’ compliance with Sections 6.12(a) and (b) of the Agreement, all of
which data and computations are true, complete and correct; and

1

 

--------------------------------------------------------------------------------

 

7.

Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

8.

Schedule III hereto sets forth either a list that identifies each Domestic
Subsidiary of the Company that is an Immaterial Subsidiary as of the date hereof
or a confirmation that there is no change in such information since the later of
the Effective Date or the date of the last such list.

9.

Schedule IV hereto sets forth either a list that identifies each Material
Domestic Subsidiary of the Company that is an not Wholly Owned as of the date of
delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Effective Date or the date of
the last such list.

10.

Schedule V hereto sets forth the calculations demonstrating (A) the amount of
the Non-Loan Party Available Funds on the Business Day this Certificate is
delivered and the amount of other Investments outstanding as permitted by
clauses (h), (k), (l) and (m) of Section 6.04, (B) the amount of Indebtedness
outstanding permitted by Section 6.01(l) and any Liens securing such
Indebtedness permitted by Section 6.02(g), and (C) the amount of assets and
properties sold, leased, transferred or disposed for such period and other the
term of the Credit Agreement permitted by Section 6.05(f).

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) change
in the Accounting Method or the application thereof and the effect of such
change on the attached financial statements:

The foregoing certifications, together with (i) the computations set forth in
Schedule I and Schedule II hereto, (ii) the information set forth in Schedule
III and IV and (iii) the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of ______________, 20__.

 

as the Borrower Representative

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

2

 

--------------------------------------------------------------------------------

 

Schedule I to Compliance Certificate


Compliance as of             ,         with
Sections 6.12(a) and (b) of the Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

Schedule II to Compliance Certificate


Borrowers’ Applicable Rate Calculation




 

--------------------------------------------------------------------------------

 

 

Schedule III to Compliance Certificate


Domestic Subsidiaries that are Immaterial Subsidiaries




 

--------------------------------------------------------------------------------

 

 

Schedule IV to Compliance Certificate


Material Domestic Subsidiaries that are Not Wholly Owned




 

--------------------------------------------------------------------------------

 

 

Schedule V to Compliance Certificate

Calculations demonstrating (A) the amount of the Non-Loan Party Available Funds
on the Business Day this Certificate is delivered and the amount of other
Investments outstanding as permitted by clauses (h), (k), (l) and (m) of Section
6.04, (B) the amount of Indebtedness outstanding permitted by Section 6.01(l)
and any Liens securing such Indebtedness permitted by Section 6.02(g), and (C)
the amount of assets and properties sold, leased, transferred or disposed for
such period and other the term of the Credit Agreement permitted by Section
6.05(f).

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this "Agreement"), dated as of [    ], is entered into
between ________________________________, a _________________ (the "New
Subsidiary") and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the "Administrative Agent") under that certain First Amended and Restated
Credit Agreement dated as of July 31, 2018 (as the same may be amended,
modified, extended or restated from time to time, the "Credit Agreement") among
ORTHOFIX HOLDINGS, INC., a Delaware corporation ("U.S. Borrower"), VICTORY
MEDICAL LIMITED, a company formed under the laws of England and Wales
("Victory") and Orthofix B.V., a company incorporated under the laws of the
Netherlands ("Dutch Borrower" and together with the U.S Borrower and Victory,
the "Borrowers"),, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent for the Lenders. All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1.

The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a "Loan Guarantor" for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement,*[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]*  *[The New Subsidiary has delivered to the Administrative Agent an
executed Obligation Guaranty.]*

2.

If required, the New Subsidiary is, simultaneously with the execution of this
Agreement (or by such later date as agreed by the Administrative Agent in its
sole discretion), executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3.

The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

1

--------------------------------------------------------------------------------

 

4.

The New Subsidiary hereby waives acceptance by the Administrative Agent and the
Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5.

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument.

6.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of July 31, 2018 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware
corporation ("U.S. Borrower"), VICTORY MEDICAL LIMITED, a company formed under
the laws of England and Wales ("Victory") and Orthofix B.V., a company
incorporated under the laws of the Netherlands ("Dutch Borrower" and together
with the U.S Borrower and Victory, the "Borrowers"), JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the "Administrative Agent"), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of July 31, 2018 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware
corporation ("U.S. Borrower"), VICTORY MEDICAL LIMITED, a company formed under
the laws of England and Wales ("Victory") and Orthofix B.V., a company
incorporated under the laws of the Netherlands ("Dutch Borrower" and together
with the U.S Borrower and Victory, the "Borrowers"),, JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the "Administrative Agent"), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of July 31, 2018 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware
corporation ("U.S. Borrower"), VICTORY MEDICAL LIMITED, a company formed under
the laws of England and Wales ("Victory") and Orthofix B.V., a company
incorporated under the laws of the Netherlands ("Dutch Borrower" and together
with the U.S Borrower and Victory, the "Borrowers"),, JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the "Administrative Agent"), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W‑8BEN or W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:                     , 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of July 31, 2018 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware
corporation ("U.S. Borrower"), VICTORY MEDICAL LIMITED, a company formed under
the laws of England and Wales ("Victory") and Orthofix B.V., a company
incorporated under the laws of the Netherlands ("Dutch Borrower" and together
with the U.S Borrower and Victory, the "Borrowers"),, JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the "Administrative Agent"), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W‑8IMY accompanied by a withholding statement together with an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
Beneficial Owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower Representative and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower Representative and
the Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Date:                     , 20[  ]

1